Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 1 of 321 Page ID #:3256




          EXHIBIT 15
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 2 of 321 Page ID #:3257


  1                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
  2    OMAR ARNOLDO RIVERA MARTINEZ;                   )
  3    ISAAC ANTONIO LOPEZ CASTILLO;                   )
  4    JOSUE VLADIMIR CORTEZ DIAZ; JOSUE               )
       MATEO LEMUS CAMPOS; MARVIN JOSUE                )
  5    GRANDE RODRIGUEZ; ALEXANDER ANTONIO)
  6    BURGOS MEJIA; LUIS PEÑA GARCIA;                 )
       JULIO CESAR BARAHONA CORNEJO, AS                )
  7    INDIVIDUALS,                                    )
  8                            PLAINTIFFS,             ) CASE NO.:
  9                  VS.                               ) 5:18-CV-01125-R-GJS
10     THE GEO GROUP, INC., A FLORIDA                  )
11     CORPORATION; THE CITY OF ADELANTO, )
12     A MUNICIPAL ENTITY; GEO LIEUTENANT )
13     DURAN, SUED IN HER INDIVIDUAL                   )
14     CAPACITY; GEO LIEUTENANT DIAZ,                  )
       SUED IN HER INDIVIDUAL CAPACITY;                )
15     GEO SERGEANT CAMPOS, SUED IN HIS                )
       INDIVIDUAL CAPACITY; SARAH JONES,               )
16     SUED IN HER INDIVIDUAL CAPACITY;                )
17     THE UNITED STATES OF AMERICA; AND               )
18     DOES 1-10, INDIVIDUALS;                         )
                               DEFENDANTS.             )
19     ___________________________________)
20                DEPOSITION OF LIEUTENANT JANE LYNN DIAZ
21                             THURSDAY, MAY 9, 2019
22     JOB NO.:    3295953
23     REPORTED BY:        CARLA J. AMBRIZ, CSR NO. 12504
24                         TINA MARIE LITCHFIELD, CSR NO. 12409
25     Pages 1- 357

                                                                     Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 3 of 321 Page ID #:3258


  1                THE WITNESS:      No.

  2     BY MS. STEINBACK:

  3          Q     Do you understand the question?

  4          A     Yes, I understand the question.            Like I said,

  5     again, there's nothing in our policy stating that we are

  6     not to deploy spray while they're in the segregation

  7     cells.

  8          Q     So you would say that it's an example of

  9     something where there was no policy, but there was a

10      procedure covering it?

11                 MS. AGUADO:     Objection.         Again, it's misstating

12      her testimony.      Also, she's not the person most

13      knowledgeable on GEO's policies and procedures.

14      BY MS. STEINBACK:

15           Q     I'm just asking for your knowledge based on

16      your tenure with GEO.

17           A     That's unknown.         I do not know.

18           Q     But you would certainly agree with me, this was

19      a situation where you learned that a procedure that you

20      thought was -- or strike that.

21                 You would certainly agree with me that this was

22      a situation where you figured what you were doing was in

23      accordance with policy and you didn't realize that it in

24      some way violated a procedure; is that right?

25           A     Yes.

                                                                   Page 13

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 4 of 321 Page ID #:3259


  1          Q     With the more recent incident for which you

  2     were terminated, did you respond in any way to the

  3     allegations that were made against you?

  4          A     No.

  5          Q     And just to be clear, in that incident, you

  6     filed a use-of-force report; is that correct?

  7          A     No.

  8          Q     What report was that that they alleged that you

  9     had lied in?

10           A     This -- this one that I just talked about?

11           Q     The -- the pepper spray incident.

12           A     Where I attempted to use pepper spray.

13           Q     Correct.

14           A     Yeah.    No.

15           Q     So you didn't make any report?

16           A     Yeah.    I did my reports.           I advised the

17      captains and all that.         And then the next thing I know

18      I'm put on administrative leave without pay.

19           Q     What were the reports that you created during

20      that incident?

21           A     Just an e-mail and a verbal to the captain on

22      what happened and to the chief of security.

23           Q     Why did you make those reports to the captain

24      and the chief of security?

25           A     Because the detainee at the time, when he was

                                                                    Page 20

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 5 of 321 Page ID #:3260


  1     and the doctors know that there was an issue with one of

  2     the detainees, and then they would take it from there.

  3     BY MS. STEINBACK:

  4          Q     Were you trained on hunger strikes?

  5          A     Yes.

  6          Q     Were you trained on how to communicate with the

  7     detainees?

  8          A     Yes.

  9          Q     Were you trained on how to communicate with

10      staff?

11           A     Yes.

12           Q     Did you speak any languages other than English?

13           A     No.

14           Q     In that 40-hour orientation, was that

15      specifically designed for you going into a lieutenant

16      role or was that for all new hires at the time?

17           A     For all new hires.

18           Q     So it wasn't specifically tailored to what your

19      responsibilities were going to be?

20           A     Yes, ma'am.

21           Q     And what were your responsibilities when you

22      started out as a lieutenant?

23           A     Supervision of the staff, supervision of

24      detainees.

25           Q     When you say "supervision of staff," what does

                                                                   Page 39

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 6 of 321 Page ID #:3261


  1     paperwork, putting up their break schedules, reviewing

  2     e-mails from the higher-ups.             Like I said, again,

  3     anything that may have happened throughout the -- that

  4     day or the shift before mine.

  5          Q      Was that typically what you did after a shift

  6     briefing?

  7          A      Yes, ma'am.

  8          Q      How long did you spend in the watch office?

  9          A      It varied from an hour to maybe 30 minutes.

10           Q      After you were done -- and now I'm just going

11      to talk about a typical day.

12                  On a typical day, after you were done reviewing

13      materials in the watch office, then what would you do?

14           A      Walk the floor.

15           Q      Were there specific floors you would walk?

16           A      Just the housing units, central control, the

17      front lobby, intake, medical.             Just a -- basically,

18      daily routine of our walk-arounds.

19           Q      What would you do while you were walking the

20      floor?

21           A      Check logbooks, answer any questions that

22      detainees may have had, check with medical to see what

23      was going on throughout the day, staff, detainees.               Just

24      basically communicating to see what was going on

25      throughout the day.

                                                                   Page 58

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 7 of 321 Page ID #:3262


  1     answering.

  2                 So during the time that you were a lieutenant

  3     at Adelanto, you never corrected -- made corrections to

  4     any of your officers' reports before giving them to your

  5     captains?

  6                 MS. AGUADO:     Objection.         It's been asked and

  7     answered.     She's testified that she corrected spelling.

  8                 You can go ahead and respond again.

  9                 THE WITNESS:      Like I said, just correction to

10      their spelling.

11      BY MS. STEINBACK:

12           Q      Okay.     So you never had to correct, for

13      example, factual inaccuracies?

14           A      No, ma'am.

15           Q      So you feel like your officers did a pretty

16      good job reporting what had happened?

17           A      Yes, ma'am.

18           Q      Great.     And they included all the relevant

19      details?

20           A      Yes, ma'am.

21                  MS. STEINBACK:       I'll tender to the deponent

22      what's been marked as Plaintiffs' Exhibit 11.               It's

23      Bates-stamped GEO 2236 and 2237.

24                          (Plaintiffs' Exhibit 11 was marked

25                  for identification.)

                                                                   Page 101

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 8 of 321 Page ID #:3263


  1     BY MS. STEINBACK:

  2          Q     Do you recognize this document?          And you can

  3     take as long as you need to look at it.

  4          A     Use of force/restraints.

  5          Q     Have you seen this document before today?

  6          A     Yes, ma'am.

  7          Q     Did you review this document in preparation for

  8     today's deposition?

  9          A     Yes, ma'am, I did.

10           Q     Okay.    And when you say this document is a use

11      of force/restraints, who authored it?

12           A     Excuse me?

13           Q     Who authored it?

14                 MS. AGUADO:     Who wrote it?

15                 THE WITNESS:      Who wrote this?

16      BY MS. STEINBACK:

17           Q     Yes.

18           A     Some of it was from me, and some of it was

19      from -- I believe the captain, that filled in this,

20      because this was my first time I ever had to fill out a

21      use of force, but he was with me when this was being

22      done.

23           Q     So this is the first use-of-force report that

24      you ever had to fill out?

25           A     Yes, ma'am.

                                                                 Page 102

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 9 of 321 Page ID #:3264


  1                 So you printed it out, and then what happened?

  2          A      Then we filled it out.

  3          Q      So he filled it out with you?

  4          A      Yes, ma'am.

  5          Q      Had he been present for the incident?

  6                 MS. AGUADO:     If you know.

  7                 THE WITNESS:      I don't believe he was in the

  8     unit when this happened.          No, ma'am.

  9     BY MS. STEINBACK:

10           Q      Could you take the highlighter that I've given

11      you and highlight all of the words and notations on here

12      that you made.

13                  (Witness complied.)

14      BY MS. STEINBACK:

15           Q      Okay.   If I may look at it?

16           A      There you go.

17           Q      Thank you.

18           A      You're welcome.

19           Q      Looking at this, it might have been easier to

20      just ask you to highlight what he did.

21                  So just for the record, there are no highlights

22      on page 1 indicating that the deponent did not make any

23      of the marks on page 1, which is Bates-stamped GEO 2236.

24                  I want to make sure that the record is

25      accurate.     So on page GEO 2237, you've highlighted, it

                                                                 Page 106

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 10 of 321 Page ID #:3265


  1           Q     So when you would communicate with a detainee

  2      who you couldn't actually communicate with because you

  3      don't speak the same language, how frequently would you

  4      have an officer who spoke that detainee's language come

  5      help you with that communication?

  6           A     I would say frequently.           Certain languages,

  7      though, another detainee would translate for that

  8      detainee --

  9           Q     Okay.

 10           A     -- if they spoke the same language.           They would

 11      come up to us, and they would use their friend or

 12      whatever to translate for them, because they spoke

 13      English.

 14           Q     So in addition to the hotline and to being able

 15      to use an officer, you could also use other detainees.

 16      Is that what you're saying?

 17           A     Yeah.   So if you're coming to me and you're

 18      speaking to me in a different language, and he has a

 19      friend that can speak English, he would have his friend

 20      translate for us.

 21           Q     Okay.   Thank you.       Okay.     So that was sort of a

 22      third option?

 23           A     Yeah.

 24           Q     Thank you.    I don't -- I really don't mean to

 25      be tripping you up.      So when I'm asking you a question,

                                                                  Page 119

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 11 of 321 Page ID #:3266


  1      sometimes it's just that I don't understand what you've

  2      told me, just like sometimes you don't understand what I

  3      ask you.    So definitely let me know if you're not

  4      understanding anything.        Okay.

  5                 Of the officers -- and I'm going to refer you

  6      back to Exhibit 11, page 2, at the top, the officers

  7      that you listed under Confrontation Avoidance, did any

  8      of those officers, to your knowledge, speak Spanish?

  9           A     Reyes did.    Officer Reyes did.

 10           Q     Did any of the other officers listed here speak

 11      Spanish, to your knowledge?

 12           A     Not to my knowledge.

 13           Q     How did you know that Officer -- or strike

 14      that.

 15                 How do you know that Officer Reyes speaks

 16      Spanish?

 17           A     Because I've heard him speak Spanish to the

 18      detainees before.

 19           Q     Have you ever asked him to help you communicate

 20      with a detainee, or have you just overheard him?

 21           A     Nope.   Never asked him to help me, but I've

 22      overheard him.

 23           Q     Would it be fair to say since you don't

 24      understand Spanish, that you don't know what it is that

 25      he has said, you've just heard him speak Spanish to

                                                                  Page 120

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 12 of 321 Page ID #:3267


  1           Q     So there would be officers in the dorms who

  2      were telling people in the day room, "Hey, we're getting

  3      ready for count"?

  4           A     Yeah.     The day room is one big room.           It's

  5      right there.       And the officers just make the

  6      announcement, and they get up and go to their bunks.

  7           Q     Do -- are detainees supposed to be in their

  8      bunks for the duration of the count?

  9           A     Yes.     Until our count clears.

 10           Q     What happens if, for example, there's a

 11      detainee who's not feeling well and goes to medical?

 12           A     Then our count stops, and we call medical down.

 13      Then we delay our count and wait for medical to come

 14      down to take care of the detainee, so they can pull the

 15      detainee out.       And then once the detainee is moved out

 16      of that dorm, then our count continues.

 17           Q     What happens if there's a detainee who's

 18      already in medical during the count?                Are they --

 19           A     They're outcounted.

 20           Q     What does that mean?

 21           A     It means -- like, say, in 2-Charlie, where the

 22      incident happened, if we have a detainee that's in

 23      medical and they're out of 2-Charlie, we put the them on

 24      an outcount, showing that they're in medical.                So when

 25      we count them, they're still counted on our count time,

                                                                     Page 139

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 13 of 321 Page ID #:3268


  1      but they're just in medical.             Uh-huh.

  2           Q      Okay.     So there's a way to account for

  3      people --

  4           A      Yes.

  5           Q      -- in the count even if they're not physically

  6      present at the count?

  7           A      Yes, ma'am.

  8           Q      Okay.     Other than medical, are there any other

  9      situations you've encountered where there is someone who

 10      has been outcounted?

 11           A      Possible court or they're talking to their

 12      attorneys.     If they're out on a cleaning crew.                   Let me

 13      see what else.        They could be maybe in one of our

 14      offices talking to us.         ICE might be talking to them.

 15      They may be in the intake area.              So if they're not in

 16      the dorms, they get outcounted wherever they're at.

 17      Kitchen -- if they're kitchen workers, they get

 18      outcounted.

 19           Q      Any other circumstances you can think of?

 20           A      Emergency situations.           If we have, like, a code

 21      blue, a medical emergency.            If we have a code red where

 22      our fire alarms go off.          A code black.           It's usually a

 23      detainee on a staff member.            A code white, which is a

 24      bomb threat.        Let's see what else.             Code yellow,

 25      detainee fight.        Count stops during all that until we

                                                                        Page 140

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 14 of 321 Page ID #:3269


  1           A     Yes.     I've only used the spray once.             That

  2      was --

  3           Q     So the only time you ever used OC spray in the

  4      entire time you worked for GEO at Adelanto was on

  5      June 12th, 2017?

  6           A     Yes, ma'am.

  7           Q     Did you ever use OC spray when you were working

  8      for the correctional facility?

  9           A     No.     We didn't carry OC spray.

 10           Q     What OC spray did you carry at Adelanto?

 11           A     The one I was working at?

 12           Q     Yeah.

 13           A     The big MK-9.      Big can.

 14           Q     And what is the volume of that?                And I know

 15      that that's a little bit of a vague question, so I can

 16      give you examples of --

 17           A     Okay.

 18           Q     -- what I'm curious about.                So, for example,

 19      are there like 21-second bursts in the can?                  Or do you

 20      know how much OC spray is actually in one of those

 21      MK-9s?

 22           A     It could be up to -- because we have to weigh

 23      those cans every time we -- before we put them on.                     So

 24      it could be anywhere from two to three -- I think --

 25      what is it? -- milligrams?           Grams?         I'm not sure how

                                                                       Page 143

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 15 of 321 Page ID #:3270


  1           A     Yes, ma'am.

  2           Q     -- when you were with --

  3           A     I keep doing that.         Sorry.

  4           Q     I'm just going to ask it to you entirely so

  5      it's on the record.

  6           A     Okay.

  7           Q     Did you carry OC spray on you at all times

  8      while you were working on a shift at Adelanto?

  9           A     Yes, ma'am.

 10           Q     Where would you retrieve or get the OC spray at

 11      the beginning of the shift?

 12           A     In the watch commander's office.

 13           Q     Where was it kept in the watch commander's

 14      office?

 15           A     In a safe.

 16           Q     Did you have the code to the safe?

 17           A     Yes, ma'am.

 18           Q     Who else had the code to that safe?

 19           A     Only the watch commanders and the sergeants and

 20      the higher-ups.

 21           Q     And you said that you would weigh it before

 22      putting it on?

 23           A     Yes, ma'am.

 24           Q     And you did that every time you took out a can

 25      of --

                                                                  Page 145

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 16 of 321 Page ID #:3271


  1            A     Not every day, but frequently.           Yes, ma'am.

  2            Q     Was that the protocol or practice when -- for

  3      you to use OC spray?

  4            A     It was a practice.

  5            Q     Okay.   Did you weigh it on the morning of

  6      June 12th, 2017?

  7            A     I don't recall.

  8            Q     When you would weigh the OC spray, would you

  9      record the weight anywhere?

 10            A     Yes, ma'am.

 11            Q     Where do you record the weight?

 12            A     We had a file similar to this.           We'd weigh it

 13      and then write it down, and then put it back in our

 14      safe.

 15            Q     So the file was literally kept in the safe with

 16      the OC spray?

 17            A     Yes, ma'am.

 18            Q     Was it kept anywhere else, to your knowledge?

 19            A     No, ma'am.

 20            Q     Did anyone review that file, to the best that

 21      you know?

 22                  MS. AGUADO:     Calls for speculation.

 23                  If you know.

 24                  THE WITNESS:      I do not know, ma'am.

 25      ///

                                                                   Page 146

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 17 of 321 Page ID #:3272


  1      BY MS. STEINBACK:

  2           Q     Were you ever told that anyone ever looked at

  3      that file?

  4           A     No.

  5           Q     Did you ever look at that file other than to

  6      make the notations about weight?

  7           A     No.

  8           Q     Would you weigh the OC spray when you replaced

  9      it back into the safe at the end of the shift?

 10           A     Yes.

 11           Q     Would you also record that weight in the file?

 12           A     Yes.

 13           Q     Do you recall -- I'm guessing the answer is no,

 14      but do you happen to recall what the weight was of the

 15      OC spray can when you took it out of the -- out of the

 16      safe on the morning of June 12th, 2017?

 17           A     No, ma'am.

 18           Q     Other than lieutenants, who was authorized to

 19      use OC spray at Adelanto, if you know?

 20           A     The captains, our chief, our AW, the warden,

 21      immigration, the ICE people, if they needed it -- oh,

 22      and our sergeants also.

 23           Q     And would all of those individuals that you

 24      just identified all use the same supply of OC spray?

 25           A     Yes, ma'am.

                                                                  Page 147

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 18 of 321 Page ID #:3273


  1      eyes, and then the spray dripped down into our eyes --

  2           Q     On a scale --

  3           A     -- and it stung.

  4                 I'm going to say a 10.

  5           Q     Okay.    I was going to say, on a scale of zero

  6      to 10 --

  7           A     Yeah, it was a 10.

  8           Q     It was a 10.

  9                 Did you learn anything about decontamination?

 10           A     Yes.

 11           Q     What did you learn about decontamination?

 12           A     After we were sprayed with the spray, they had

 13      all these different -- how would you say it?             They had

 14      these different little sub areas that we had to go to.

 15      Like "How many fingers are you holding up?"             Kicking,

 16      cuffing.    We had to do all that.           And then after, at the

 17      very end, they took us to the water fountains, and they

 18      had us wash our eyes out.

 19           Q     When you said they took you to a substation --

 20           A     They had different, like, stations for us, that

 21      we had to go around while we still had the spray on us.

 22           Q     So while you had the spray, you had to go to a

 23      substation where they asked you how many fingers they

 24      were holding up?

 25           A     Yes.    They had to ask.

                                                                  Page 150

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 19 of 321 Page ID #:3274


  1           Q     Were you in pain during that time?

  2           A     The tingling, yes.         Pain, yes.

  3           Q     Did you -- on that day, did you have any cuts

  4      on your face?

  5           A     No.

  6           Q     Did you experience any coughing as a result of

  7      the OC spray?

  8           A     Just -- I would say a little bit.            It wasn't a

  9      lot for me.      So it wasn't that bad for me when I got

 10      sprayed.

 11           Q     Were there other people that it was worse for

 12      who were in your group?

 13                 MS. AGUADO:     Calls for speculation.

 14                 THE WITNESS:      I don't know that because once I

 15      got sprayed, I was done.         So everybody else that was in

 16      that group, I don't know how they reacted to the spray.

 17      BY MS. STEINBACK:

 18           Q     And when you said that they flushed your eyes

 19      with water, was it cold water?             Hot water?

 20           A     Cold water.

 21           Q     Did they do anything else to decontaminate your

 22      face?

 23           A     No.    Just cold water, and then we sat in front

 24      of fans until the stinging sensation went away.

 25           Q     Did sitting in front of a fan help relieve the

                                                                   Page 152

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 20 of 321 Page ID #:3275


  1      pain?

  2           A      Temporary.

  3           Q      How long did the pain last for you?

  4           A      Well, for me, as long as I didn't put my face

  5      back in water again, I was okay.               When I got home that

  6      night and got up and took a shower again, it activated

  7      the spray again.      The stinging of the spray in my eyes.

  8           Q      When you took the shower, was it hot water or

  9      cold water?

 10           A      Cold water.

 11           Q      So even cold water activated --

 12           A      Yes, ma'am.

 13           Q      How long did that go on for?

 14           A      I'm going to say probably -- just probably till

 15      the end of that next day.

 16           Q      Did you do anything else -- and by that, I

 17      mean, use creams, any other manner of decontamination

 18      between the time that you were sprayed and when the pain

 19      went away?

 20           A      No, ma'am.

 21           Q      Other than what you've described, did you

 22      receive any other training on how to use OC spray at

 23      Adelanto?

 24           A      No, ma'am.

 25           Q      Did you -- other than going through

                                                                    Page 153

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 21 of 321 Page ID #:3276


  1      decontamination, did you receive any training on how to

  2      decontaminate someone who's been sprayed with OC spray?

  3           A     Yes, ma'am.

  4           Q     What training was that?

  5           A     Pretty much -- like for us, the same thing with

  6      detainees.     They get sent down to medical, and then they

  7      put them under the cold water.             They can't leave them

  8      under there that long, because the longer you leave it

  9      in there, the more the OC will keep activating and

 10      stinging their face.

 11           Q     When were you given that training?

 12           A     Like I said, that was probably, like, within

 13      the first year that I was there.

 14           Q     Was that training at the same time as the

 15      training you just described about using OC spray, or was

 16      that at a different time?

 17           A     That was at the same -- same time.             Same time,

 18      uh-huh.

 19           Q     Was it part of the video?

 20           A     Yes.

 21           Q     Were you given any other training on

 22      decontamination, aside from taking a detainee to

 23      medical?

 24           A     Just removing their clothes.             Anything that

 25      had -- you know, if they were sprayed, their clothes get

                                                                    Page 154

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 22 of 321 Page ID #:3277


  1      removed because the spray is on their clothes.

  2           Q      Anything else?

  3           A      No, ma'am.

  4           Q      Now, you've described having your eyes flushed

  5      with cold water and taking a cold shower.                Were you

  6      trained in any way about the effect of hot water on

  7      someone who's been pepper sprayed?

  8           A      Hot water activates the spray even more.

  9           Q      And that was part of the training that you

 10      received?

 11           A      Yes.

 12           Q      Did you receive any training on whether having

 13      wounds or scratches or cuts could be something that

 14      exacerbates the pain?

 15           A      Yes.   During the video that we watched.

 16           Q      And what were you -- what did you learn in that

 17      video?

 18           A      Pretty much the same thing.             If they had cuts,

 19      anything like that on them, all we can really do is just

 20      flush anything with cold water and take off the clothing

 21      that may have gotten sprayed.            Just -- like I said, just

 22      keep flushing them, but -- so the more you flush it, the

 23      more it stings, and it just reactivates the spray.

 24           Q      What was the policy at Adelanto, if you know,

 25      about how to decontaminate a detainee who has been OC

                                                                     Page 155

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 23 of 321 Page ID #:3278


  1      sprayed?

  2           A     The cold water again, flushing them with cold

  3      water.

  4           Q     And that's the responsibility of the GEO

  5      guards?

  6           A     Medical does that.

  7           Q     Does the GEO staff have any responsibility with

  8      regards to decontamination?

  9           A     Our responsibility was to get them down to

 10      medical so they can flush them with water.

 11           Q     Would it have been outside of the policy of GEO

 12      Group to have GEO staff take the detainees directly to

 13      showers themselves?

 14           A     No.

 15           Q     So that's also within the policy at GEO?

 16           A     Yes.

 17           Q     Are you aware of whether the detainees who are

 18      the plaintiffs in this case were taken by GEO staff to

 19      showers?

 20           A     Yes, they were, to medical and to our intake

 21      area.

 22           Q     And my question is a little bit different.           Are

 23      you aware of whether the plaintiffs in this case, the

 24      detainees, on June 12th were taken by GEO staff directly

 25      to showers?       Not simply to medical, but to actual

                                                                  Page 156

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 24 of 321 Page ID #:3279


  1      situation, they can assist to help get the detainees in

  2      the showers.

  3           Q      Okay.   And the officers -- you were trained on

  4      this.    Does it stand also to reason that the officers

  5      are trained to know that putting detainees in hot

  6      showers is going to exacerbate the pain?

  7           A      Yes, ma'am.

  8           Q      Does it also stand to reason that -- just as

  9      you were trained on this, officers would know that

 10      you're supposed to remove clothes from someone who's

 11      been pepper sprayed because the OC spray could still be

 12      in the clothing?

 13           A      Yes, ma'am.

 14           Q      Were there any other lieutenants on the first

 15      watch that morning on the East wing?

 16           A      All I know is I was the first one to respond.

 17      I don't know where the other lieutenant went before this

 18      happened.     So I can't place her, where this lieutenant

 19      was at when this happened.            All I know is I responded,

 20      and then whatever the video shows.

 21           Q      Other than the OC spray training that you've

 22      already described, have you received any other training

 23      on the use of OC spray?

 24           A      No, ma'am.

 25           Q      Now, I know earlier when we were going through

                                                                  Page 158

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 25 of 321 Page ID #:3280


  1      So they were in violation of engaging and/or inciting a

  2      group demonstration in the dorm that day.

  3           Q      What other rules are there that detainees could

  4      be in violation of?

  5           A      Fighting, stealing.          Let's see, what else?

  6      Misconduct, not following verbal commands.                 There's so

  7      many in there.

  8           Q      Is there a specific rule for assaulting another

  9      detainee?

 10           A      Yes.     But I don't -- I'm not -- I'm not sure

 11      what it is.        It's just that they cannot fight.           They're

 12      not allowed to be fighting.

 13           Q      Is there a specific rule for assaulting an

 14      officer?

 15           A      Oh, yes.

 16           Q      Why do you say, "Oh, yes," so seriously?

 17           A      Because anytime a detainee puts their hands on

 18      an officer, that's assault on staff.                 And they're not

 19      allowed to place their hands on the staff at all.

 20      Again, like I said, that's a book that I don't have

 21      present here, but we have a rule violation for all that,

 22      for assault on staff.

 23           Q      What happens if a detainee places his hands on

 24      staff?

 25           A      They can be taken down to -- placed in

                                                                      Page 160

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 26 of 321 Page ID #:3281


  1      restraints, and taken down to segregation, and a report

  2      written on them, and then they wait for the disciplinary

  3      board to go down and speak to the detainee, but they'd

  4      also speak to the officer.          The officer would be

  5      writing -- not so much this, but they would be writing a

  6      different one for use of force again, because the

  7      detainee placed their hands on an officer.                 So it

  8      wouldn't be a general incident report.                 It would be a

  9      use of force from the detainee on the officer.                 We've

 10      had that happen a lot, where detainees have struck our

 11      officers.     Then, you know, our officers do what they

 12      need to do to protect themselves.

 13                  But, yeah, there is violations for all that,

 14      for employee -- I mean, staff misconduct or detainee

 15      misconduct for striking our staff.                 They're not allowed

 16      to put their hands on the officers.

 17           Q      That's a pretty serious --

 18           A      Yeah.

 19           Q      -- situation; right?

 20           A      Yes.

 21           Q      Okay.   And why is that so serious?

 22           A      It's serious due to the fact -- is if you

 23      struck one of our officers, what makes us think you

 24      won't strike somebody else.          Some of these detainees

 25      have actually come in off the streets where they've had

                                                                      Page 161

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 27 of 321 Page ID #:3282


  1      assault on peace officers.           So when we know that they've

  2      actually assaulted peace officers, they go to a higher

  3      category in the institution.

  4                 The same thing here.          If they do this -- when

  5      they're in the institution, they strike our officers --

  6      actually, they can be arrested.             San Bernardino Sheriff

  7      could come in and arrest them, depending on the

  8      seriousness of the assault on the officer.

  9           Q     Did you ever have a situation, while you were

 10      working at Adelanto, where you called in the San

 11      Bernardino County Sheriff's Office to investigate an

 12      assault on an officer?

 13           A     Not me personally, huh-uh.               No.

 14           Q     And did you ever -- while you were at the

 15      Adelanto, did that ever happen to anybody else?

 16           A     Yes.

 17                 MS. AGUADO:     Calls for speculation.

 18                 Give me a chance.

 19                 Objection.     Calls for speculation.

 20                 Go ahead.

 21      BY MS. STEINBACK:

 22           Q     To your knowledge, how many times did that

 23      happen while you were at Adelanto?

 24           A     Unknown.

 25           Q     Did it happen once or more than once?

                                                                   Page 162

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 28 of 321 Page ID #:3283


  1      that.

  2                 When did you first learn that there was a

  3      situation in the day room in 2-Charlie that you needed

  4      to respond to?

  5           A     It was after briefing.           I had an officer bring

  6      me a list of names on some of the detainees that had

  7      issues with the way they were being treated.              And that

  8      they claimed to be on a hunger strike.              So I walked --

  9      when I went down there --

 10           Q     And I'm going to stop you there really

 11      quickly --

 12           A     Okay.

 13           Q     -- because I want to take this step by step.

 14           A     Okay.   Okay.

 15           Q     So you said that an officer contacted you with

 16      a list of names?

 17           A     Yes, ma'am.

 18           Q     Did that officer come to you in person, or did

 19      the officer radio for you?

 20           A     The officer came down in person and gave me a

 21      list of names.

 22           Q     Where were you when that officer came to you?

 23           A     In the watch commander's office.

 24           Q     How far away is that from the day room?

 25           A     We actually have to walk over there.            Because,

                                                                   Page 187

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 29 of 321 Page ID #:3284


  1      like I said, we're in the middle.               We're in the middle,

  2      and the units are all on the outside.                So probably about

  3      10, 15 minutes, it'd take me to get down there.

  4             Q    Did that officer -- who was the officer that

  5      came to you?

  6             A    I don't recall exactly who it was.             Let me see

  7      something.     I believe it was --

  8                  MS. AGUADO:     If you don't know, "I don't

  9      remember" is fine.

 10                  THE WITNESS:      I just can't recall who it was.

 11      I can't.     I don't know who it was, to be honest with

 12      you.

 13      BY MS. STEINBACK:

 14             Q    And you said that the officer gave you a list

 15      of names?

 16             A    Yes, ma'am.

 17             Q    Who had written down that list of names?

 18             A    The detainees.

 19             Q    Was that all there was on the paper?

 20             A    Yes, ma'am.

 21             Q    So he gave you a piece of paper that had a list

 22      of names on it; is that right?

 23             A    Yes, ma'am.

 24             Q    How many names were on that list, if you

 25      remember?

                                                                     Page 188

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 30 of 321 Page ID #:3285


  1             A   I don't recall the exact names on the list.

  2      How many there were, I don't know.

  3             Q   Did he give you any other papers?

  4             A   No, not that I recall.

  5             Q   So the other information that you learned about

  6      what was happening was from the officer himself?

  7             A   No.     After I went down to the housing unit.

  8             Q   So when you walked to the housing unit, you had

  9      no idea what was happening?

 10             A   No.     The officers told me when I got down there

 11      that they were claiming hunger strike.

 12             Q   When the officer first came and gave you the

 13      piece of paper, what did he tell you when he gave you

 14      the paper?

 15             A   That they were on hunger strike.

 16             Q   Okay.     So you learned, when you were in the

 17      watch commander's office, that there were a group of

 18      detainees on a hunger strike?

 19             A   They were on hunger strike, and they were

 20      refusing orders to rack up on their beds, to get up on

 21      their beds for count.

 22             Q   Is there anything else that that officer told

 23      you?

 24             A   Not that I remember.

 25             Q   Did you ask that officer any questions?

                                                                  Page 189

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 31 of 321 Page ID #:3286


  1      not here?

  2           A      He's down here.       Yeah, he's down here on the

  3      bottom.     Just not up here.         But he was -- he was one of

  4      the responding officers.          He's the one who went with me

  5      to translate for me.

  6           Q      Okay.   So when you first arrived at the day

  7      room, you said you went straight to the housing unit?

  8           A      Yes, ma'am.

  9           Q      And who did you speak with there?

 10           A      The dorm officer that was in there.

 11           Q      Do you remember who that was?

 12           A      No, I don't recall.          I'm trying to think.   This

 13      was a long time ago.        I believe it was Officer Reyes

 14      that was in the dorm.

 15           Q      Why did you go straight to the dorm?

 16           A      Because of the information that I received

 17      saying that they -- they claimed to be on a hunger

 18      strike and they wouldn't -- they wouldn't rack up for

 19      count, and it was count time.

 20           Q      How did you know which dorm to go to?

 21           A      Because they told me -- the officers told me it

 22      was in 2-Charlie.

 23           Q      Okay.   So they told you where the detainees

 24      were supposed to be?

 25           A      Yes, ma'am.

                                                                  Page 195

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 32 of 321 Page ID #:3287


  1           Q     So you went straight to that dorm.           What did

  2      you talk about with the dorm officer there?

  3           A     That's what I said, the dorm officer said that

  4      the detainees wouldn't rack up.            They were on hunger

  5      strike.

  6           Q     Did the officer say anything else?

  7           A     No, ma'am.

  8           Q     What did you do at that point?

  9           A     At that point I walked over to the table to try

 10      to speak to the detainees.          And then I'm being told that

 11      none of them spoke English.          That's when Officer Reyes,

 12      I guess, started talking to the detainees.             And that's

 13      what they were saying, that they were going on a hunger

 14      strike -- claiming to go on a hunger strike.             And

 15      because of their -- what was it?             Something about their

 16      bond money.     Their bonds were too high.          Their bonds

 17      were set too high.      And --

 18           Q     I'm going to stop you right there.

 19           A     Okay.   Okay.

 20           Q     We'll get to all of these details.

 21           A     Okay.

 22           Q     When you say that you went to this table to

 23      speak to the detainees but none of them spoke English,

 24      how do you know that?

 25           A     Because Officer Martinez and Officer Reyes told

                                                                  Page 196

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 33 of 321 Page ID #:3288


  1      officers tried to explain to them, "Immigration is not

  2      here this morning, ICE is not here.                  So we need you to

  3      rack up."     They would not rack up for nothing.

  4                  They said, "No, we're not racking up."               This is

  5      what they told my officer.

  6                  And Officer Reyes actually heard some of the

  7      detainees speaking English.            He heard them speaking

  8      English.

  9            Q     And I don't want to know what Officer Reyes --

 10            A     Okay.

 11            Q     -- did or didn't hear --

 12            A     Okay.

 13            Q     -- because --

 14            A     Okay.   Okay.     They actually did speak English,

 15      but then when I got down there, they wouldn't talk to

 16      me.

 17            Q     Okay.   So you did not hear any of the detainees

 18      speak English?

 19            A     No, I didn't.

 20            Q     Okay.   Did you speak in English to the

 21      detainees?

 22            A     Yes, I did.

 23            Q     What did you tell them?

 24            A     I told them they would have to wait for ICE,

 25      and they needed to rack up.            And they just kept looking

                                                                       Page 198

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 34 of 321 Page ID #:3289


  1      at each other and looking at me, shaking their head like

  2      this.

  3                  MS. STEINBACK:     Okay.      And for the record, the

  4      deponent --

  5                  THE WITNESS:     No.

  6                  MS. STEINBACK:     -- is shaking her head no.

  7                  THE WITNESS:     Yeah, they were shaking their

  8      head no.     They wouldn't rack up.

  9      BY MS. STEINBACK:

 10           Q      Did you go straight to the table to speak with

 11      the detainees after talking to the dorm officer?

 12           A      Yes.

 13           Q      Did you bring Officer Reyes or Officer Martinez

 14      with you?

 15           A      Yes.

 16           Q      Did you ask them to translate for you?

 17           A      I asked Officer Martinez to translate, because

 18      I was told that they did not speak English.

 19           Q      To your knowledge -- or is it your

 20      understanding that Officer Martinez is fluent in

 21      Spanish?

 22           A      Yes.

 23           Q      You say that with a smile.

 24           A      Yes.   Fluently.

 25           Q      Do you know that for a fact?

                                                                  Page 199

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 35 of 321 Page ID #:3290


  1           A      Yes.

  2           Q      And all they would do is shake their head and

  3      say "No"?

  4           A      Uh-huh.

  5           Q      Did they actually say "No" out loud?

  6           A      Yes.    No.

  7           Q      Other than the piece of paper that you were

  8      given with their names, did you ever receive any other

  9      pieces of paper from the detainees?

 10           A      No, ma'am.

 11           Q      Did you ever see a list of demands that the

 12      detainees had provided to an officer?

 13           A      I believe -- no, I only saw the names.             I

 14      didn't see their demands.           I was just told about their

 15      demands, what they wanted.

 16           Q      Were you told that the demands were written

 17      down on a piece of paper?

 18           A      Yes.    They said they wrote it on a piece of

 19      paper, and I don't know who took that piece of paper.

 20           Q      Did you ever see that piece of paper?

 21           A      No, I didn't.

 22           Q      Have you ever seen that piece of paper?

 23           A      No.    I haven't seen it.          Never.   Never, never.

 24           Q      After -- at any point during that time, did you

 25      consider calling medical because of the detainees'

                                                                     Page 201

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 36 of 321 Page ID #:3291


  1      statement that they were going on a hunger strike?

  2           A     I didn't, but I don't know if anybody else did.

  3           Q     Were you the most senior officer in the day

  4      room that morning?

  5           A     Yes.    I was the shift commander.

  6           Q     The shift commander --

  7           A     The shift supervisor, yes.              Watch commander.

  8           Q     Shift supervisor and lieutenant.

  9                 Does that, by default, mean that you were the

 10      person responsible or in control of that situation?

 11           A     I'm going to say yes.          But I can tell you -- as

 12      me, my job was to go down there to talk to them and find

 13      out what was going on.       That was as far as I went.           I

 14      went down there to respond and to assess the situation,

 15      to find out what was going on down there.                This was what

 16      was told to me.      They were going on a hunger strike.

 17           Q     So once you learned that they were going on a

 18      hunger strike and they weren't going to rack up for

 19      count, what did you do?

 20           A     I gave them several verbal commands to let them

 21      know they needed to rack up.           My officers told them, in

 22      Spanish, "You need to rack up."            And then we would take

 23      care of this right after count.

 24           Q     Okay.    How many times did you have your officer

 25      give that command?

                                                                     Page 202

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 37 of 321 Page ID #:3292


  1      refused to go back to their racks, and we kept trying to

  2      tell them, "But it's policy.           You guys have to go sit on

  3      your racks."      "You need to wait until we clear our

  4      count, and then we'll deal with this."

  5                 And then I was told by one of the officers that

  6      the detainee that was sitting on the very end was the

  7      one who started the whole thing.             So I asked the

  8      officers, you know, "Ask this individual to come with us

  9      so we can find out what's going on."

 10                 Well, he didn't want to go with us.           He did not

 11      want to go with us.      So next thing you know they're

 12      linking arms at the table.          They would not get up off

 13      the table to go to the racks.

 14           Q     I'm going to take you back to the beginning

 15      there, but first, when they started linking arms, did

 16      that just come out of nowhere?

 17           A     Yes.    It just came out of the nowhere.           They

 18      just -- well, especially, like I said, when the

 19      gentleman here -- we were told that the gentleman at the

 20      end -- I believe it was Martinez -- they told me, "Hey,

 21      Diaz, he's the one who started all this."

 22                 And I go, "Okay.       Well, you know what, let's go

 23      take him out and let's talk to him."

 24                 He did not want to go.          So he started linking

 25      arms so everybody started linking arms.             And he would

                                                                  Page 205

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 38 of 321 Page ID #:3293


  1           Q     So is it within GEO's use-of-force policy that

  2      you're allowed to OC spray detainees if they are

  3      refusing to go to count?

  4           A     If they refuse to go to count, if they refuse

  5      verbal commands, and they're disrupting our dorm, and

  6      which they were, because they got all the other

  7      detainees riled up.      This is why they got sprayed.

  8           Q     So it is consistent with GEO's policy that you

  9      can OC spray a detainee who's refusing to go to count if

 10      you have given verbal commands and they've refused to

 11      comply with them and you -- and there's a disturbance?

 12           A     Yes.    They were -- there was a disturbance,

 13      like I said again.      And they were told and told and

 14      told, and then, as soon as they started linking arms, we

 15      already knew it was out of control.                They were getting

 16      out of control.      Because they figured you're not going

 17      to touch us.      You're not going to do anything to us.               So

 18      that's why they got sprayed, because it got out of

 19      control.

 20           Q     So as soon as they linked arms, that was

 21      basically your green light to spray them because you

 22      knew that was your only recourse?

 23           A     No.    I sprayed them because they linked arms

 24      and I still continued to give them verbal commands, and

 25      I told them, "If you do not get up and go to your racks,

                                                                     Page 212

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 39 of 321 Page ID #:3294


  1           Q      So the first time you radioed for assistance

  2      was after you sprayed them?

  3           A      Yes, because they still wouldn't disperse.

  4           Q      Okay.   So before that, where did all the

  5      officers that you see in the video come from?

  6                  MS. AGUADO:     If you know.

  7      BY MS. STEINBACK:

  8           Q      If you know.

  9           A      From the West facility.            Because when I got on

 10      the radio and called for backup, we had staff that came

 11      from the other facility, West facility.

 12           Q      And I'm talking about before that.             So you said

 13      you walked up with about two officers that you picked up

 14      in the hallway.

 15                  MS. AGUADO:     I don't think she said a number,

 16      actually.

 17                  MS. STEINBACK:       I think she -- that was what I

 18      recall, but you can correct me if I'm wrong.

 19      BY MS. STEINBACK:

 20           Q      You arrived there.         You talked to the dorm

 21      officer.     Came out.     But in the videos, you might agree

 22      there are a number of officers there.                It's well more

 23      than two.     Do you agree with that?

 24           A      First watch officers responded before they went

 25      to the post, before they went to their post.                Third

                                                                     Page 214

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 40 of 321 Page ID #:3295


  1                 When you say you sprayed down the table, did

  2      you do that so that you could sort of hit as many people

  3      as possible?

  4           A     No.

  5           Q     Why did you spray down the table?

  6           A     To get their attention, for them to break it

  7      up, because there was going to be worse circumstances

  8      than what they got that day.           They didn't -- I didn't go

  9      to aim at anybody.      It went right down the middle of the

 10      table.    And when you spray, it splatters.               And it

 11      sprays -- it goes everywhere.           Okay?        So not one

 12      individual got sprayed.        Because if you watch the video,

 13      it doesn't show that one individual got sprayed.                   It

 14      just went right down the middle of the table.                 To get

 15      their attention.      To let them know, this is -- this is

 16      going to end, because you're inciting.                 You're getting

 17      the rest of the dorm going.          You're interrupting our

 18      count.    We can't finish our count.               They didn't care.

 19      They just kept going on and on and on and on.                 So I had

 20      to take action and do what I needed to do as a watch

 21      commander to stop it.

 22           Q     Did you feel that it was a situation where you

 23      could take a moment and contact the facility

 24      administrator to discuss your use of the OC spray?

 25           A     There wasn't anybody there at that time.

                                                                      Page 219

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 41 of 321 Page ID #:3296


  1      certain amount of time to get our count done.             And then

  2      they're going to be calling us saying, "Why is your

  3      count not clearing?"

  4           Q     Who is going to ask that?

  5           A     The wardens will ask us.           The West facility

  6      would've started asking us why our count's delayed.

  7      People above us.      They want to know why our count's

  8      delayed, because of something like this.             The detainees

  9      would not comply.      I had no other choice.         And I did

 10      what I thought was right.

 11           Q     And it's your understanding that that was in

 12      keeping with GEO's policies and practices?

 13           A     Yes.   I had to -- I had to disperse -- I had to

 14      stop the confrontation and disperse it.             Because, like I

 15      said, they got all the other detainees riled up in the

 16      dorm.

 17           Q     Were any of the detainees in the dorms

 18      threatening you?

 19           A     Again, I wasn't concentrating on all those

 20      detainees.     I was concentrating on the situation at the

 21      table at the time.      The officers were controlling the

 22      rest of the detainees in the housing unit.

 23           Q     So you had officers who were actually in the

 24      housing unit controlling the detainees?

 25           A     Yes.   They were trying to get them -- the rest

                                                                  Page 221

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 42 of 321 Page ID #:3297


  1      did you specifically ask for Campos?

  2           A     No.    They just responded.

  3           Q     What did you say when you went on the radio?

  4           A     "Lieutenant Diaz to West facility, be advised I

  5      need assistance over here on East."

  6                 And the next thing I know, here they all come

  7      from the East facility.         I mean, the West facility.

  8      Sorry.    West.

  9           Q     At that time you said there were officers in

 10      the dorm; is that correct?

 11           A     Yes, ma'am.

 12           Q     And they were controlling the detainees in the

 13      dorm?

 14           A     Yes.    The ones that would not rack up.            Until

 15      we could get control of the situation.              And, like I

 16      said, once the situation got out of control, and I

 17      sprayed, and they still wouldn't rack up, they still

 18      wouldn't let go of each other, they interlocked their

 19      legs around the bottom of the -- I don't know -- those

 20      chairs, they locked their legs and everything.                They

 21      still would not disconnect.           And that's when I got on

 22      the radio and called, "Lieutenant Diaz to West, I need

 23      assistance over here at the East facility."              And that's

 24      when everybody came running from West.              Several

 25      officers, the sergeant, couple of other officers came.

                                                                   Page 224

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 43 of 321 Page ID #:3298


  1           Q      If you -- if you need to reach a supervisor and

  2      they're not on duty yet, are you able to do that?

  3           A      Yes.    I could have my central control officers

  4      call.    They would have showed up.            But, like I said, it

  5      was during count time.        It would have probably taken

  6      them a while to respond to the facility.              We could have

  7      had -- I could have my central control officers call the

  8      captain, the warden, ICE.          We could have had them --

  9      landline them -- call them.           But, in that situation, we

 10      didn't, because, like I said, it was right in the middle

 11      of count when -- just the beginning of count when they

 12      started doing this.

 13           Q      And you said that there's about, like, 30 to 45

 14      minutes, depending, for count?

 15           A      Yes.

 16           Q      Okay.

 17           A      We have to clear our count within an hour.

 18           Q      Or else what happens?

 19           A      Then the warden can get in trouble for that.

 20      And then we have to explain to him that ICE wants to

 21      know why our counts didn't clear, what was going on at

 22      the time.

 23           Q      And what happens if the warden gets in -- who

 24      does the warden get in trouble with?

 25           A      ICE.    ICE will question them, "Why didn't your

                                                                   Page 231

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 44 of 321 Page ID #:3299


  1      count clear"?     How come your count's not clearing?"

  2      Well, you know, why didn't they do this?                  I mean, like I

  3      said, there are procedures during count.                  And my thing

  4      is, when I sprayed them -- and they watched the video.

  5      ICE watched the video, the warden, everybody watched the

  6      video.    They said, "Diaz didn't do nothing wrong.                She

  7      did what she was trained to do."

  8           Q     Did they come tell you that?

  9           A     Yes.   The captain told me that.               Because they

 10      told me, "Diaz, we watched this video.                  ICE watched the

 11      video.    The warden watched this video.                You did nothing

 12      wrong."

 13           Q     So everyone in GEO and ICE agreed you acted

 14      according to protocol?

 15           A     Yes, ma'am.

 16           Q     When did the captain tell you that?

 17           A     Right after the incident.                After everything

 18      happened, we sat down in the watch office, and they

 19      watched the video right away.

 20           Q     Who is they?

 21           A     ICE, the captains, the warden.                They reviewed

 22      the video after this happened.             And Immigration --

 23      again, ICE is in charge of all these -- "She didn't do

 24      anything wrong."

 25           Q     Did they watch it that same day?

                                                                       Page 232

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 45 of 321 Page ID #:3300


  1           A     Yes, ma'am.     And then the captain told me again

  2      the next day, "ICE said you didn't do anything wrong."

  3      Because if I would have done something wrong, I wouldn't

  4      have a job to go back to.

  5           Q     Is that your understanding of what the

  6      consequence would have been if you --

  7           A     Oh, yes.

  8           Q     How do you know that?

  9           A     From what I told you earlier, at the beginning

 10      today of the deposition.

 11           Q     Okay.     Were you present when your captain

 12      and -- who else did you say watched the video?

 13           A     ICE and the warden.

 14           Q     ICE, the warden, the captain.            Anyone else?

 15           A     I don't know who else was there.

 16           Q     Were you there with them when they watched the

 17      video?

 18           A     No, ma'am.

 19           Q     But they watched it on June 12th?

 20           A     Yes, ma'am.     They watched it June 12th, and

 21      they watched it the next day.

 22           Q     Were you there when they watched it June 13th?

 23           A     No.     Never got to review -- I didn't get to

 24      review the video until she showed it to me.

 25                 MS. STEINBACK:       And she's pointing to her

                                                                   Page 233

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 46 of 321 Page ID #:3301


  1      attorney, for the record.

  2      BY MS. STEINBACK:

  3           Q      Did you --

  4           A      I'm just telling the truth.

  5           Q      Other than the use-of-force report that you

  6      submitted, did you make any other statements or provide

  7      any other information to the captain?

  8           A      No.

  9           Q      Other than the use-of-force report that you

 10      submitted, did you make any other statements to anyone

 11      else within your chain of command who was a supervisor?

 12           A      No.    About this?

 13           Q      Yes.

 14           A      Just what happened.

 15           Q      Were you ever -- so you were never called in

 16      and asked about anything that happened during the

 17      incident?

 18           A      No, ma'am.

 19           Q      Were you ever -- strike that.

 20                  Did you ever give testimony in any of the

 21      detainees' disciplinary hearings regarding the incident?

 22           A      No, ma'am.

 23           Q      Do you know whether the detainees had

 24      disciplinary hearings?

 25           A      No, ma'am.

                                                                  Page 234

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 47 of 321 Page ID #:3302


  1           A     That's always a procedure, is using restraints

  2      on detainees when they don't comply.

  3           Q     That's always the procedure?

  4           A     Yes.     When they don't comply, yes.         Restraints

  5      are used on them to -- when we move them, to make sure

  6      that, you know, they don't lash out at the staff or any

  7      of the other detainees that are in the dorm or around

  8      them.    So restraints are always used.

  9           Q     Did -- who made the decision to use the steel

 10      handcuffs?

 11           A     I did.

 12           Q     Okay.     So that was your directive?

 13           A     Yes.

 14           Q     Why did you use the handcuffs as opposed to the

 15      softer restraints?

 16           A     Because that's what we use, are the restraints,

 17      the metal restraints.         We don't have soft handcuffs.

 18           Q     Okay.     So --

 19           A     If we use restraints, they're always the

 20      mechanical restraints.

 21           Q     Okay.     So even though in the policy it talks

 22      about soft restraints, really, in practice, you guys use

 23      hard restraints because that's --

 24                 MS. AGUADO:       Objection.       That misstates her

 25      testimony.

                                                                   Page 237

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 48 of 321 Page ID #:3303


  1                  MS. STEINBACK:       If you could just let me finish

  2      my statement.

  3                  MS. AGUADO:     Okay.

  4                  MS. STEINBACK:       Thanks.

  5      BY MS. STEINBACK:

  6           Q      So, in practice, even though soft restraints

  7      are mentioned in the policy, really you use the steel

  8      handcuffs as restraints because that's what you have; is

  9      that correct?

 10           A      Yes, ma'am.

 11                  MS. AGUADO:     Objection.         Misstates her

 12      testimony.

 13                  Go ahead.

 14                  THE WITNESS:      Yes, ma'am.

 15      BY MS. STEINBACK:

 16           Q      Okay.    Did you at any point contemplate calling

 17      a supervisor?       I know there were none on staff at that

 18      time, but did you contemplate reaching out to a captain,

 19      assistant warden, warden?

 20           A      No.

 21           Q      You felt you could handle the situation

 22      yourself?

 23           A      Yes, ma'am.

 24           Q      Did you feel that there was an immediate

 25      threat?

                                                                    Page 238

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 49 of 321 Page ID #:3304


  1      HIPAA?

  2            A     Like I said, in certain situations, we don't

  3      have time to stop what we're doing and go, "Hey, you

  4      know, which one of these detainees are allergic to OC

  5      spray?"

  6            Q     If you had time, is that something you could

  7      do?

  8                  MS. AGUADO:     Objection.         It's an incomplete

  9      hypothetical.

 10                  If you know.

 11                  THE WITNESS:        No.

 12      BY MS. STEINBACK:

 13            Q     At any time did you direct your camera

 14      operators on shift to go get a camera?

 15            A     No.

 16            Q     Why not?

 17            A     Again, it was in the heat of the moment.              We

 18      had an emergency going on.              No, I did not.     Plus, like I

 19      said, we had cameras in the dorm that saw the whole

 20      situation.        Everything.     I mean, from beginning to end.

 21      Again, it's right there.              It's on the video.     So they

 22      were on camera.        Everything happened on camera.

 23            Q     What is your understanding of what a camera

 24      operator is supposed to do during a use-of-force

 25      incident?

                                                                      Page 241

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 50 of 321 Page ID #:3305


  1      what was going on.        After that, I don't know anything

  2      about anything that happened after that.                Because ICE

  3      took control.     And my commanders and the warden and

  4      everybody took control of the situation after that on

  5      the hunger strike.

  6           Q      It's my understanding that you were in charge

  7      of the situation until the detainees were put -- were

  8      put in segregation; is that correct?

  9           A      Yes, ma'am.

 10           Q      And you actually requested that they be put in

 11      segregation; is that accurate?

 12           A      I -- oh, Lord.       Okay.      When they were in

 13      violation of 213, yes -- when they were in violation of

 14      that section, enticing or doing a group demonstration,

 15      they get a little report written, like a segregation

 16      order.    They get put in there.            And then there's an

 17      investigation done on it.           Okay.      So they get moved over

 18      to segregation.      After that, I have no control over what

 19      happens at the end of their hearings.                I don't know what

 20      the outcome is.

 21           Q      Did -- and I think I might have asked you this

 22      already, but did you participate in any way in those

 23      hearings?

 24           A      No, ma'am.

 25                  MS. AGUADO:     Let's take a short break.

                                                                     Page 243

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 51 of 321 Page ID #:3306


  1                 MS. STEINBACK:      Sure.

  2                 (Recess was taken from 4:34 p.m. to 4:43 p.m.)

  3                 MS. STEINBACK:      Back on the record.

  4      BY MS. STEINBACK:

  5           Q     At what point did you direct the officers to

  6      use handcuff on the detainees?

  7           A     After they were removed from the table.           After

  8      they got sprayed and we removed them from the table.

  9           Q     After all of the detainees -- strike that.

 10                 According to GEO's policy and practices, at

 11      what point are restraints, handcuffs, supposed to be

 12      removed from a detainee?

 13           A     As soon as the imminent danger is over.

 14           Q     Do you know when the handcuffs were removed

 15      from these detainees?

 16           A     No, ma'am.

 17           Q     Did you monitor how long they were handcuffed?

 18           A     No, ma'am.

 19           Q     After the detainees were taken out of the day

 20      room, do you know where they went?

 21           A     To medical, to our triage area, and to holding

 22      until medical staff could evaluate them.

 23           Q     Did you direct the officers to take them to

 24      medical?

 25           A     Yes.

                                                                  Page 244

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 52 of 321 Page ID #:3307


  1           A     -- and he would not -- they would not get up.

  2           Q     Did you direct him to pepper spray the

  3      detainees?

  4           A     No, I did not.

  5           Q     Did he need your authorization to do that?

  6           A     No, he did not.

  7           Q     So he could just decide it on his own?

  8           A     Yes, he did.     Because he carried spray himself.

  9           Q     Did -- and you had told him that you had pepper

 10      sprayed them?

 11           A     Yes.   He knew they were already sprayed by the

 12      time he got down there.

 13           Q     By the time he got to the day room?          How did he

 14      know that?

 15           A     Because when he -- when they got in, you could

 16      smell the spray.      You can see the detainees.        You can

 17      see the spray all the way across the table.            And they

 18      were hacking and coughing.          And, like I said, he gave

 19      them several more verbal commands, and they would not --

 20      you know, let go of each other.            They wouldn't get up

 21      off the tables.      So he gave them several verbal

 22      commands, and he sprayed them too.

 23           Q     So it was obvious at that point to anyone who

 24      would have been observing that pepper spray had been

 25      used; correct?

                                                                  Page 252

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 53 of 321 Page ID #:3308


  1           A     What do you mean, what happened?

  2           Q     What happened --

  3           A     What's the question?

  4           Q     Sure.     So what happened after that?       You said

  5      they locked arms again.         Locked their legs around the

  6      table.    Then what happened?

  7           A     So they were given verbal orders again, and

  8      then they started pulling the detainees apart, to get

  9      them apart.     And they gave us a struggle, trying to get

 10      them apart.     From my understanding, they were elbowing

 11      the officers, because they didn't want to be pulled

 12      apart.    So they started, basically, assaulting our staff

 13      by elbowing them.

 14           Q     That sounds quite serious.

 15           A     Yeah, so -- and our officers did what they

 16      needed to do.      They started pulling them apart, and

 17      trying to get them away from the tables and stuff.             And

 18      they gave us a lot of problems doing that.           Because we

 19      knew we had to decontaminate them, and they -- they

 20      weren't having it.

 21           Q     We talked a little bit earlier about assaults

 22      on staff and how serious that is.

 23           A     Uh-huh.

 24           Q     At that point, when you're saying that you

 25      learned they were assaulting your staff, did you call in

                                                                  Page 254

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 54 of 321 Page ID #:3309


  1      a code?

  2           A     No.     This was after.       After this all happened

  3      is when my officers told me that the detainees were

  4      elbowing them when they were trying to get them away

  5      from the table.

  6           Q     Which officers were telling you that?

  7           A     I don't recall who had told me.                It's in the

  8      reports.    Some of the officers wrote that they were

  9      being elbowed.       The detainees were elbowing them when

 10      they were trying to pull them apart.

 11           Q     So they told you that while you all were

 12      writing the reports?

 13           A     After it happened.         Not when the reports were

 14      being written.       After it happened.             They said,

 15      "Lieutenant Diaz, they were elbowing us when we were

 16      trying to get them off the table."                  So they were

 17      assaulting our staff.

 18           Q     And at that point had they already written

 19      their reports, or was that after they wrote the reports?

 20                 MS. AGUADO:     If you remember.

 21                 THE WITNESS:      I don't recall when they told me

 22      about that.

 23      BY MS. STEINBACK:

 24           Q     Okay.     Did you make a note of that anywhere?

 25           A     No, I did not.

                                                                          Page 255

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 55 of 321 Page ID #:3310


  1           Q     Why not?

  2           A     Why not?    Again, I don't remember when the

  3      officers told me this.        All I could go -- based on what

  4      was here, they were in violation of 2013 [sic].            If the

  5      detainees were written up -- because, according to these

  6      reports, you read in the report that some of the

  7      officers said that the detainees were elbowing them.

  8           Q     Is that what you remember from reviewing the

  9      reports?

 10           A     Yes.   There are some statements in there from

 11      the staff that they were being elbowed by the detainees.

 12           Q     At any point did you contemplate filing an

 13      additional charge on them for assaulting an officer?

 14           A     No, I didn't.

 15           Q     Why not?

 16           A     Because it was after the fact, after this had

 17      already been done.

 18           Q     That's a serious allegation, though --

 19           A     I know.

 20           Q     -- right?

 21                 And that --

 22           A     I understand that.

 23           Q     And that can pose a very serious --

 24           A     I understand that.

 25           Q     If you could just let me get it out for the

                                                                  Page 256

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 56 of 321 Page ID #:3311


  1      record.

  2                 That can pose a very serious security risk;

  3      correct?

  4           A     Yes, ma'am.

  5           Q     In fact, one of the most serious security risks

  6      is when a detainee feels empowered enough to assault an

  7      officer; correct?

  8           A     Yes, ma'am.

  9           Q     Because the officers are keeping the facility

 10      secure; right?

 11           A     Yes, ma'am.

 12           Q     And that is a direct challenge to the authority

 13      of an officer; right?

 14           A     Yes, ma'am.

 15           Q     Given all that and given the seriousness of the

 16      allegation and given your obvious diligence when it

 17      comes to these things, why didn't you put it in any

 18      report?

 19           A     Again, that's unknown if the officers were

 20      instructed by the higher-ups to write the reports that

 21      they were assaulted by the detainees.

 22           Q     You were the officers' higher up, though;

 23      correct?

 24           A     Yeah.   But then there were the captains and the

 25      wardens.

                                                                  Page 257

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 57 of 321 Page ID #:3312


  1             Q   Did you give the information to the captains?

  2             A   No.     No, I didn't.

  3             Q   Did you give the information to the wardens?

  4             A   No, I didn't.

  5             Q   Did you give the information to anyone?

  6             A   No, I didn't.      Based on these reports, when

  7      this report was turned in -- like I said, again, it was

  8      turned in before I even read that, saying that the

  9      officers were being elbowed.

 10             Q   Okay.     Did you see the detainees at any time

 11      after they were, in your mind, taken to medical?

 12             A   No, ma'am, I did not.

 13             Q   Did you follow up with medical in any way to

 14      see what had happened with the detainees?

 15             A   No, ma'am, I did not.

 16             Q   Did you follow up with any of your officers to

 17      see when the detainees had had their handcuffs taken

 18      off?

 19             A   No, I did not.

 20             Q   Whose responsibility was it to monitor the

 21      detainees' handcuffs?

 22             A   The officers.

 23             Q   Which officers?

 24             A   It's the officers that put the cuffs on them.

 25      Then medical.       Medical will tell us to let them loose.

                                                                  Page 258

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 58 of 321 Page ID #:3313


  1      Like I said, again, I was not the only supervisor

  2      involved in this.        We had our captains.             We had our

  3      chief of security.        We had our AW.             So there was other

  4      people involved in this whole use of force besides

  5      myself.     So I do not know -- unknown what they were told

  6      to do after this incident.

  7           Q      So you don't know who was in control of making

  8      sure that their handcuffs got removed at some point?

  9           A      No, ma'am.

 10           Q      And to this day, you don't know?

 11           A      No, ma'am.

 12           Q      At some point did you find out at what time

 13      their handcuffs were removed?

 14           A      No, ma'am.

 15           Q      At any point did you find out whether the

 16      detainees had gotten to medical?

 17           A      Yes, ma'am.     The officers and, like I said, the

 18      higher-ups came to me, my captains, the chief said,

 19      medical said, "Hey, you know what, they've all been

 20      seen.     They all have new uniforms.                Now they're being

 21      moved over to the West facility and put in segregation."

 22           Q      When did that take place?

 23           A      At what time?

 24           Q      Yes.

 25           A      I do not know what time they finally moved the

                                                                        Page 259

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 59 of 321 Page ID #:3314


  1           A      Once I filled these out, they went to Captain

  2      McCusker.     And he signed off as the investigating person

  3      after he read them.        These were the charges against the

  4      detainees.

  5           Q      Did you have anything to do with this process

  6      after you filled out this document?

  7           A      No, ma'am.

  8           Q      Is there anything in these documents that is

  9      incorrect?

 10           A      No, ma'am.     No, ma'am.

 11           Q      I'm now tendering to the deponent an exhibit, a

 12      group exhibit, 15.        It is Bates-stamped GEO 524, 1119,

 13      1535, 1744, 1916, 165, and 1390.

 14                       (Plaintiffs' Exhibit 15 was marked

 15                  for identification.)

 16      BY MS. STEINBACK:

 17           Q      Ms. Diaz, do you recognize this exhibit?

 18           A      Yes, ma'am.

 19           Q      What is this?

 20           A      This is the Administrative Segregation Order.

 21           Q      Is there anything on this document that is not

 22      your writing?

 23           A      Lieutenant Duran, Ms. Petersen, Chief Johnson.

 24                  MS. AGUADO:     Are you referring to the

 25      signatures at the bottom of the page?

                                                                  Page 262

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 60 of 321 Page ID #:3315


  1                 THE WITNESS:      Yeah.

  2      BY MS. STEINBACK:

  3           Q     Is there anything other than the signatures at

  4      the bottom of the page that is not written by you?

  5           A     No, ma'am.

  6           Q     Have you filed one of these documents before?

  7           A     Yes, ma'am.

  8           Q     And what is this document used for?

  9           A     These are segregation orders for the violation

 10      of the detainees.       So when they are put in our

 11      segregation unit, this has to be posted while they're in

 12      there, saying why the detainee was put in there.                  And

 13      it -- basically, put in there violation of 2013 [sic],

 14      engaging in or inciting a group of demonstrations.                  So

 15      this all has to be filled out when the detainees are

 16      being moved to the other facility.                  Since they're all --

 17      all male detainees, they go to our male segregation.

 18           Q     When you said this document needs to be posted,

 19      where is it posted?

 20           A     They have files in our seg unit, and all this

 21      stuff gets put in their folders.              So when the

 22      investigating officer comes down, they have all this,

 23      they have this, and they read it.              And then they pull

 24      the detainees out and talk to them about this situation.

 25      So it has to be posted so the other -- so the

                                                                       Page 263

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 61 of 321 Page ID #:3316


  1     disciplinary, their, anything they have been charged

  2     with.       We do not know anything about that.            We do not

  3     know when they will be bonded out.                 We do not know

  4     anything about -- when they were talking their bonds

  5     being too high, that is us; that is all ICE.                 That is

  6     all ICE.       We have no control over that.

  7             Q      Do you, as a lieutenant, have any access to

  8     detainee's files where you can get that information?

  9             A      No, ma'am.     We not allowed to see their files.

 10             Q      Were there ever any circumstances when you

 11     worked at Adelanto that you needed to reach a supervisor

 12     either before or after hours?

 13             A      Which supervisors?         GEO or ICE?

 14             Q      Let's start with GEO.

 15             A      No.     We were always able to get a hold of them

 16     if we needed them.          We have people on call.

 17             Q      Okay.     So there is always someone on call?

 18             A      Uh-huh.

 19             Q      Is that yes?

 20             A      Yes, ma'am.     Yes, ma'am.         Yes, ma'am.

 21             Q      On the morning of June 12, 2017, who was on

 22     call if you needed to get in touch with them?

 23             A      I don't recall who was on call that day.

 24             Q      Is that something that you would have known

 25     from working the shift, or would you have had to find

                                                                         Page 268

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 62 of 321 Page ID #:3317


  1     that information out?

  2           A      No.   It would be because they are the ADO,

  3     administrators of the day.           So we always knew weeks

  4     ahead of time who was on call.

  5           Q      So there is always someone that you could get

  6     in touch with, if necessary, who is a supervisor, even

  7     when it is early morning?

  8           A      Yes, ma'am.

  9           Q      And you made the decision not to do that?

 10           A      Yes, ma'am.

 11           Q      When you arrived at the day room, did you look

 12     in the logbook to see whether any of the detainees who

 13     had announced they were undertaking an hunger strike had

 14     eaten breakfast that morning?

 15           A      No, ma'am.     It was during count, just before

 16     breakfast.

 17           Q      So the hunger strike that -- strike that.

 18                    So the incident occurred before breakfast?

 19           A      Yes, ma'am.

 20           Q      Would the log book have reflected whether the

 21     detainers had eaten anything the night before?

 22           A      Yes, ma'am.

 23           Q      Were you a part of any after-action review?

 24           A      No, ma'am.

 25           Q      Are you familiar with that name?

                                                                  Page 269

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 63 of 321 Page ID #:3318


  1           Q     Is that typically of how it happens?

  2           A     Yes.    If I am busy and doing something, yes.

  3     Usually medical will help out or the medical officer

  4     will assist making sure they get their cuffs taken off.

  5           Q     Would it be violation of policy, as you

  6     understand it, for their cuffs not to have been taken

  7     off --

  8           A     No.

  9           Q     -- when they were evaluated by medical?

 10           A     No.

 11           Q     No, it would not be a violation of policy?

 12           A     No, ma'am.    The only why that we would not

 13     have taken their cuffs off, if you had a detainer being

 14     belligerent, he was irate and he threatened to hurt the

 15     staff, would we not have taken their cuffs off of them.

 16     But in this case, that was not the case.

 17           Q     So in this case, the detainees were not being

 18     belligerent; is that right?

 19           A     Not when we moved them down.              Actually, they

 20     calmed down after all this happened.                After they got

 21     sprayed and everything, they calmed down.

 22           Q     So you actually saw them calm down before they

 23     left the day room; is that right?

 24           A     No.    When the officer were moving them off of

 25     the table, they became elbowing the staff, they were --

                                                                     Page 274

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 64 of 321 Page ID #:3319


  1           Q      I'm sorry.    I'm talking about after they were

  2     placed in restraints and escorted away from the table.

  3                    Is what when they calmed down?

  4           A      Well, some of them were still resisting the

  5     restraints and they were trying to fall on the ground so

  6     they would not get restraints put on them.             And they

  7     would not get up and walk when they were being moved.

  8           Q      Do you know why that was?

  9           A      Yeah.   They did not want to comply with

 10     orders.    When the officer gave them orders, they did not

 11     want to comply.

 12           Q      Were they saying they did not want to comply,

 13     or were they simply falling on the ground?

 14           A      Falling on the ground.          You could see that on

 15     the video.     They were resisting.

 16           Q      You said at some point they calmed down, but

 17     you also said you did not follow them out.

 18                    At what point did you see them calm down?

 19           A      They calmed down when they were being -- when

 20     they got moved down to medical, because when I came out

 21     of the housing unit, they were still in medical and they

 22     calmed down in medical with the restraints.             They did

 23     not have restraints on.        They had already calmed down.

 24     By the time I went down there, they were calmed down.

 25           Q      So you went and saw them again?

                                                                  Page 275

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 65 of 321 Page ID #:3320


  1           A     I just walked down there because I had

  2     something else I needed to do.           But I did not go up

  3     there and talk to any of them.           I was reported that they

  4     were all locked down, medical said they were good and

  5     they were going to move them after they got

  6     decontaminated, got new suits.           The intake officers told

  7     me.   The intake escorted them also.

  8                    My office is right there in the hallway so I

  9     could see when the detainers were being moved.

 10           Q     Where did you see the detainees?         It was my

 11     understanding based on your previous testimony that the

 12     last time you saw was when they were leaving the day

 13     room and you were directing your officers to take them

 14     to medical.

 15           A     When they were being escorted out of the

 16     institution.     My office is right there, so I could see

 17     them being escorted down the main corridor.           I did not

 18     go out and acknowledge or say anything to them.

 19           Q     So you saw them when they were being escorted

 20     from east to west?

 21           A     No, just down the main corridor.

 22           Q     Where were they going, do you know?

 23           A     To the intake area to be escorted over to the

 24     west facility.     They bus them over there, bring in the

 25     bus and bus them in the little van and take them over

                                                                  Page 276

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 66 of 321 Page ID #:3321


  1     there.    But I did not see any of that.

  2           Q     Did you pop in and look at them when they were

  3     in the medical unit?

  4           A     No, I did not.       Uh-uh.

  5           Q     Did you see them at any other time other than

  6     when, as you described, they walked down the hallway

  7     past your office?

  8           A     No, ma'am.

  9           Q     So that was the only other time you saw them

 10     outside of the day room?

 11           A     Yes, ma'am.

 12           Q     At what point, when you described them as

 13     calm, at what point were they calm?                  Was it when you

 14     last saw them in the day room, or was it when they were

 15     walking by your office?

 16           A     When they were walking by the office being

 17     escorted.

 18           Q     When they were walking by the office being

 19     escorted, were they still wearing the clothing they were

 20     wearing earlier when they were pepper sprayed?

 21                 MS. AGUADO:     If you remember.

 22                 THE WITNESS:      I don't remember that part.

 23     I don't remember that part.

 24     BY MS. STEINBACK:

 25           Q     When they were being escorted by your office,

                                                                       Page 277

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 67 of 321 Page ID #:3322


  1     were they handcuffed or not handcuffed?

  2           A      They were in restraints.

  3           Q      And by restraints, are you talking about

  4     handcuffs?

  5           A      Yes.

  6           Q      At that point, how much time had passed since

  7     the incident, if you remember?

  8           A      Well, according to this report, this happened

  9     early in the morning and they were transported over, I

 10     believe to the west facility.             It must have been around

 11     3:00 or 3:30 when they got there finally and they placed

 12     them in the housing units.

 13           Q      So just to make sure I'm perfectly clear.

 14                    After they left the day room and until you

 15     saw them escorted by your office, you did not see them

 16     at all; is that correct?

 17           A      Yes, ma'am.

 18           Q      You did not have any conversations with the

 19     medical unit about them; correct?

 20           A      Yes, ma'am.

 21           Q      Did you have any follow-up               conversations with

 22     your officers about them that afternoon?

 23           A      I did not.     Nope.      I did not.        No, I do not.

 24           Q      I believe you already testified.               But do you

 25     remember who it was that took them to medical and stayed

                                                                       Page 278

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 68 of 321 Page ID #:3323


  1           Q      Did any of the officers who talked to you

  2     about the showers make any mention as to the detainees

  3     response to the showers?

  4           A      That it just -- they told me, they said the

  5     detainees said it was burning.             But it more was more of

  6     a tingle.     I have been hit with pepper spray, so I know

  7     how it feels.     It just keep reactivating when you are in

  8     the water.     So once they get hit with the water once, we

  9     try to keep them out of the water because it will keep

 10     tingling.

 11           Q      So you're assuming that is what happened, but

 12     you were not there and you do not have knowledge of

 13     that; right?

 14           A      That is practice.

 15           Q      Right.

 16           A      That is our practice.

 17           Q      So it's GEO's practice to do a quick shower,

 18     get them out so it does not exacerbate the pain?

 19           A      Exactly.

 20           Q      When you worked at Adelanto, did you ever

 21     receive any calls       or communications with anyone from

 22     the City of Adelanto regarding the facility's

 23     operations?

 24           A      Not me personally, I did not.

 25                  MS. AGUADO:     Do not speculate as to anyone

                                                                  Page 283

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 69 of 321 Page ID #:3324


  1     curtains?

  2             A      Shower curtains in the bathroom areas.

  3             Q      So behind these curtains is where the

  4     bathrooms are?

  5             A      Yeah.   You have the sinks, toilets, then the

  6     showers like back there.          And they are allowed to pull

  7     the curtains closed when they are back there using the

  8     restrooms.

  9             Q      Do you need to walk through the restrooms to

 10     get -- right now I'm pointing to the second tier

 11     right-hand side, do you need to walk through the

 12     bathrooms if you want to come down the center stairs?

 13             A      Yeah.   If you come up, you have to go through

 14     here.       You see the stairs here?

 15             Q      Yes.

 16             A      You can come up here, or go down here, up and

 17     down here.       But you have to walk this whole unit to go

 18     here, go through here.         You just pull the curtains back.

 19             Q      So that is what the dorm officer is supposed

 20     to do is walk the entire unit?

 21             A      Yeah.   And then you have your showers and

 22     bathrooms back here.        So they have to make their rounds

 23     to see what is going on in there.

 24             Q      Okay.   So when there is a count, is there just

 25     one officer that is doing the count for the entire unit,

                                                                  Page 302

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 70 of 321 Page ID #:3325


  1     then the second officer does the count for the whole

  2     unit?       Or do they break into these two tiers?

  3             A      No.     What they do is:        When it is count time,

  4     the officer that is in the unit will them to prepare for

  5     count.       So the detainees are to go to their racks when

  6     the officer tells them to prepare for count.                So once

  7     the detainees are up there, they have to wait for that

  8     second officer to come in.             Once that second officer

  9     comes in, central control says to begin the count.                One

 10     officer will count all this, come back, stand here, then

 11     the second officer.          When they are both done counting,

 12     they have to come up with the same amount of numbers.

 13             Q      Okay.     Where, if you know, where will the dorm

 14     officer stand when he or she is announcing the count

 15     again?

 16             A      They are here or they are roaming around, and

 17     they come down to the day room and say to prepare for

 18     count.       So the detainees will move and go to the racks.

 19     They do have not to be in on specific place.                But they

 20     have to say loud enough to get the detainees to rack up.

 21     They will say, "Rack up, count time."

 22             Q      Is that announcement made in English and in

 23     other languages or just in English?

 24             A      Just in English.

 25             Q      Now, just starting here, do you see the men

                                                                     Page 303

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 71 of 321 Page ID #:3326


  1     the feeding trays down.
  2             Q    Okay.    So even when there is not an officer
  3     standing here at the podium or visibility walking
  4     around, there is still an officer watching and
  5     everything is on cameras?
  6             A    Yes, ma'am.
  7             Q    So if anything were to happen, someone would
  8     be responding?
  9             A    Yes, ma'am.
 10             Q    Here it looks like people milling about; is
 11     that correct?
 12             A    Yes, ma'am.
 13                    About what time is that?
 14             Q    6:20.
 15             A    Yeah.    I do not even think they prepped these
 16     guys yet for count.
 17             Q    What does it mean to "prep them for count"?
 18             A    Let them know it will be count time and to
 19     return back to your racks.            So then when the officers
 20     come in, they can start counting; they do not have to
 21     wait for everybody to to get in their bunks.
 22             Q    How much time do they typically give them to
 23     prep?
 24             A    Usually about 10 minutes.
 25             Q    Someone just walked in carrying what looks

                                                                 Page 309

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 72 of 321 Page ID #:3327


  1                     MS. AGUADO:     Can we take a short break?

  2                     MS. STEINBACK:       Sure.

  3                 (A short break was taken at this time.)

  4     BY MS. STEINBACK:

  5             Q       For the record, we're still playing view East

  6     2C1.        The time is 6:23:35

  7                       Do you know what is going on in the screen

  8     that we're watching now?

  9             A       Detainees walking around.                Them handing him

 10     paperwork.        I have no idea what the paperwork is.

 11             Q       Okay.     Another detainee just came out of the

 12     bed area.        It looks like he is speaking with the guard.

 13                       Is that accurate?

 14             A       Uh-huh.

 15                     MS. AGUADO:     Is that yes?

 16                     THE WITNESS:      Yes, yes.

 17     BY MS. STEINBACK:

 18             Q       I know you mentioned earlier that one of the

 19     ways that you communicate with detainees who do not

 20     speak English would be to use another detainee as a

 21     translator.

 22                       In your experience, do detainees do that as

 23     well?        For example, if they have a detainee who does not

 24     speak English, do they get another detainee, English

 25     speaking detainee, to serve as a translator between them

                                                                           Page 312

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 73 of 321 Page ID #:3328


  1     and the guards?

  2           A     Yes.   All of the time.          If these two only

  3     spoke Spanish, or one only spoke Spanish and the other

  4     one English, he may say, "Can you translate?"             We do not

  5     have a problem with them translating for each other.

  6           Q     The time is 6:25:29.

  7                    It looks like detainees are still milling

  8     around; is that accurate?

  9           A     Yes.

 10           Q     At this juncture, does it look like an officer

 11     has told the detainees that they should be prepping for

 12     count?

 13                 MS. AGUADO:     Objection, calls for

 14     speculation.

 15     BY MS. STEINBACK:

 16           Q     Can you tell?

 17           A     I cannot tell.       There is no audio.      I cannot

 18     tell what he is speaking to the detainees about.

 19           Q     I will represent to you that my clients

 20     described this as having, as one of the detainees, the

 21     plaintiffs, having presented papers to the officer.              And

 22     it's my understanding that he presented it to an officer

 23     named Officer Gillen.

 24                    Can you tell from this screen whether that

 25     is Officer Gillen or not.

                                                                  Page 313

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 74 of 321 Page ID #:3329


  1           A      Here I come.

  2           Q      I'm pausing it at 6:32:56.

  3                    That is, you have identified yourself as

  4     having entered the screen?

  5           A      Uh-huh.       That is me.

  6           Q      I will switch it to a view that is better.

  7                    We're switching over to view East 2C3.

  8                    So you're walking in.              I will back that up

  9     one second.        I'm moving forward a frame at a time.

 10                    What is in your right hand right now?

 11           A      That is, I believe my OC spray that I pulled

 12     out when I came in.          So I pulled it out to just have it

 13     ready in case something was getting ready to pop off in

 14     there.

 15           Q      Is that typically what you do when you enter

 16     --

 17           A      No.     No.    The only time that we pull our spray

 18     is when there is a situation going on in there.                 If not,

 19     we always keep our spray holstered.

 20           Q      And that is pursuant to GEO policy and

 21     practices?

 22           A      Right.

 23           Q      Here did you put your OC on the table?

 24           A      Yeah, placed it on the table.

 25           Q      Why did you do that?

                                                                      Page 319

                                     Veritext Legal Solutions
                                          866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 75 of 321 Page ID #:3330


  1     staircase where it is 6:33:12.

  2                   Do you know who that is?

  3             A   No.     Most of the officers, it's hard to see

  4     them.

  5                 MS. AGUADO:     Right.       You cannot see faces

  6     on this video.

  7     BY MS. STEINBACK:

  8             Q   Do you recognize this person who looks like a

  9     female officer?       And I'm pointing to an officer walking

 10     toward the furthest --

 11             A   That is a female officer, but I don't know who

 12     it is.

 13             Q   What is the white, it looks like a white piece

 14     of paper?

 15             A   They handed something to me when I went to

 16     that table.

 17             Q   What was it that they handed to you?

 18             A   The list of names that were on here that were

 19     basically claiming to be on a hunger strike.

 20             Q   So did they hand it to you, or is that the

 21     piece of paper that --

 22             A   Go back.     Go back.      Like I said, I know that

 23     paper that I had in my hand was a list of names.            But

 24     for them asking for anything, that was not on there.

 25             Q   Okay.

                                                                  Page 321

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 76 of 321 Page ID #:3331


  1             A      I was still on the radio.

  2             Q      Stop me if you recognize --

  3             A      That is Officer Reyes.

  4             Q      The individual right now picking things up off

  5     the table is Officer Reyes, and we are at 6:34:15.

  6             A      I believe he was talking to the detainees

  7     also.       He was taking items away from them that was

  8     contraband, they were not allowed to have.

  9             Q      What is happening right now at 6:34:25?

 10             A      I still believe that we were just waiting for

 11     these detainees to return to the buck areas.            We were

 12     just standing around waiting for these guys to comply.

 13     And they would not comply.

 14             Q      Here it looks like the detainees are sitting

 15     with their arms on the table.

 16             A      Right.

 17             Q      Are they doing anything at this point?       Are

 18     they shouting?

 19             A      No.   They are sitting there real quiet.

 20             Q      Going forward, 6:34:32.

 21                      You are walking toward the end of the day

 22     room.

 23                      Do you know what you're doing there?

 24             A      Walking around, observing, seeing what is

 25     going on, accessing the situation.

                                                                  Page 327

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 77 of 321 Page ID #:3332


  1           Q     Do you know who just entered the frame at

  2     around 6:34:44?

  3           A     This is the the officer on the top tier

  4     racking them up.

  5           Q     So would that officer have left the top tier

  6     if he felt there was a threat?

  7                 MS. AGUADO:     Objection, calls for

  8     speculation.

  9                    If you know what he was thinking.

 10                 THE WITNESS:      It's uncertain.

 11     BY MS. STEINBACK:

 12           Q     If an officer was standing in a tier and felt

 13     there was a concern about the security of the facility,

 14     should that officer leave the post?

 15           A     They would have called me up there.

 16           Q     They would have called you up there?

 17           A     Yes.   And said that they had a situation on

 18     the top tier.

 19           Q     And you have not mentioned that.             You did not

 20     receive a call; correct?

 21           A     I did not receive any calls.             To my

 22     recollection, I don't remember getting a call from

 23     anybody, from any of the officers.              But, again, it was a

 24     year ago.

 25           Q     If you had received a call from an officer

                                                                     Page 328

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 78 of 321 Page ID #:3333


  1     saying you need help up here --

  2           A     Yeah, I would have responded.

  3                 MS. AGUADO:     Make sure you let her finish

  4     the question before you respond.

  5                 MS. STEINBACK:       Thank you.

  6     BY MS. STEINBACK:

  7           Q     And the officer that came down from that tier,

  8     going forward, looks like he is walking casually around

  9     the day room.

 10                   Would you agree?

 11           A     Yes.

 12           Q     Again, stop me if you recognize any of these

 13     officers so we can identify them, for the record.

 14           A     Ms. Jones.

 15           Q     For the record, it's 6:35:06.            And the

 16     deponent is pointing to?

 17           A     Ms. Jones, medical.

 18           Q     Ms. Jones, medical, who is on the right center

 19     of the screen.     It looks like she is standing next to a

 20     female officer who you gave the piece of paper to.

 21           A     Yes.   And the more -- this one -- the more I

 22     look at him, that is Gillen.

 23           Q     So just below her, and man who looks to be

 24     wearing a baseball cape is Officer Gillen.

 25           A     Yes.

                                                                   Page 329

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 79 of 321 Page ID #:3334


  1     saying to the detainees?

  2             A   Giving them verbal commands to go back to

  3     their rack areas.

  4             Q   Okay.    There is an officer that is walking up

  5     to you.

  6                    Do you recognize who that officer is to the

  7     left?

  8             A   I'm not sure who that is.

  9             Q   Okay.    I believe you said, and we are at

 10     6:35:25, that the officer who is standing next to an

 11     empty table leaning on it, was Reyes?

 12             A   That is not Reyes.

 13             Q   That is not Reyes?

 14             A   Uh-uh.    Right here.

 15             Q   Okay.    For the record, 6:35:46, there is a

 16     guard who is standing next to one of the tables with the

 17     detainees, the one closest up to the camera, that is

 18     Officer Reyes.

 19                    Going forward, you are again walking away

 20     from tables.

 21                    Just stopping at 6:35:44, I'm looking at the

 22     top tier closest to the camera.

 23                    Is that a guard who just walked in?

 24             A   Yes.

 25             Q   Do you recognize who that guard is?

                                                                  Page 331

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 80 of 321 Page ID #:3335


  1     individuals to report back to their bunks.

  2             Q   So at 6:37:01, you are saying that all of the

  3     officers in the frame are giving verbal commands?

  4             A   Getting them to disperse, go back to the bunk

  5     area.

  6             Q   All right.     At this point, are detainees

  7     screaming at you?

  8                 MS. AGUADO:     Objection, calls for

  9     speculation.

 10                    We cannot hear audio in the videos.

 11     BY MS. STEINBACK:

 12             Q   Based on what you can tell based on what you

 13     are observing?

 14                 MS. AGUADO:     Which is the sides of their

 15     heads?

 16                    Can you tell they are screaming?

 17                 THE WITNESS:      No.

 18     BY MS. STEINBACK:

 19             Q   Okay.   At 6:37:15, were you again waving your

 20     OC spray?

 21             A   Giving verbal commands, pointing it at the

 22     detainees here.     It was not being sprayed or anything.

 23     I was letting the detainees know that they needed to

 24     rack up.

 25             Q   Okay.   As all of this is taking place, are the

                                                                  Page 335

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 81 of 321 Page ID #:3336


  1     officers waiting for you to tell them what to do?
  2                  MS. AGUADO:      Objection, calls for
  3     speculation.
  4                    Go ahead.
  5                  THE WITNESS:       We were still giving them
  6     verbal commands to go back to the bunk area.
  7     BY MS. STEINBACK:
  8           Q      Would the officers have laid hands, according
  9     to GEO policy and practices, would the officers have
 10     laid hands on the detainees without your --
 11           A      No.
 12           Q      -- directive?
 13           A      No.
 14           Q      Have you given any directives to the officers
 15     at this point?
 16           A      No.
 17           Q      I will pause it at 6:37:57.
 18                    Have you given any directives to the
 19     officers right now?
 20                  MS. AGUADO:      If you know.          Do not guess.
 21     BY MS. STEINBACK:
 22           Q      Yeah.    I don't want you to guess.
 23           A      No, they were not given any directives to do
 24     anything.     I have to think back on this.              But they were
 25     not given any directives.

                                                                  Page 336

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 82 of 321 Page ID #:3337


  1                 MS. STEINBACK:       Thank you.

  2     BY MS. STEINBACK:

  3           Q     I'm just backing it up again.

  4                    6:48:42, I will start from here.

  5                    Does that look like you were spraying a

  6     detainee?

  7           A     It's possible.       They may have sprayed him

  8     there when he was resisting the officers.

  9           Q     You're saying that you must have sprayed in

 10     this interaction?

 11           A     Just from reactions to the detainees.

 12                    Keep going.     I don't remember spraying

 13     right there.

 14                 MS. AGUADO:      Do not guess.

 15     BY MS. STEINBACK:

 16           Q     Did you spray there?          I stopped it at 6:39:02.

 17                    Do now believe watching the video that you

 18     did deploy OC spray against the detainees between

 19     6:38:42 and 6:38:57?

 20                 MS. AGUADO:      Objection, calls for

 21     speculation.

 22                    Only if you know.

 23                 THE WITNESS:      I don't recall.

 24     BY MS. STEINBACK:

 25           Q     Going forward.       All right.          Stopping again at,

                                                                      Page 342

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 83 of 321 Page ID #:3338


  1     to replay it at 6:39:00 to 6:39:02.
  2                    Did you spray OC spray at a detainee there?
  3                    I will go back if you like to watch it
  4     again.
  5                    Starting again at 6:39 --
  6             A    I don't recall that one.
  7             Q    Watching it, do you believe you may have
  8     sprayed these detainees at 6:39:00 to 02?
  9                  MS. AGUADO:      Objection, calls for
 10     speculation.
 11                    Only if you know.
 12                  THE WITNESS:       No, I don't recall that one.
 13     BY MS. STEINBACK:
 14             Q    So you're saying you did not?
 15             A    No.
 16             Q    Okay.    I'm going to rewind it a little bit.
 17                    It appears to me that you are coughing or
 18     covering your mouth.         I just want to know if you see
 19     that?
 20             A    Yes.
 21             Q    All right.      For the record 63:03, going
 22     forward.     You are now walking away from the table.
 23                    I'm pausing it at 6:39:21.
 24                    What were you doing walking over to the
 25     podium?

                                                                 Page 343

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 84 of 321 Page ID #:3339


  1            A     I don't recall.       But on this incident, yes, I

  2     did spray.     I did spray those detainees when they did

  3     not get up.     I don't know why these two did not get up,

  4     because they were right in the middle of the spray.                  But

  5     it was on this table, these detainees did get sprayed.

  6            Q     So there is one table with two detainees left

  7     at it.

  8                    You are saying that you sprayed that table?

  9            A     Uh-huh.   Right down the middle.

 10            Q     Where were you standing when you sprayed that

 11     table?

 12            A     Right here at the end.

 13            Q     At the end closest to us?

 14            A     I went right down the middle.            This is when

 15     they got up and start coughing.

 16            Q     I will rewind it so that you can show me where

 17     in the video that you did that.

 18                  MS. AGUADO:     Do not guess about what you

 19     did.

 20                  THE WITNESS:      Well, I know I sprayed.

 21     BY MS. STEINBACK:

 22            Q     For the record, I'm rewinding it right now

 23     frame by frame.

 24                    If you see where you sprayed when I'm

 25     rewinding, you can stop me, or I will go forward.

                                                                    Page 344

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 85 of 321 Page ID #:3340


  1             A    Go forward again.

  2             Q    All right.    I'm stopping 6:47:44 and starting

  3     to go forward again.

  4                    I'm going forward, so I can stop it when you

  5     want.

  6             A    The spray went this way.           So I sprayed here.

  7             Q    Where?

  8             A    I was standing here, had the can.              I sprayed

  9     it and went across the table.

 10             Q    You told me --

 11             A    The reason I remember this is the officers

 12     were standing right there.          When they were trying to get

 13     the detainee up off of the table, then the other

 14     detainees on the other side, they were starting to link

 15     arms, so I sprayed it.        And it sprayed this way.           I only

 16     sprayed one time.

 17             Q    So you're talking around 6:38:14 when a number

 18     of officers are crowding around a detainee, that is the

 19     moment that --

 20             A    I disbursed my spray here.              I only sprayed

 21     them once.

 22             Q    It's your testimony having watched this video

 23     a number of times backward and forwards, that is the

 24     only time you did spray the OC spray?

 25             A    One time right here.

                                                                      Page 345

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 86 of 321 Page ID #:3341


  1                   MS. AGUADO:     Can we take a short break?

  2                   MS. STEINBACK:       Sure.

  3               (A short break was taken at this time.)

  4                   MS. STEINBACK:       For the record, we did just

  5     take a break and the deponent had an opportunity to

  6     meet with her attorney, who was the one that called

  7     the break.      And she is now seeking to revise her

  8     testimony.

  9     BY MS. STEINBACK:

 10           Q       What is the revised testimony that you would

 11     like to submit?

 12           A       On the spray.

 13           Q       What would you like to say now?

 14           A       These are not the ones that I sprayed.           I told

 15     you, I only used my spray once.               I want to go all the

 16     way through the video.

 17           Q       So.     We will go through the video.

 18                     So, your testimony is you did not spray

 19     anyone at the first table, which is being cleared?

 20           A       Yes, ma'am.

 21           Q       And you're testifying that way despite

 22     everything you have seen?

 23           A       Yeah.

 24           Q       Just making sure.

 25                     Good forward.       Right now, 6:38:37.

                                                                    Page 346

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 87 of 321 Page ID #:3342


  1                    You appear to walking back toward the bed
  2     units and waving the OC spray; is that accurate?
  3                    And just to be clear:                Just like when you
  4     testify at trial, here you're under oath.
  5                    You realize that; right?
  6           A      Yes.
  7           Q      Just making sure.
  8                    Going forward.         Just to clarify:         You are
  9     the only person in the video right now that has
 10     authorization it use OC spray; correct?
 11           A      Yes.
 12           Q      I will stop it at 6:39:02.
 13                    You now have had an opportunity to watch it
 14     again.
 15                    Is it still your testimony you have not
 16     deployed any OC spray?
 17           A      Yes, ma'am.
 18           Q      Going forward.        Just back to 6:39:02.
 19                    Did you deploy OC spray just now?
 20                  MS. AGUADO:      If you can tell.            Do not
 21     guess.
 22                    Objection, calls for speculation.
 23                  THE WITNESS:       No.
 24     BY MS. STEINBACK:
 25           Q      Okay.    I'm stopping it at 6:39:22.

                                                                    Page 347

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 88 of 321 Page ID #:3343


  1                    Are there any officers in the tiers right

  2     now, to your knowledge?

  3           A      Not that I can see.

  4           Q      I know there is no audio here.         All we can do

  5     is see what is on the video.

  6                    Would you characterize what you are seeing

  7     in the video as a rebellion or a riot?

  8           A      A rebellion or a riot.         I know from when I was

  9     in here, these detainees were yelling and screaming on

 10     the top tiers.

 11           Q      Did you, did you direct any officers to go to

 12     the top tiers at this time?

 13           A      No.

 14           Q      Why not?

 15           A      I did not recall why.

 16           Q      If you had a legitimate security concern,

 17     would you have sent officers up to the top tiers?

 18           A      Yes.

 19           Q      That is in accordance with GEO policies and

 20     practices?

 21           A      Yes.

 22           Q      It is approximately 6:39:31.

 23                    You're starting to walk back into the day

 24     room, still waving your OC spray.

 25                    It's your testimony that up until now, you

                                                                  Page 348

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 89 of 321 Page ID #:3344


  1     BY MS. STEINBACK:
  2           Q       Let me see if we can speed this up.
  3                     I just am looking for you to identify the
  4     instance where you used the OC spray.
  5                     Can you do that for me?
  6           A       Right there.
  7           Q       So 6:42:25?
  8           A       Because the officers moved, I shot it right
  9     across the table.
 10           Q       So it is your testimony that is the only time
 11     you used the OC spray during the interaction?
 12           A       Yes, ma'am.
 13           Q       Was that the only time that you felt it
 14     appropriate to use OC spray during this incident?
 15           A       Yes, ma'am.
 16                   MS. AGUADO:     I think we are done.
 17                   MS. STEINBACK:       Okay.       Thank you.    You have
 18     right to read -- do you want to tell her her right,
 19     or if she will waive signature?
 20                   MS. AGUADO:     Are you not doing a
 21     stipulation?
 22                   MS. STEINBACK:       Off the record.
 23               (A short break was taken at this time.)
 24                   MS. AGUADO:     So we're going to be relieving
 25     the court reporter of her duties under the Federal

                                                                    Page 353

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 90 of 321 Page ID #:3345




           EXHIBIT 16
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 91 of 321 Page ID #:3346


  1                      UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  2                             ______________
  3     OMAR ARNOLDO RIVERA           )
        MARTINEZ; ISAAC ANTONIO       )
  4     LOPEZ CASTILLO; JOSUE         )
        VLADIMIR CORTEZ DIAZ; JOSUE )
  5     MATEO LEMUS CAMPOS; MARVIN    )
  6     JOSUE GRANDE RODRIGUEZ;       )
        ALEXANDER ANTONIO BURGOS      )
  7     MEJIA; LUIS PEÑA GARCIA;      )
        JULIO CESAR BARAHONA          )
  8     CORNEJO, as individuals,      )
  9                 PLAINTIFFS,       )
 10           vs.                     )No. 5:18-cv-01125-R-GJS
 11     THE GEO GROUP, Inc., a        )
 12     Florida corporation; the      )
        CITY OF ADELANTO, a           )
 13     municipal entity; GEO         )
 14     LIEUTENANT DURAN, sued in     )
        her individual capacity; GEO )
 15     LIEUTENANT DIAZ, sued in her )
        individual capacity; GEO      )
 16     SERGEANT CAMPOS, sued in his )
        individual capacity; SARAH    )
 17     JONES, sued in her            )
        individual capacity; THE      )
 18     UNITED STATES OF AMERICA;     )
 19     and DOES 1-10, individuals, )
 20                 DEFENDANTS.       )
        _____________________________)
 21                       DEPOSITION OF ANTHONY REYES
 22                         Tuesday, April 30, 2019
 23                         Bakersfield, California
 24     Reported by: Priscilla Ornelas, CSR No. 14276
 25     Pages 1-190

                                                                    Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 92 of 321 Page ID #:3347


  1                 MS. AGUADO:     Objection.        That's vague.

  2                 THE WITNESS:     I didn't know, really, any of

  3     them.     No.

  4     BY MS. SWEETSER:

  5          Q.     Do you speak Spanish?

  6          A.     Very little.

  7          Q.     While you were in the facility, was it ever

  8     your practice to talk to the detainees in Spanish.

  9          A.     It's not a requirement.           No.

 10          Q.     Did you ever do that?

 11          A.     Very rarely.     Very rarely because I can barely

 12     speak, you know, Spanish myself.              Only when they were

 13     only speaking Spanish and they really needed something,

 14     I would do my best to try to understand.

 15          Q.     Where did you pick up the little Spanish that

 16     you do have?

 17          A.     Everywhere.     Friends, work.            Detainees would

 18     teach me too sometimes.

 19          Q.     It's not something you ever studied?

 20          A.     No.

 21          Q.     You don't have any family members that speak

 22     Spanish?

 23          A.     No.

 24          Q.     And you don't have a memory -- in terms of the

 25     detainees that were involved in this incident, you don't

                                                                        Page 43

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 93 of 321 Page ID #:3348


  1                 MS. AGUADO:     Assuming you heard something.

  2                 THE WITNESS:     She was just asking them to rack

  3     up for count or go back to the bunk area.             She was

  4     asking why were they sitting there and what -- what the

  5     problem was.

  6     BY MS. SWEETSER:

  7          Q.     Did she ask that in English or in Spanish?

  8          A.     English.

  9          Q.     Did you hear her speaking Spanish with the

 10     detainees at any time?

 11          A.     No.

 12          Q.     Do you know if any of the officers that

 13     responded with you speak Spanish?

 14          A.     I don't know if they speak Spanish or not.

 15                 Actually, yes.      Officer Martinez does speak

 16     Spanish.

 17          Q.     Have you heard him speaking Spanish in the

 18     facility previously?

 19          A.     Yes.

 20          Q.     Have you heard him speaking Spanish with the --

 21     with any of the detainees in this incident?

 22          A.     I don't remember him speaking Spanish with

 23     these specific detainees, but I -- I remember him

 24     speaking Spanish, translating to detainees when he was

 25     asked to.

                                                                   Page 80

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 94 of 321 Page ID #:3349


  1            Q.      When was that?

  2            A.      That's when -- after the wardens and the chief

  3     came down, we were all talking to them.               They were

  4     assessing the situation.          I was left in the unit to

  5     watch over the rest of the detainees, and it slowly just

  6     started -- like, you're sweating after all of the moving

  7     and fussing and stuff.          So I was sweating and the pepper

  8     spray just started leaking into my eyes, and I couldn't

  9     see.        So I radioed for help.

 10            Q.      And that was after the wardens came to visit

 11     the unit?

 12            A.      After they came and left, yes.

 13            Q.      Were the other -- I know -- well, is it true

 14     that at some point the detainees were -- other detainees

 15     who weren't part of the hunger strike were evacuated

 16     from the unit; is that right?

 17            A.      Yes.

 18            Q.      Was this before or after that happened?

 19            A.      Where I couldn't see?       It was after.    So when

 20     detainees that were involved in table -- or involved in

 21     not racking up for count were in the rec yard, after

 22     they left the rec yard, we evacuated the rest of the

 23     unit into the rec yard.

 24            Q.      And so after they were -- the rest of the unit

 25     was evacuated, you stayed behind to watch over and clean

                                                                    Page 122

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 95 of 321 Page ID #:3350


  1     up the unit?

  2          A.    Yes.

  3          Q.    And at some point the wardens came and looked

  4     at the unit as well?

  5          A.    Right.

  6          Q.    Do you know -- did you talk to them at that

  7     time, the wardens?

  8          A.    It was mainly Lieutenant Diaz speaking to them.

  9          Q.    Did you overhear their conversation?

 10          A.    No.    I don't remember any of their

 11     conversations.

 12          Q.    When you say "wardens," plural, how many

 13     wardens are usually at the facility?

 14          A.    There's a warden and assistant -- assistant

 15     warden and a deputy warden.

 16          Q.    And did you say there's a chief as well?

 17          A.    There's a chief.

 18          Q.    Is the chief below -- just below the wardens?

 19          A.    Yes.

 20          Q.    And, then, would Lieutenant Diaz be the next

 21     rank down after the chief or are there other --

 22          A.    Captains.

 23          Q.    Were there any captains that came as well or --

 24          A.    I don't remember captains being there or not.

 25          Q.    And you don't remember anything that Lieutenant

                                                                  Page 123

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 96 of 321 Page ID #:3351


  1     help when you started having trouble seeing; is that

  2     right?

  3          A.    Yes.

  4          Q.    Did someone respond to your call?

  5          A.    Yes.

  6          Q.    Who was that?

  7          A.    I know one of them was Officer Contreras.              I

  8     don't know who the other officer was because I literally

  9     couldn't open my eyes.

 10          Q.    Did they take you somewhere in the facility?

 11          A.    They took me to the Medical Department.

 12          Q.    When you got to the Medical Department, who was

 13     present?

 14          A.    I couldn't see.      I walked blind from this unit

 15     to the Medical Department.

 16          Q.    Did you speak to someone on the medical staff?

 17          A.    Yeah, it was a nurse there.              I don't remember

 18     what nurse it was; but we immediately just washed out my

 19     eyes with water, and then they were evaluating.

 20          Q.    Was -- did she just wash out your eyes with

 21     water, or was there any other kind of decontaminant they

 22     have?

 23          A.    Water and soap -- hand soap.

 24                MS. AGUADO:     Can we take a short break?

 25                MS. SWEETSER:     Sure.

                                                                     Page 125

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 97 of 321 Page ID #:3352


  1     before?

  2            A.   Yes.

  3            Q.   And is it something you visited in

  4     connection -- only in connection with your work at

  5     Adelanto?

  6            A.   Yes.

  7            Q.   And why did you go to Desert Valley Clinic at

  8     this time?

  9            A.   That's where they told me to go.

 10            Q.   They told you to go and get evaluated at Desert

 11     Valley Clinic.

 12            A.   Yes.

 13            Q.   Who told you that?

 14            A.   Duardo.   His name is Duardo.           He's a safety --

 15     fire and safety manager at GEO.

 16            Q.   When did you see him?

 17            A.   When I was in the Medical Department, after

 18     washing out my eyes.

 19            Q.   How long after you arrived in the Medical

 20     Department would you say he arrived?

 21            A.   I don't know.    I don't remember.

 22            Q.   Was he present while Nurse Jones was examining

 23     you?

 24            A.   I don't remember if he was present while she

 25     was examining me.

                                                                    Page 138

                                 Veritext Legal Solutions
                                      866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 98 of 321 Page ID #:3353


  1          Q.     Could you spell Duardo for the court reporter

  2     real quick.

  3          A.     D-u-a-r-d-o.

  4          Q.     What did he say to you about going off-site?

  5          A.     He just -- the main thing that -- they ask

  6     certain questions when the medical staff examines me.

  7     One of the questions was "Do you have asthma?"              I said

  8     "Yes."    They asked if you're having trouble breathing; I

  9     said "No."

 10                 So Duardo came and spoke to me, and he said

 11     that they asked if my skin was a rash or if it was from

 12     the OC spray.     I said, "It's not a rash.           It's just

 13     probably from the OC spray irritating my skin."              So they

 14     said that because I have asthma, they're going to send

 15     me out to the clinic for precautions, just to make sure

 16     I'm okay.

 17          Q.     Did you do any kind of breathing test in the

 18     facility?

 19                 MS. AGUADO:     Objection.        It's vague.

 20                 THE WITNESS:     No.

 21     BY MS. SWEETSER:

 22          Q.     Did Nurse Jones use a stethoscope to listen to

 23     your lungs?

 24          A.     I don't remember if she did or not.

 25          Q.     When you got to Desert Valley Clinic, were you

                                                                    Page 139

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 99 of 321 Page ID #:3354


  1     seen by a doctor there?

  2          A.    Yes.

  3          Q.    And did the doctor tell you anything about how

  4     to treat your injury from the pepper spray?

  5          A.    Yes.

  6          Q.    What did he say?

  7          A.    He said to use normal soap and water.          They

  8     said baby soap works best.

  9          Q.    Did they do any kind of test for your breathing

 10     or anything like that at Desert Valley?

 11          A.    No.     They just checked my breathing with a

 12     scope.    Made sure it was clear.           That's it.

 13          Q.    And after you saw them at the clinic, did you

 14     use baby soap to clean off the rest of the spray?

 15          A.    No.

 16                After the clinic?

 17          Q.    Yeah, after the clinic.

 18          A.    Yeah.     I went home and took a shower.

 19          Q.    Did you just use normal soap, or did you just

 20     grab some baby soap somewhere to use?

 21          A.    I used normal soap.         I didn't have baby soap.

 22          Q.    How long did you say it was before the effects

 23     of the spray wore off for you?

 24          A.    About three days.

 25          Q.    Were you still having trouble seeing for those

                                                                  Page 140

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 100 of 321 Page ID #:3355


   1    BY MS. SWEETSER:

   2         Q.     Is there any reason you didn't include him in

   3    the -- you say, "Lieutenant Diaz and myself gave several

   4    commands."     You didn't include him there.           Is there any

   5    reason?

   6         A.     Well, he came after I was trying to -- he came

   7    in the middle of the incident.

   8         Q.     So he wasn't there when you and Lieutenant Diaz

   9    were talking to the detainees in the beginning?

  10         A.     Right.   He was not there.

  11         Q.     Do you remember about when he arrived?           Like,

  12    what was going on when he arrived?

  13         A.     Yeah.

  14                MS. AGUADO:     Calls for speculation.

  15                THE WITNESS:     I told you, when he arrived, we

  16    were taking the detainee to the wall.

  17    BY MS. SWEETSER:

  18         Q.     Did you hear, at any time, anyone try to reason

  19    with the detainees in Spanish?

  20                MS. AGUADO:     Objection.        That's vague as to

  21    "reason."

  22                THE WITNESS:     I don't remember.

  23    BY MS. SWEETSER:

  24         Q.     Do you remember anyone speaking to the

  25    detainees in Spanish?

                                                                   Page 148

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 101 of 321 Page ID #:3356


   1    that chart I told you, where we checked off every food

   2    meal that they did; see if they ate.                 Obviously, we

   3    didn't have that time to do that.

   4                So we needed to get them to Medical so medical

   5    staff can ask them, "Hey, how long has it been since

   6    you've eaten?      Are you sick?       Is your blood pressure

   7    low?"     What -- they didn't want to move with us.              So

   8    that's when we started telling them, "Hey, either go

   9    back to your bed -- start complying with us -- let's get

  10    count over with.      Let's talk about this situation; or if

  11    you don't, if you want to completely refuse and, as you

  12    say, 'start a hunger strike,' we're gonna have to get

  13    you into Medical because we can't leave you in the unit

  14    without eating.      You're gonna harm yourself."             So...

  15         Q.     So did you specifically tell the detainees that

  16    you wanted them to go to Medical?

  17         A.     Yes.   I gave them two options:             to go back to

  18    their beds or come out with us.             "We'll take you to

  19    Medical."     They didn't want to do either.              They just

  20    wanted to sit there at the table until an ICE officer

  21    came.

  22         Q.     And that was something that you said to them in

  23    English?

  24         A.     Yes.   And there were some detainees that spoke

  25    English there.

                                                                      Page 150

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 102 of 321 Page ID #:3357


   1    where we would call and the translator would tell us

   2    what they want, what they needed.

   3         Q.    Did you ever use that translator line while you

   4    were working at GEO?

   5         A.    No, I did not.

   6         Q.    Were there any other techniques or tips they

   7    gave you for communicating across the language barrier?

   8         A.    They would just find out if anybody else --

   9    they would tell us to find out if anybody else in the

  10    unit that spoke their language also spoke English, which

  11    a hundred percent of the time that's what my experiences

  12    came down to.     I always found somebody who spoke English

  13    and was able to translate in the dorm.               I mean,

  14    99 percent of the time, the detainees wouldn't even try

  15    to communicate with us without bringing somebody that

  16    spoke English because they knew that I didn't speak a

  17    lot of different languages.           So someone who didn't speak

  18    English would rarely approach me, try to communicate

  19    with me.    They would always bring somebody and say,

  20    "Hey, tell the officer this for me."

  21         Q.    Did you see in this case anyone who wasn't

  22    seated at the tables translating for these detainees?

  23         A.    Excuse me?     I don't understand your question.

  24         Q.    Did you see anyone -- so besides the detainees

  25    who were sitting at the tables, did you see any other

                                                                       Page 159

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 103 of 321 Page ID #:3358


   1    BY MS. SWEETSER:

   2         Q.     At the time --

   3         A.     So...

   4         Q.     I'm sorry.     I'll let you finish your answer.

   5    Sorry.

   6                MS. AGUADO:     I think you responded to her

   7    question.

   8                THE WITNESS:     Okay.

   9    BY MS. SWEETSER:

  10         Q.     At the time that you and Officer Martinez were

  11    pulling up the first detainee you pulled out of his

  12    seat --

  13         A.     Uh-huh.

  14         Q.     -- had pepper spray been deployed at that time?

  15         A.     I don't remember if it had or not.

  16                MS. AGUADO:     Maybe this would be a good time to

  17    just watch the video.

  18                MS. SWEETSER:      All right.        Let me see if I'm

  19    done with my training questions.

  20    BY MS. SWEETSER:

  21         Q.     In your opinion, was this a rebellion?

  22         A.     Excuse me?

  23         Q.     In your opinion, was this a rebellion?

  24         A.     Yes.    I believe the detainees were just not

  25    wanting to comply.

                                                                    Page 166

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 104 of 321 Page ID #:3359


   1          Q.    What were you trained that a rebellion is?
   2          A.    We weren't trained on rebellion.                It was more
   3    combative and not complying.
   4          Q.    So that wasn't a term that they used in your
   5    training?
   6          A.    "Rebellion," no.          Not that I remember.
   7          Q.    In what verbal controls of detainees were you
   8    trained on?
   9          A.    Excuse me?
 10           Q.    Were you trained on something called "verbal
 11     controls of detainees"?
 12           A.    There was -- it wasn't verbal controls.                It
 13     was -- they called it verbal judo.                   So it was
 14     controlling with the words that we used.                   There's words
 15     that we need to say to gain control.
 16           Q.    And what weaponless controls were you trained
 17     on?
 18           A.    Like, verbal judo.           Our -- you mean as a
 19     defensive?
 20           Q.    Well, I was just wondering:                Were you trained
 21     on anything like restraining holds --
 22           A.    Uh-huh.
 23           Q.    -- or pain compliance techniques?
 24           A.    Yes, pressure points.
 25           Q.    Would you call them weaponless controls?

                                                                    Page 167

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 105 of 321 Page ID #:3360


   1          A.   I don't know what I would call them.              I would

   2    just call them pressure points.

   3          Q.   Are those major or minor uses of force?

   4          A.   I don't -- I don't remember if it was major or

   5    minor.

   6          Q.   Were you using any restraining holds on the

   7    detainees in this incident?

   8          A.   I believe I was trying to use a pressure point

   9    behind the ear on the detainee that was elbowing.

  10          Q.   And was that effective?

  11          A.   Yes.

  12          Q.   Is the reason you don't remember if pepper

  13    spray was deployed or not because you didn't need pepper

  14    spray to get the detainee out of his seat?

  15               MS. AGUADO:     Objection.        Misstates his

  16    testimony.     Calls for speculation.

  17               Go ahead.

  18               THE WITNESS:     I don't even know if the detainee

  19    was sprayed or not at the time.             So I don't know.

  20    BY MS. SWEETSER:

  21          Q.   But you didn't need the pepper spray to get him

  22    up.    You used the pressure points, and that was what got

  23    him up?

  24          A.   I don't know what got him up.             I just know that

  25    I was there; he was elbowing; I used a pressure point

                                                                     Page 168

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 106 of 321 Page ID #:3361


   1    behind his ear; and he just eventually got up.

   2         Q.    Did you feel that you and Officer Martinez were

   3    capable of getting that detainee out of his seat?

   4               MS. AGUADO:     Objection.        It's vague.   Also

   5    misstates his testimony.         I think he previously said

   6    there were three people present.

   7               THE WITNESS:     Right.       There was me, Officer

   8    Martinez, and Officer Gillon.

   9    BY MS. SWEETSER:

  10         Q.    And were the three of you capable of getting

  11    the detainee up?

  12         A.    Capable as in what?         What do you mean

  13    "capable"?

  14         Q.    Did you -- you managed between the three of you

  15    to get him out of his seat.           Yes?

  16         A.    After so many times trying to talk to him and

  17    eventually restraining him.           He definitely didn't want

  18    to get up out of his seat.

  19         Q.    Do you know about how long it was between when

  20    you saw that detainee elbowing Officer Martinez and

  21    how -- and when he got out of his seat?

  22         A.    No, I don't know how long it was.

  23         Q.    Were you ever trained that you should

  24    administer pepper spray at a distance of more than five

  25    feet?

                                                                   Page 169

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 107 of 321 Page ID #:3362


   1                MS. SWEETSER:      It's 6:33:30 at C-3.

   2                MS. TISHKOFF:      C-3?

   3                MS. SWEETSER:      Yeah.

   4    BY MS. SWEETSER:

   5         Q.     Does that help at all?           I'm zooming in on

   6    Ms. Diaz.

   7         A.     Right.   I -- I can't tell what she has in her

   8    hand right there.

   9         Q.     At this time, were you talking to the detainees

  10    as well?     Were you speaking to them at this time?

  11                MS. AGUADO:     Calls for speculation.

  12                If you know.

  13                THE WITNESS:     No.

  14    BY MS. SWEETSER:

  15         Q.     Is this -- do you -- do you know if this --

  16    well, let's go forward a little bit.                  Sorry.

  17                All right.     So I have it on 6:35:41.            Do you

  18    see yourself in this portion of the video?

  19         A.     I do.

  20         Q.     And is that you speaking with a detainee on the

  21    lower right-hand side of the table?

  22         A.     Yes.

  23         Q.     Do you remember if you were speaking English to

  24    the detainee?

  25         A.     Yes.

                                                                       Page 181

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 108 of 321 Page ID #:3363


   1          Q.   Do you remember if he was responding to you in

   2    English?

   3          A.   Yes.

   4          Q.   And what was he saying to you at this time?

   5          A.   I don't remember exactly what he was saying to

   6    me.

   7          Q.   We've watched a little bit of it from 6:35:41.

   8    Do you see anything in front of any of these detainees

   9    on the table?

  10          A.   Yes.

  11          Q.   And what's that in front of them?

  12          A.   I see a white piece of paper.

  13          Q.   Was that a list of demands they had in front of

  14    them?

  15               MS. AGUADO:     Objection.        Calls for speculation.

  16               If you know.

  17               THE WITNESS:     I don't know what that was.

  18    BY MS. SWEETSER:

  19          Q.   You didn't actually -- you didn't take a close

  20    look at it during this incident?

  21          A.   I don't remember.        I don't remember that paper

  22    at all.

  23          Q.   Do you see what is in Lieutenant Diaz's hand at

  24    this point at around 6:36:22?

  25          A.   Yes.

                                                                  Page 182

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 109 of 321 Page ID #:3364


   1          Q.    And what is that?
   2          A.    That's her pepper spray she's holding.
   3          Q.    Do you remember if she was giving commands to
   4    the detainees at this time?
   5                MS. AGUADO:       Calls for speculation.
   6                If you know.
   7                THE WITNESS:       I don't remember, no.
   8    BY MS. SWEETSER:
   9          Q.    And if I fast-forward a little bit to 6:37:49,
 10     do you see yourself in this frame?
 11           A.    I think that's me, but I'm not positive.
 12           Q.    So you pointed to -- there's someone walking
 13     between these two tables.             Is that the person you're
 14     pointing to?
 15           A.    Yes.
 16           Q.    And you think that's probably you?
 17           A.    Probably.     I'm not sure.              You would have to
 18     play the video for me to find out.
 19           Q.    Okay.    I'll play a little bit of it.               We're
 20     starting at 6:37:49 on the video.
 21           A.    Yes, that was me.
 22           Q.    And you're stopping there to talk to the
 23     detainees again; is that correct?
 24           A.    Yes.
 25           Q.    And, again, you're speaking English to them?

                                                                     Page 183

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 110 of 321 Page ID #:3365


   1         A.     Yes.

   2         Q.     And do you remember anything that you were

   3    saying at this time?

   4         A.     Just asking them to come -- "Come with me."

   5    Like, "Go back to your bed.             You just don't want to do

   6    this."

   7         Q.     Have you seen a version of this video with

   8    sound, or is it only silent?

   9         A.     It's only silent.         They don't pick up -- the

  10    cameras don't pick up sound.

  11         Q.     And do you -- where are you now in the video?

  12         A.     I'm over there helping with the combative

  13    detainee.

  14         Q.     Is that the detainee you remember seeing elbow

  15    Officer Martinez?

  16         A.     Yes.

  17         Q.     So I think that is at 6:38:34.             I'll back it up

  18    just a little bit.         I don't see any crossover.

  19                All right.      So we're at 6:37:53, and you're

  20    still on the right-hand side; correct?

  21         A.     Okay.   Yes.

  22         Q.     And just identify for me -- I'll stop it when

  23    you think you see the elbowing happening.

  24         A.     Right there.      There's the -- the officer's

  25    moving back and forth.

                                                                     Page 184

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 111 of 321 Page ID #:3366




           EXHIBIT 17
          Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 112 of 321 Page ID #:3367


              1                    UNITED STATES DISTRICT COURT
    .t:       2                FOR THE CENTRAL DISTRICT OF CALIFORNIA
              3
              4    OMAR ARNOLDO  RIVERA                   CERNFIED
                                                             )

              5    MARTINEZ; ISAAC ANTONIO               TRANSCRIPT
                                                             )

                   LOPEZ CASTILLO; JOSUE                     )

              6    VLADIMIR CORTEZ DIAZ; JOSUE               )

              1    MATEO LEMUS CAMPOS; MARV]N                )

                   JOSUE GRANDE RODRIGUEZ;                   )

              B    ALEXANDER ANTONIO BURGOS                  )

              9    MEJIA; LU]S PENA GARC]A;                  )

                   JULIO CESAR BARAHONA                      )

             10    CORNEJO, as individuals,                  )

             11                         Plaintiffs,
                        VS.                         Case No. )

             T2    THB GEO GROUP, INC., a           5:18-cv-0II250-R-GJS
                                                             )

             13    Florida corporation; THE                  )

                   CITY OF ADELANTO/ a                       )

             I4    municipal entity; GEO                     )

             15    LIEUTENANT DURAN, sued in                 )
    &              her individual capacity;                  )

             T6    cEO LIEUTENANT DIAZ, sued in)
             7l    her individual capacity;                  )

                   cEO SERGEANT CAMPOS, sued in)
             18    his individual capacity;                  )

             79    SARAH JONBS, sued in her                  )

                   individual capacity; THE                  )

             20    UN]TED STATES OF AMERICA;                 )

                   and DOES 1-10, individuals,               )

             2I                   Defendants.            )


                                                  __)
             22                    DEPOSITION OF RODRICK G]LLON
                                     PERSON MOST KNOWLEDGEABLE
             ZJ                        MONDAY, MAY 73, 20I9
                   REpORTED     BY   CHRTSTTNE RYBTCKT, C. S.R. 13481
             24
             25    PAGES   1      181                        JOB NO. 3294594

I
    .t                                                                         Page   1

     l

                                            Veritext Legal Solutrons
                                                 866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 113 of 321 Page ID #:3368


    1       O Can you speak any Spanish outside of what you
    2    l-earned? After taking Spanish classes in hiqh school,
    3    do you feel like you can speak Spanish?
    4        A    No.
    tr
    J       O When you were working for the temp agency at
    6    various warehousesr were you ever disciplined for
    1    anything on the job?
    B       A No.
    9       O Were you given any verbal warnings by any
   10    supervisors     ?

   11        A    No.
   I2        O    Have you ever been fired              from a job before?
   13        A    No.
   L4      O When you were first hired with The GEO Group,
   15    what sort of training did you recei-ve?
   T6           MS. AGUADO: ftrs a little   vaque and ambiguous.
   t1           Is there any way you can narrow it down?
   1B    BY MS. ALARCON        :


   I9        o    When       you were hired by The         GEO   Group, did you
   20    receive any training?
   2I        A    Yes.
   22        n    How long were you trained for?
   ZJ        A    Three weeks.
   24        o    Was that in a cl-assroom or on t.he field?
   25        A    Clas s .

                                                                       Page   L4

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 114 of 321 Page ID #:3369


    1        O            Can you describe what count is?
    2        A            It's    a count we do every day, accountability                 of
    3    the detainees that are there in each unit.
    4        O            When    you say count is done every day, how many
    5    times        a    day    is it   done?

    6        A            Twice a shift.
    1        O            And how many shifts         are there?
    B        A            Three
    9        U            So it's    done six times a day?
   10        A            Yes.
   11        O When     you mentioned that you, as a dorm
   1,2   officer/ are the only officer ina dorm, right?
   13        A            YeS.

   I4        O            Do you perform the count in each dorm during your
   15    shi ft   ?


   I6        A            No.

   I1        O            Who

   1B        A            Yes. Me and another officer               as the utility,       if
   1,9   Itm assigned to that unit.
   ZU        O            Is that GEO's Practice?
   21,       A            YeS.

   22        O            So is it a dorm officer           plus a utility      officer
   23    that conduct a count in each                    dorm?

   z4        A            Yes.
   25        O            And who does the first          count, the dorm officer              or

                                                                                      Page     62

                                             Veritext Legal Solutions
                                                  866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 115 of 321 Page ID #:3370


    1    that morning?
    2        A    I'm not sure.
    3        O   Would you have documented that in your logbook?
    4        A    I'm not sure.
    5        O    In June 201,1, was it your usual practice to
    6    document missed meafs in the logbook?
    1        A   Yes.
    B        O   Woul-d you have documented          that in your personal
    9    paper that you hand to your shift             supervisor at the   end?

   10        A   Vaq


   11        O   Are you aware that on June l2t1n, 201J, detainees
   I2    in 2 Charlie declared a hunger strike?
   13        A   Was I aware?
   1_4       O   Yes.
   15        A   Before I left,     yeah.
   L6        a   How     did you learn of that?
   L1        A    Letter.
   1B        O   Who gave     you that letter?
   T9        A    Detainees.
   20        O    Detainees?
   2I        A    Yes.
   22        O   Was     it more than one detainee?
   ZJ        A    Yes.
   24        O    Can you describe the contents of the letter?
   25        A    Not sure.

                                                                     Page 86

                                   Veritext Legal Solutions
                                        866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 116 of 321 Page ID #:3371


    1        O        How   did this letter        put you on notice that there
    2    was     a   declared hunger strike?
    3        A        Itm not sure what it said.                I don't     know.

    4        o        Was   the letter     in English?
    5        A        I'm not       yes.
    6        O        The letter    was written         in English?
    1        A        (Nods head.   )


    B        O        What do you mean when you say that you're not
    9     sure what the letter            said?
   10        A        I don't remember what it said on there.
   11        O        So you don't recaf l- as you sit here today what
   I2     the letter        said?
   13        A        No.

   1,4       O        But you do recall that it was in Enqlish?
   15        A        Yeah.

   1,6       O        As you sit here today, do you recall anything
   1,7    that was said in the letter?
   1B        A        No.

   I9        O        Do you recall       how long the letter            was?

   20        A        No.

   2L        o        Do you recall       how many pages the letter             was?

   22        A        No

   23        u        Was   it more than one page, do you                 remember?

   24        A        Not sure.
   25        n        What was it       about this letter             that made you aware

                                                                                    Page   81

                                          Veritext Le gal Solutions
                                               866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 117 of 321 Page ID #:3372


   1    of a hunger strike?

   2        A     I don't remember.

   3        Q     What about the situation -- let me rephrase.

   4              You previously said that if a detainee missed

   5    more than one meal, you would document that in the

   6    logbook?

   7        A     Yes.

   8        Q     What about this situation made you document these

   9    detainees missed meals in the logbook?

  10        A     I never -- I never knew about the detainees till

  11    I left.     So I don't know if they ate or didn't eat.

  12        Q     Do you recall if this list -- this letter was

  13    handed to you before or after breakfast was served?

  14        A     I'm not sure.

  15        Q     What do you mean when you say you didn't know

  16    about the detainees until you left?

  17        A     Before I left they gave me a letter.         So I don't

  18    know if that was the same detainees that didn't eat or

  19    did eat.        They could have ate.

  20        Q     Did the detainees who handed you the letter stand

  21    out to you in any way before you received this letter

  22    from them?

  23        A     No.

  24        Q     But you were monitoring all of the detainees in

  25    the unit, correct?

                                                                   Page 88

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 118 of 321 Page ID #:3373


    1-       a At the end of your shift was it your intention to
    2    go home or work an overtime shift?
    3       A Go home. Not sure.
    4       O You're not sure or you were gonna go home?
    5       A f wasn't sure if T worked overtime that day.
    6        O    When    would you typically        work overtime?
    1        A    What    do you mean?
    B        .]   Woul-d you have      the option to work overtime or
    9        A    No.

   10        O          were you requi-red to stay longer if something
   11    happened?
   t2        A    Itrs either I get mandated or f volunteer.            So I
   13    don't know if I volunteered or got mandated that day.
   I4        O    So as you sit here today, you donrt remember if
   15    when Officer      Gindi came to relieve You, it was your
   I6    intention      to go home
   1-1       n    No, f don't    remember.

   1B        U      or stay?
   1,9            What did you do with the Ietter that the
   20    detainees gave you      when    Officer Gindi arrived?
   2I        A    Report it to    mY    superva sor     .


   22        O    Did you document that you received a letter in
   23    the logbook that was at the podium?
   24        A    Irm not sure.
   25        O    And who was your supervisor this day?

                                                                      Page   90

                                    Veritext Le gal Solutions
                                         866 299-5127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 119 of 321 Page ID #:3374


        1        n7\   For first    watch?
        2        tt  Well, my underst.andi-ng is that you were still on
        3    thi rd watch, correct?
        4            It was 6:30r so it had t.o have been Lieutenant
        5    D: az, the first watch lieutenant.
        6            So when 6:30 hit, the first watch supervi-sor
        l    takes over. And that was Lieutenant Draz?
        B        A     Yes.
        9        O     And    where was Lieutenant D:-az when you reported
       10    the letter to her?
       11       A    Not sure.
       T2       O    Was she in the dorm?
       1-3      n    No. I rm not sure.
       74       O    You mentioned earlier that at 6:30 a.m                  first
       15    watch performs their briefing; is that right?
       1.6       A     6:30?
       I1        n     Mm-hmm.

       18              Yes.
       I9        OSo         could Lieutenant Dtaz have been in her
       20    brie fing   ?

       21              MS.    AGUADO: Objection; calls           for speculation.
       22              rf you know.
       ZJ              THE WITNESS:     I don't recall.           I donft   know

       24     BY MS. ALARCON:
       25              Does Lieutenant Dtaz have an office             at the

                                                                        Page 9I
\

                                      Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 120 of 321 Page ID #:3375


    1    BY MS. ALARCON:
    2       a What did you         say to Officer D:-az when you
    3    reported the letter       to her?
    4       A Not sure.
    5       O Is t.here any        reason you would not have given
    6    Lieutenant D,.az t.he     ent.ire l-etter when you reported it
    1    to her?
    B             MS.   AGUADO:    Objection; assumes facts, lacks
    9     foundation.
   10    BY MS. ALARCON:
   11        O    You can answer.                                             t


   L2        A    What do you mean t.he entj-re letter?
   13        O   Let    me rephrase.
   74            Did    you hand Officer D:-az the letter        when you
   15     reported it to her?
   1,6       A f'm   not sure.
   71         O You do not recal-l in what way you report.ed the
   18     letter to Ms. Draz?
   L9         A I don't know which lieutenant I gave it t.o.
   20         O WeIl, earlj-er you said you reported it t.o your
   27     supervisor, Lieutenant Dt-az. How did that reporting
   ZZ     take place?
   23        A f tm not sure.
   24        O Based on your training and experience working
   25     there, would you have taken the letter home with you

                                                                  Page   94

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 121 of 321 Page ID #:3376
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 122 of 321 Page ID #:3377


    1,         A    f'm not sure.
    2              MS   . AGUADO:        Ob   j   ection,' again, it misstates his
    3    testj-mony. He already said he's not sure who                       he

    4    reported it to, but go ahead.
    5               THE WITNESS:          Not sure.
    6               MS. ALARCON: Just to clarify,                    he said he's not
    7    sure who he reported the letter                      to, but he reported the
    B    incident to his supervisor Lieutenant Diaz.
    9    BY MS. ALARCON:
   10          O    fs that right?
   11          A    I'm not sure.
   I2          0    So earlier      you testified             that you reported the
   13    incident to Lieutenant DLaz; is that true?
   1"4         A    Irm not sure.
   15          O    Lieutenant Dtaz would have been the shift
   I6    supervisor for first             watch, right?
   1,1         A    Yes.
   1B          O    And you would report                      you would report to your
   I9    supervisor who is a shift                   supervisor at first     watch at
   20     6:   30; is that right     ?


   2I          A    It's   a    chain we go to           on    fi rst watch; sergeant,
   22    lieutenant.           So I don't know if              I gave it to Sergeant
   23    'cause usual-ly it's supposed to go to the sergeant first
   24    on first watch. So I rePorted it to them, and then the
   25     Iieutenant.          So I don't know if I gave it              to the

                                                                                  Page   96

                                          Veritext Legal Solutions
                                                   866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 123 of 321 Page ID #:3378


    1    sergeant or the l-ieutenant.
    2          O      I understand.        I understand that you're not sure
    3    who you gave the letter              to.     I'm asking who you reported
    4    the incident to.
    5                 Is that still       true that You don't know if it         was

    6    the sergeant or the lieutenant?
    7          A      Yeah,    Itm    not sure.
    B          a      Vfhen you      reported this incident to whoever it         was

    9    that you reported it to, were there other officers                  in
   10    the       room?

   1,r         A      Not sure.
   1,2         O      What happened after you reported the incident to
   13    a supervisor?
   1_4         A      I'm not sure.
   15          O      Did you leave for work? Did you l-eave               did you
   1,6   clock out after you reported the incj-dent to                 a

   I1    supervisor?
   1B          A      No.

   1"9         a      What did you do?
   20          A      ffm not sure.
   21          O      Vdhat'   s the next thing you remember happening?
   22          A      Officer called on the radio.
   23          O      Do you know what officer            called on the radio?
   24          A      Gindi.
   25                 Did you have a radio on you at the time?

                                                                           Paqe    97

                                          Veritext Legal Solutions
                                               866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 124 of 321 Page ID #:3379


   1        Q    Were you able to separate them?
   2        A    Yes.
   3        Q    How did you separate them?
   4        A    How did I separate them?
   5        Q    Mm-hmm.
   6        A    By just pulling them apart.
   7        Q    Did you do that by yourself or with the
   8    assistance of other officers?
   9        A    Assistance.
 10         Q    How many other officers helped you?
 11         A    I'm not sure.
 12         Q    Are you familiar with come-along holds?
 13         A    Come-along holds?          Yes.
 14         Q    Can you describe what that is?
 15         A    Presence, verbal commands.
 16         Q    Did you use come-along holds here?
 17         A    I'm not sure, but our presence was there.
 18         Q    Do you believe that that's how you were able to
 19     separate the detainees?
 20         A    By presence and verbal commands?
 21         Q    Yes.
 22         A    No.
 23         Q    How was it that you were able to separate the
 24     detainees?
 25         A    Light use of force.

                                                                 Page 110

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 125 of 321 Page ID #:3380


    1        A            No.

    2        O            Does it     refresh your recollection                as to what you
    3    did with the papers when you left?
    4        A            No.

    5        U            Okay. lrm switching to view C2, the timestamp
    6    6:3I    z   29   .


    1                     Based     on what we see here, is it                   and because
    B    you just left               the room, is it your understanding that
    9    Officer Gindi is the only offi cer in the                             room?

   10        A            YeS.

   11        O            It looks like Officer Gindi is writing on that
   I2    envelope that we talked about earlier                             Does it     appear
   13    that way to you or do you know based on your experience
   1"4   working this dorm whether she would be writing on that
   15    same envelope?
   I6        A            f don't     know.

   17        O            Switching to view C4. Switching to C3, timestamp
   1B     6:32:41         .


   19                     Can you describe what the nine detainees sitting
   20    at the tabl-es are doing?
   2I        A            Sitting     at the table talking.
   22        O            Time is 6:33:01, still           on view       C3.

   23                     Can you describe what just happened here?
   24        A            Lieutenant Diaz and other officers                    walk in.
   z3        O            Do you know what Lieutenant D:-az is holding in

                                                                                       Page 159

                                              Veritext Legal Solutions
                                                   866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 126 of 321 Page ID #:3381


     1        o     Time 6:35:43.
     2              Can you describe what looks Iike Officer Reyes is
     3    doing at the bottom right-hand corner near the table?
     4       A      Talking to the detainees.
     5        O     Do you recall      what he was saying?
     6       A      No.

     7        O     Do you recall      what language he was speaking to
     B    the detainees in?
     9        A     No.

   10         O     Do you know if      Officer Reyes speaks Spanish?
   11         A     No.

   1,2        O     You don't know or he does not?
   13         A     I donrt    know.

   I4         O     I'm   gonna   pause it here at 6:36:38.
   15               Based on the officers          we've just described, are
   I6     any of those utility         officers          or were any of those       a

   1,'7   utility    officer      that day?
   1B         n     f'm not sure.
   1,9              Did you
   20         A     Those are the first         watch officersr      so I don't
   2I     know    their post if f'm not in their briefing.
   22         O     Okay. I'm stopping at 6:37:0                  just 6:31 .
   z5               Can you describe what you're doing here? I can
   24     rewind it.
   25         A     Asking a detainee to get up.

                                                                           Page   1,64

                                       Veritext Legal Solutions
                                             866 299-5t27
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 127 of 321 Page ID #:3382


   1        Q    Other than asking him to get up, did you give him

   2    any other verbal commands?

   3        A    I'm not sure.

   4        Q    Time 6:37:48.

   5             Can you describe -- do you know the individual

   6    who's in the right corner of the screen in front of the

   7    third table in the middle row right in front of it with

   8    the badge?

   9        A    Jones.

  10        Q    Is that Nurse Jones that we were talking about

  11    earlier?

  12        A    Yes.

  13        Q    Do you know why Nurse Jones was here?

  14             MS. ISFELD:     Objection; calls --

  15             THE WITNESS:     No.

  16             MS. ISFELD:     -- for speculation, lacks

  17    foundation.

  18    BY MS. ALARCON:

  19        Q    Based on your training at The GEO Group, in what

  20    situation would medical personnel be called into 2

  21    Charlie?

  22             MS. ISFELD:     Objection; vague and ambiguous,

  23    incomplete hypothetical.

  24             MS. AGUADO:     Calls for speculation as well, lacks

  25    foundation that he would know when medical's called even

                                                                  Page 165

                                  Veritext Legal Solutions
                                       866 299-5127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 128 of 321 Page ID #:3383


        1    though he's not on medical-.
        2                You can answer if        you   know.

        3    BY MS. ALARCON:
        4        O       You can answer.
        5        A       Restraint.
        6        O       The time here is 5:38:05.
        7                Can you describe what you're doing here? I can
        B    rewi-nd it.
        9        A       Trying to separate the detainees.
       10        O       And        and just for the record, it looks like
       11    you're talking about the two detainees who are on the
       I2    left-hand side of the table                  of the first     table,
       13    right   ?


       1-4       A       Yes.
)
       15                MS. AGUADO: It's         kind of the middle one.
       1,6               MS. ALARCON: Right.            The first     table where
       T1    detainees are sitting             1n the middl-e row in the center of
       1B    the screen.
       I9    BY MS. ALARCON:
       20        O       Had they linked arms at this point?
       21,       A       YeS.

       22        O       Had you given more than the verbal command to get
       23    up at this point?
       24        A       I rm not       yes.
       z2        O       Do you know how many additional              verbal-   commands


                                                                                 Page   1,56

                                           Veritext Legal Solutions
                                                 866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 129 of 321 Page ID #:3384


   1        A    No.
   2        Q    The view is still C4 and the time 7:20:53.
   3             Do you see yourself in this frame?
   4        A    No.
   5        Q    And 7:21:26.
   6             Do you recognize the two individuals who are in
   7    this frame?
   8        A    Yes.
   9        Q    Do you know who they are?
 10         A    Yes.
 11         Q    Can you tell me who they are?
 12         A    AW Johnson and A Warden Janica.
 13         Q    Which is AW Johnson?
 14         A    All black.      White shirt is Janica.
 15         Q    Okay.     That's all I have for the video.            And I'm
 16     almost done.
 17              When you removed the detainees from 2 Charlie,
 18     were you instructed by anyone to take them to the rec
 19     yard?
 20         A    No.
 21         Q    Were you instructed by anyone to take them to
 22     medical?
 23         A    No.
 24         Q    Is there a reason you took them to the rec yard
 25     as opposed to any other location?

                                                                 Page 174

                                  Veritext Legal Solutions
                                       866 299-5127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 130 of 321 Page ID #:3385


        1    STATE OF CALIFORNIA

        2    COUNTY OF LOS    ANGELES )           ss.
        3

        4             It CHRISTINE RYBICKI, C.S.R. No. 13481, in                   and

        5    for the State of California,         do hereby certify:
        6             That prior to being examined, the witness                   named

        7    fn the foregoing deposition was by me duly sworn to
        B    Testi fy to the truth,    the whole truth,              and nothing but
        9    the truth;
       10             That said depositj-on was taken down by me in
       11    shorthand at the time and place therein named                  and

       L2    thereafter   reduced to typewriting under my direction,
       13    and the same is a true, correct,           and complete Lranscript
       14    of said proceedingsi
       15             That if the foregoing pertains to the original
       I6    transcript   of a deposition in a Federal Case, before
       1,1   completi-on of the proceediflgs, review of the transcript
       1B     { } was i } was not required.
       1,9           I further certify that I am not interested in the
       20    event of the action.
       2I             Witness my hand this 29th day of May' 2019.
       22
                                                                 N
       23

       24

       25             CHRISTINE RYBICKI,     C.S.R. No.          13481


                                                                              Page 181
)
                                      Veritext Legal Solutions
                                           866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 131 of 321 Page ID #:3386




           EXHIBIT 18
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 132 of 321 Page ID #:3387


   1                      UNITED STATES DISTRICT COURT
   2                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3
   4    OMAR ARNOLDO RIVERA         )
        MARTINEZ; ISAAC ANTONIO     )
   5    LOPEZ CASTILLO; JOSUE       )
        VLADIMIR CORTEZ DIAZ; JOSUE )
   6    MATEO LEMUS CAMPOS; MARVIN  )
        JOSUE GRANDE RODRIGUEZ;     )
   7    ALEXANDER ANTONIO BURGOS    )
        MEJIA; LUIS PEÑA GARCIA;    )
   8    JULIO CESAR BARAHONA        )
        CORNEJO, as individuals,    )
   9                                )
                        Plaintiffs, )
 10                                 )
            VS.                     ) Case No.
 11                                 ) 5:18-cv-011250-R-GJS
        THE GEO GROUP, INC., a      )
 12     Florida corporation; THE    )
        CITY OF ADELANTO, a         )
 13     municipal entity; GEO       )
        LIEUTENANT DURAN, sued in   )
 14     her individual capacity;    )
        GEO LIEUTENANT DIAZ, sued in)
 15     her individual capacity;    )
        GEO SERGEANT CAMPOS, sued in)
 16     his individual capacity;    )
        SARAH JONES, sued in her    )
 17     individual capacity; THE    )
        UNITED STATES OF AMERICA;   )
 18     and DOES 1-10, individuals, )
                                    )
 19                     Defendants. )
        ____________________________)
 20
 21                DEPOSITION OF OFFICER REBECCA JINDI
 22                       FRIDAY, JUNE 14, 2019
 23     JOB NO. 3400591
 24     REPORTED BY CHRISTINE RYBICKI, C.S.R. 13481
 25     PAGES 1 - 82

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 133 of 321 Page ID #:3388


   1    count?

   2        A    Yes.

   3        Q    Can you describe what you did during count?

   4        A    We count at like certain times.             So in the first

   5    watch we count 6:30, but we can't proceed count until

   6    another fellow officer comes in and assists with count.

   7        Q    Is that the utility officer?

   8        A    Utility or extra available officer.

   9        Q    And why do you need two officers present during

  10    count?

  11        A    To make sure that we have the right count, if

  12    we're missing anybody, or they're all accounted for.

  13        Q    Could you begin count if another officer was not

  14    there?

  15        A    No.

  16        Q    Can you describe why that is?

  17        A    Just security reasons.

  18        Q    What reasons, I'm sorry?

  19        A    Security reasons, protocol.

  20        Q    Is that what you were trained GEO's policy is?

  21        A    Yes.

  22        Q    Is there a second count that happens during first

  23    watch?

  24        A    Yes, there is, but I'm not sure on the time.

  25    It's been so long.

                                                                     Page 21

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 134 of 321 Page ID #:3389


   1        Q    But it would be before 2:30 p.m.?

   2        A    Yes.

   3        Q    So you said that the first count is announced at

   4    6:30 in the morning for first watch?

   5        A    Mm-hmm.

   6        Q    And you if you worked at the first watch, you

   7    would clock in at 6:00 a.m., right?

   8        A    Yes.

   9        Q    What would you do between 6:00 and 6:30?

  10        A    Well, before we go to our post we're briefed, and

  11    then count is prepped at 6:30 a.m., and then it's

  12    initiated at 6:30.

  13        Q    What do you mean by count is prepped?

  14        A    We give them 10 minutes to get water, whatever

  15    they need, toilet paper, shampoo, toothpaste before

  16    they're racked up for count, use the bathroom.

  17        Q    And how -- would you ever announce that it was

  18    time to prepare for count?

  19        A    Yes.

  20        Q    How would you announce that?

  21        A    Say "prep for count" or "cuenta" means count.

  22        Q    You would announce it in Spanish as well?

  23        A    Yes.

  24        Q    Would you make a second announcement when count

  25    was going to begin?

                                                                   Page 22

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 135 of 321 Page ID #:3390


   1        A    Yes.

   2        Q    And what was that announcement?

   3        A    It would be at 6:30.

   4        Q    What would you say?

   5        A    Or no, five minutes before.

   6        Q    So about 6:25 you would announce that count was

   7    going to begin?

   8        A    Yes.

   9        Q    And what would you say to announce that?

  10        A    "Count time."

  11        Q    Would you announce that even if a second officer

  12    was not in the dorm?

  13        A    Yes.

  14        Q    But you wouldn't begin count if the second

  15    officer was not in the dorm, right?

  16        A    Right.   Yes.

  17        Q    Does count happen at the same time throughout the

  18    entire facility?

  19        A    Yes.

  20        Q    And say, for example, in 2 Charlie, do all of the

  21    detainees remain in their bunks while the rest of the

  22    facility clears count?

  23        A    Yes.

  24        Q    And how long does that usually take?

  25        A    It's probably about 20 minutes.             15, 20 minutes.

                                                                     Page 23

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 136 of 321 Page ID #:3391


   1        Q    Do the detainees have to be awake during count?

   2        A    No, they don't have to be awake.

   3        Q    While one officer is performing count in a dorm

   4    what is the other officer doing?

   5        A    I am standing by down by the podium.

   6        Q    And then would you switch with the other officer?

   7        A    Yes.

   8        Q    And that other officer would stand by the podium?

   9        A    Yes.

  10        Q    How would you document something that's happening

  11    in a dorm?

  12        A    I would log it in my logbook.

  13        Q    Is that a personal logbook or is that one that

  14    all dorm officers use?

  15        A    Which all dorm officers use.

  16        Q    And that stays at the podium?

  17        A    Yes.

  18        Q    Do you carry a personal notebook?

  19        A    No.

  20        Q    As dorm officer, do you carry a radio?

  21        A    Yes.

  22        Q    If you ever called in a disturbance, would you

  23    document that in a logbook?

  24        A    Yes.

  25        Q    What other things would you document in a

                                                                   Page 26

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 137 of 321 Page ID #:3392


   1             If you know.

   2             THE WITNESS:     I'm not sure.

   3    BY MS. ALARCON:

   4        Q    Do you know who your supervisor was on June 12th,

   5    2017?

   6        A    Lieutenant Diaz.

   7        Q    Was she the supervisor for all of first watch?

   8        A    Yes, that day.

   9        Q    Can you describe what you did when you first

  10    arrived to work on June 12th, 2017?

  11        A    I went to my briefing, then they gave me my post.

  12    I went to my post.       I relieved the officer from third

  13    watch.    He stated that he got a piece of paper and I

  14    told him okay, take it to the supervisor.

  15        Q    Before you went to your briefing did you first go

  16    to Central Control?

  17        A    After briefing I go to Central to get my

  18    equipment, and then I assume my post.

  19        Q    Do you remember if that day you checked out

  20    equipment from Central Control?

  21        A    I'm not sure.

  22        Q    Do you remember who gave the briefing?

  23        A    Lieutenant Diaz.

  24        Q    Is there anything significant that stood out to

  25    you at the briefing?

                                                                   Page 35

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 138 of 321 Page ID #:3393


   1        A    No.

   2        Q    Just a regular day?

   3        A    Yeah, just regular.

   4        Q    And is that when you were assigned to 2 Charlie?

   5        A    Mm-hmm.    Yes, ma'am.

   6        Q    Had you been assigned to 2 Charlie before?

   7        A    I probably have.

   8        Q    Do you remember who the officer you relieved from

   9    third watch was?

  10        A    I believe it was Officer Dillon (phonetic) or --

  11        Q    Gillon?

  12        A    Gillon.

  13        Q    And you said that he told you he received a piece

  14    of paper?

  15        A    Mm-hmm.

  16        Q    Is there anything else that he told you?

  17        A    Not that I recall.

  18        Q    Did you read the piece of paper?

  19        A    No.

  20        Q    Did you -- when he told you this, was that in

  21    your one-on-one briefings that you have when relieving

  22    an officer?

  23        A    Yes.

  24        Q    Did he mention anything about a hunger strike?

  25        A    I don't believe he did, but I think he was saying

                                                                   Page 36

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 139 of 321 Page ID #:3394


   1    something was going on.        And I told him, I said okay,

   2    just take it to the lieutenant's office.

   3        Q    And when you say something's going on, what is

   4    that in reference to?

   5        A    He didn't elaborate.

   6        Q    When you arrived to 2 Charlie, was there anything

   7    that stood out to you?

   8        A    Not at first.     I just got on post and -- and I

   9    was telling them okay, rack up for count.                 And I said it

  10    in English and Spanish couple times.                 And they refused

  11    to rack up, so that's when I called my supervisor.

  12        Q    When you say that you told Gillon to take the

  13    paper to supervisor, are you referring to Lieutenant

  14    Diaz?

  15        A    Yes.

  16        Q    At that time did you make any call on the radio?

  17        A    Yes.     When they weren't complying with my verbal

  18    commands, I asked for assistance 'cause they refused to

  19    rack up.       They were interlocking themselves.

  20        Q    Before you gave the command to the detainees did

  21    you make a call on the radio?

  22        A    No.

  23        Q    So you didn't call in and say Gillon is taking a

  24    piece of paper to the supervisor?

  25        A    No.

                                                                       Page 37

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 140 of 321 Page ID #:3395


   1        Q    When you say you told the detainees to rack up,

   2    was that to prepare for count?

   3        A    Well, by that time I think it was like already

   4    time for count at 6:30 and they weren't -- they refused.

   5    They were like no, we're not.

   6        Q    And do you think that it was time for count

   7    because it was 6:30 or because it had been previously --

   8        A    It was announced.

   9        Q    Who was it announced by?

  10        A    By Central Control.

  11        Q    When you say it was announced by Central Control,

  12    does Central Control make an announcement to each dorm?

  13        A    They say it over the radio to all housing units.

  14        Q    Is that to the dorm officers?

  15        A    Yes.

  16        Q    So it's not a command to the detainees, right?

  17        A    No.

  18        Q    And so is it your understanding that the time

  19    to -- the prep for count announcement had already been

  20    given?

  21        A    Mm-hmm.    Yes.

  22        Q    Would that have been given by Officer Gillon?

  23        A    Yes.

  24        Q    But you don't know for certain?

  25        A    I'm not sure, but even if he doesn't, I announce

                                                                   Page 38

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 141 of 321 Page ID #:3396


   1    it.       So I always give -- probably like six times I tell

   2    them prepare for count, it's count time, cuenta.                So I

   3    give them plenty of time.

   4          Q     And you say that you announced cuenta in Spanish?

   5          A     Mm-hmm.

   6          Q     Is this a distinction between prep for count in

   7    Spanish and count is starting that you give?

   8          A     I think it means the same thing.           I -- usually if

   9    one of the detainees, they understand English, they'll

  10    usually say it in Spanish to them or they'll be like

  11    "it's cuenta, let's rack up," you know.

  12                And then if they don't say, you know, I'll have

  13    somebody else translate it, maybe another officer that

  14    speaks the language.       But yeah, usually it's the same

  15    routine all the time.       It never changes.

  16          Q     But just so I'm understanding.           If you announce

  17    prep for count, you say cuenta, and if you announce the

  18    count is beginning, you say cuenta?

  19          A     Yes.

  20          Q     And you don't say anything different?

  21          A     No.

  22          Q     And that's because you can't speak Spanish,

  23    right?

  24          A     Exactly.

  25          Q     When you relieved Officer Gillon that day, did

                                                                      Page 39

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 142 of 321 Page ID #:3397


   1    you announce prep for count?

   2             MS. AGUADO:     Objection; calls for speculation.

   3             If you remember.

   4             THE WITNESS:     I'm not sure if he announced it.

   5    BY MS. ALARCON:

   6        Q    Sorry.    I asked if you announced prep for count

   7    that day.

   8        A    Oh, when I --

   9             MS. AGUADO:     Objection; calls for speculation.

  10             Go ahead.

  11             THE WITNESS:     Can you -- if I announced prep for

  12    count when he was in the dorm with me or after he left?

  13    BY MS. ALARCON:

  14        Q    Either.

  15        A    When he left, I announced it.               When I assume post

  16    and they weren't racking up, I announce it.

  17        Q    So when you announced prep for count, was it your

  18    understanding that the detainees have a 10-minute grace

  19    period after that to rack up for count?

  20        A    Yes.

  21        Q    Did you document your prep for count announcement

  22    in the logbook?

  23        A    If I did, then it should be in there.

  24        Q    Typically you would have documented that?

  25        A    Yes.

                                                                       Page 40

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 143 of 321 Page ID #:3398


   1        A    No.

   2        Q    You never tried to talk to the detainees at all,

   3    right?

   4        A    No.

   5        Q    And what happened after Diaz sprayed the table?

   6        A    They were still interlocked.                One unlocked so

   7    they took him out.       And then they were trying to get the

   8    other detainees, you know, to unlock their arms and they

   9    still wouldn't.

  10        Q    And at any point were you involved in trying to

  11    unlock the detainees?

  12        A    No.

  13        Q    Why is that?

  14        A    'Cause I just stayed out of the way.                I was

  15    trying to control my other detainees that were in the

  16    dorm, trying to calm them down.

  17        Q    How did you try to calm them down?

  18        A    I told them stop, stop, you know, it's okay, just

  19    stop, you're making it worse, you know.

  20        Q    What were they doing?

  21        A    They were just, you know, talking loud, started

  22    to yell, asked them to not be yelling, to get away from

  23    the wall 'cause they were trying to look over the wall.

  24        Q    They were trying to see what was happening?

  25        A    Yeah.

                                                                        Page 51

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 144 of 321 Page ID #:3399


   1        Q    And did they comply with your orders?

   2        A    Yes.

   3        Q    Did you feel like you didn't need to get involved

   4    with the detainees that were sitting at the table?

   5        A    Yeah, I didn't need to get involved.

   6        Q    And what happened when Sergeant Campos arrived?

   7        A    Not sure.    It just happened so fast.        I'm not

   8    sure.

   9        Q    Do you know if Sergeant Campos deployed pepper

  10    spray?

  11        A    I believe he did.

  12        Q    Do you remember how many times he deployed pepper

  13    spray?

  14        A    No, I don't.

  15        Q    At some point did you see medical personnel

  16    arrive in 2 Charlie?

  17        A    I don't remember.

  18        Q    What do you remember happening after Sergeant

  19    Campos used his pepper spray?

  20        A    Well, everybody was coughing, you know.          The

  21    detainees were coughing.         I was coughing.     So I mean, at

  22    one point I left, you know.           I went to the yard to

  23    breathe so I can breathe.

  24        Q    When you left to the yard to catch your breath,

  25    were the detainees that were sitting at the table --

                                                                   Page 52

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 145 of 321 Page ID #:3400


   1    were there any detainees still sitting at the table?

   2        A    I don't recall.

   3        Q    When you say everybody was coughing and even the

   4    detainees were coughing --

   5        A    Yeah, because of the spray, the smell, you know.

   6    That was probably why they were wild up too is because

   7    when Diaz sprayed, there was more.

   8        Q    So the detainees on the top were also coughing?

   9        A    Yeah.

  10        Q    And the pepper spray fumes made the detainees at

  11    the top kind of a little bit more wild you said?

  12             MS. AGUADO:     Objection; calls for speculation.

  13             Unless you know.

  14             THE WITNESS:     I'm not sure.         I'm not sure.

  15    BY MS. ALARCON:

  16        Q    When you went -- did you ever go up to the top

  17    bunk to talk to the detainees that were up on the top?

  18        A    I believe so.     I went up to the upper tier to

  19    calm them down 'cause they were already riled up because

  20    of the situation.       So, yes.

  21        Q    When you were up there, could you smell the

  22    pepper spray fumes?

  23        A    No, not really.

  24        Q    What happened after you went to the yard to catch

  25    your breath?

                                                                    Page 53

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 146 of 321 Page ID #:3401


   1        A    I believe they were -- they were -- you know,

   2    they took the other detainees out of the dorm that were

   3    not complying.      So then we aired the dorm out.

   4        Q    When you say they took the other detainees, do

   5    you mean the detainees that were in the bunks?

   6        A    No.    Well, the detainees that were at the table,

   7    they took them out of the unit and escorted them.             And

   8    then when they left, we evacuated the dorm into the

   9    yard.

  10        Q    So after the detainees at the table were escorted

  11    from the unit --

  12        A    Mm-hmm.

  13        Q    -- the detainees that were on their beds --

  14        A    Yes.

  15        Q    -- were also taken out of the unit?

  16        A    Yes.

  17        Q    And why was that?

  18        A    Because of the smell.         They have to air out the

  19    unit.

  20        Q    Did you supervise the detainees in the yard?

  21        A    Yes.

  22        Q    And how long were they in the yard for while the

  23    unit aired out?

  24        A    I'm not sure.

  25        Q    Did you ever go back in to decontaminate the

                                                                   Page 54

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 147 of 321 Page ID #:3402


   1    unit?

   2        A    Yes.

   3        Q    Do you remember how long that took?

   4        A    No.

   5        Q    Were you seen by medical personnel following

   6    this?

   7        A    No.

   8        Q    So you never had your vitals checked?

   9        A    No.     I was fine.

  10        Q    After the incident did you discuss what happened

  11    with any of your supervisors?

  12        A    I don't recall.

  13        Q    Do you recall ever speaking to a warden or the

  14    assistant warden?

  15        A    No.

  16        Q    Sorry, you did not speak to them?

  17        A    No, I don't recall.

  18        Q    And when you had to step out to the yard to catch

  19    your breath, can you describe what that felt like?

  20        A    Just coughing.

  21        Q    So you were coughing a lot?

  22        A    Yeah.

  23        Q    Did you feel any burning?

  24        A    A little bit.

  25        Q    Were your eyes watering?

                                                                   Page 55

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 148 of 321 Page ID #:3403


   1        A    No.

   2        Q    Was your nose running?

   3        A    Hm-mmm.

   4             MS. AGUADO:     Is that a "no"?

   5             THE WITNESS:     Yes, that's no.            No.

   6    BY MS. ALARCON:

   7        Q    Do you know if the detainees in the yard that

   8    were removed in the bunk area were seen by Medical?

   9        A    I'm sure they were.

  10        Q    Did you see anyone from medical taking their

  11    vitals in the yard?

  12        A    Yes.

  13        Q    Do you know who from Medical took their vitals in

  14    the yard?

  15        A    No.

  16        Q    Have you ever experienced pepper spray before

  17    this incident?

  18        A    Yes.

  19        Q    Can you describe that?

  20        A    When I got through my previous training, yeah.

  21    It's just burning sensation, nose, coughing.

  22        Q    Was that previous training with CCA?

  23        A    Yes.

  24        Q    Anywhere else?

  25        A    No.

                                                                   Page 56

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 149 of 321 Page ID #:3404


   1        Q    And is that you standing behind the podium next

   2    to Officer Gillon?

   3        A    Yes.

   4        Q    And what do you have in your hand there?

   5        A    Newspaper.

   6        Q    Is that for the detainees?

   7        A    Yes.

   8        Q    And what's that newspaper for?

   9        A    For them to read.

  10        Q    Do you bring that in every shift?

  11        A    Yes.

  12        Q    When would you typically distribute that, or if

  13    you distributed it?

  14        A    I just put it on the podium or the table and they

  15    can come and get it.

  16        Q    Just throughout the day?

  17        A    Yeah.

  18        Q    And do you know what's in front of Officer Gillon

  19    and next to the newspapers on the podium?

  20        A    No.

  21        Q    Might that be the logbook?

  22        A    Oh.     Yes.

  23        Q    And based on the time, 6:29:59, are you relieving

  24    Officer Gillon from his post at this time?

  25        A    Yes.

                                                                   Page 58

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 150 of 321 Page ID #:3405


   1          Q   And for the record, the time is 6:30:44.

   2              And who are you saying count time to?

   3          A   I believe the ones that are going upstairs.

   4          Q   It's the detainees that were at the podium --

   5          A   Yeah.

   6          Q   -- that are now going upstairs?

   7          A   Yeah.

   8          Q   Okay.     And now I'm on view C1.           And starting the

   9    video again at 6:30:44.

  10              Pausing it at 6:30:51.          Can you describe what you

  11    just did here?        I can rewind it.

  12          A   Oh.     I believe that I was telling them it's count

  13    time, let's go, rack up.          And took them a couple

  14    minutes, I think, to go, to comply to my demands.                  But

  15    the guys at the table, they weren't moving.                 They

  16    refused to rack up, so that's when I got on the radio.

  17          Q   You think it was a couple of minutes before you

  18    called on the radio after giving a command?

  19          A   I'm not sure.

  20          Q   You don't remember right now exactly?

  21          A   No, I don't.

  22          Q   So I'm gonna show you what we can mark as

  23    Exhibit 2.

  24    ///

  25    ///

                                                                       Page 60

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 151 of 321 Page ID #:3406


   1             (Whereupon, Plaintiffs' Exhibit 2 was

   2             marked for identification by the Court

   3             Reporter and is bound separately.)

   4    BY MS. ALARCON:

   5        Q    And I know it's not very clear where you are, but

   6    just so we can have a clean record, this is a still of

   7    this view at 6:30:51, what we just saw here?

   8        A    Mm-hmm.

   9        Q    Can you describe -- can you draw an arrow of

  10    where you are in this frame?

  11        A    (Witness complies.)

  12        Q    If you could just highlight with the arrow.           You

  13    can take it from the margin.

  14        A    (Witness complies.)

  15        Q    Okay.     So you were standing behind the podium at

  16    this time, right?

  17        A    Yes.

  18        Q    Okay.     Great.

  19             And based on what you've seen in the video, is

  20    that the first radio call that you made?

  21        A    Yes.

  22        Q    Okay.     Starting the video again at 6:30:53.

  23        A    They were all refusing to rack up 'cause they're

  24    just standing around.

  25        Q    Who do you mean by "they all"?

                                                                   Page 61

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 152 of 321 Page ID #:3407


   1    logbook; is that right?

   2        A    Mm-hmm.

   3        Q    Does this refresh your recollection as to what

   4    you wrote down?

   5        A    No, I don't remember what I wrote down.

   6        Q    Okay.     Playing the video again.          I'm gonna fast

   7    forward it just a second.

   8             Okay.     I'm pausing it at 6:32:29.          Up until now

   9    have you given the detainees at the table any direct

  10    commands?

  11        A    Yes.

  12        Q    What have you said?

  13        A    I told them to rack up, to get off the table and

  14    go to their bunks, and they were just ignoring me.

  15        Q    And you never asked why they were sitting there,

  16    right?

  17        A    No.

  18        Q    Okay.     The time, 6:32:57.        I just paused it still

  19    in view C1.      Can you describe who just walked in?

  20        A    My lieutenant.

  21        Q    Is that Lieutenant Diaz?

  22        A    Yes.

  23        Q    In the white shirt?

  24        A    Yes, Lieutenant Diaz.

  25        Q    And it looks like her right arm is raised.             Do

                                                                     Page 63

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 153 of 321 Page ID #:3408


   1    you know what's in her hand?

   2        A    Looks like OC.

   3        Q    Okay.   And I'm pausing it at 6:33:10.          It looks

   4    like other officers walked in with her, right?

   5        A    Yeah.

   6        Q    Does this refresh your recollection as to who

   7    those officers were?

   8        A    No.

   9        Q    Do you recall if at this time Lieutenant Diaz has

  10    given any commands to the detainees?

  11        A    Looks like she has.

  12        Q    But you don't remember definitely if she has or

  13    not?

  14        A    I'm sure she has.       Yeah, she did.      She did give

  15    verbal commands a few times.           Oh, that's Medical right

  16    there.

  17        Q    So I'm pausing it at 6:34 exactly.           And you said

  18    that the person who just walked in is Medical?

  19        A    Yes.

  20        Q    Do you know the name of that individual?

  21        A    No.

  22        Q    How do you know that that's Medical?

  23        A    She's wearing scrubs.

  24        Q    Does this refresh your recollection as to whether

  25    you heard anyone call for Medical?

                                                                   Page 64

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 154 of 321 Page ID #:3409


   1             MS. AGUADO:     Objection; calls for speculation.

   2             If you don't know, you don't know.

   3             THE WITNESS:     I don't know.

   4    BY MS. ALARCON:

   5        Q    And just for the record, this is the individual

   6    who just walked in to the left of the podium and is now

   7    walking towards the area where the detainees at the

   8    table are; is that right?

   9        A    Yes.

  10        Q    When this individual -- when this person from

  11    Medical walked in, were you surprised to see them there?

  12             MS. AGUADO:     Objection; calls for speculation.

  13             Is there something you wanted to say, Counsel?

  14    BY MS. ALARCON:

  15        Q    You can answer my question.

  16        A    No, not surprised.       Whenever there's a situation

  17    like this, there's always medical staff.

  18        Q    A situation like what?

  19        A    Like if -- if it escalates, Medical's always

  20    present just in case there has to be medical evaluation,

  21    they're there.      Like codes, even if they ask for Medical

  22    which I'm assuming that they did ask for Medical, that's

  23    why she's there.       So that's...

  24        Q    Okay.   Okay.    I'm gonna fast forward it just a

  25    bit.    And the time is 6:35 exactly.                Do you see it looks

                                                                        Page 65

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 155 of 321 Page ID #:3410


   1        A    Yes.

   2        Q    Did you -- after this incident did you talk to

   3    any of the detainees that were involved in the incident?

   4        A    No.

   5        Q    And I know we described that -- you described

   6    that in the first shift two counts take place, right?

   7        A    Mm-hmm.    Yes.

   8        Q    Is that the same for the second and third shift?

   9        A    Second shift we do one count.                And then third

  10    watch, I believe they do two.

  11        Q    And sometimes the detainees are counted in the

  12    yard, right?

  13        A    Yes.

  14        Q    And that's done by lining them up?

  15        A    Yes.

  16        Q    And sometimes they're counted in their bunk,

  17    correct?

  18        A    Yes.

  19        Q    So you don't use the bunk specifically to

  20    identify the detainee, correct?

  21        A    No.

  22        Q    You use some other photo book to identify them,

  23    right?

  24        A    Yes.   We do a face-to-photo.

  25        Q    And that face-to-photo book is sometimes taken in

                                                                        Page 72

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 156 of 321 Page ID #:3411


   1    the yard to count the detainees?

   2        A    If it's -- because if they have -- during count

   3    if they have the mini yard, yard's not open during

   4    count.

   5             So if they have soccer field during count, then

   6    yes, we log them and check them, the dorm officer.             And

   7    then we give -- the rec officer verifies how many he has

   8    in the soccer field.        So we always keep track on who's

   9    out and who's back.

  10        Q    So it sounds like there's different types of

  11    yards, rec yards?

  12        A    Mm-hmm.

  13        Q    All right.    And depending on the rec yard the way

  14    you identify the detainee for count is different?

  15        A    Yes.

  16        Q    But you can identify the detainee in a rec yard,

  17    correct?

  18        A    Yes.

  19        Q    And that's during the count?

  20        A    Mm-hmm.    Yes.

  21        Q    So they don't necessarily have to be at their

  22    bunks --

  23        A    No.

  24        Q    -- in order to be counted?

  25        A    No.

                                                                   Page 73

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 157 of 321 Page ID #:3412


   1        Q    And you can count them as long as they're

   2    stationary in one position?

   3        A    Yes.

   4        Q    Okay.

   5        A    We do an out count.

   6        Q    I know you said you didn't talk to any of the

   7    detainees after the incident.            Did you know any of

   8    them -- any of the detainees involved in the incident

   9    before the incident?

  10        A    No.

  11        Q    Did you recognize them --

  12        A    No.

  13        Q    -- before this incident?

  14             Nothing about them stood out to you?

  15        A    No.

  16        Q    And going back to the verbal warnings that you

  17    were given that we described earlier.                You mentioned

  18    that one of them was for cursing while giving commands

  19    to detainees; is that right?

  20        A    I wasn't cursing at them.             I was just like, you

  21    know, freakin', you know.

  22        Q    But you cursed while giving a command?

  23        A    Oh, in this situation?          No.     In this --

  24        Q    No, when you were in the situation where you were

  25    given a verbal warning.

                                                                      Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 158 of 321 Page ID #:3413


   1    STATE OF CALIFORNIA            )

   2    COUNTY OF LOS ANGELES          )      ss.

   3

   4             I, CHRISTINE RYBICKI, C.S.R. No. 13481, in and

   5    for the State of California, do hereby certify:

   6             That prior to being examined, the witness named

   7    In the foregoing deposition was by me duly sworn to

   8    Testify to the truth, the whole truth, and nothing but

   9    the truth;

  10             That said deposition was taken down by me in

  11    shorthand at the time and place therein named and

        thereafter reduced to typewriting under my direction,

  12    and the same is a true, correct, and complete transcript

  13    of said proceedings;

  14             That if the foregoing pertains to the original

  15    transcript of a deposition in a Federal Case, before

  16    completion of the proceedings, review of the transcript

  17    { } was { } was not required.

  18             I further certify that I am not interested in the

  19    event of the action.

  20             Witness my hand this 3rd day of July, 2019.

  21

  22

  23                      <%13538,Signature%>

  24                      Certified Shorthand Reporter

  25                      for the State of California

                                                                   Page 82

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 159 of 321 Page ID #:3414




           EXHIBIT 19
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 160 of 321 Page ID #:3415


   1                        UNITED STATES DISTRICT COURT
   2                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3
   4    OMAR ARNOLD RIVERA MARTINEZ; ISAAC  )
        ANTONIO LOPEZ CASTILLO; JOSUE       )
   5    VLADIMIR CORTEZ DIAZ; JOSUE MATEO   )
        LEMUS CAMPOS; MARVIN JOSUE GRANDE   )
   6    RODRIGUEZ; ALEXANDER ANTONIO BURGOS ) CASE NO.
        MEJIA; LUIS PENA GARCIA; JULIO      ) 5:18-CV-01125-R-
   7    CESAR BARAHONA CORNEJO, AS          ) GJS
        INDIVIDUALS,                        )
   8                                        )
                       PLAINTIFFS,          )
   9                                        )
              VS.                           )
 10                                         )
        THE GEO GROUP, INC., A FLORIDA      )
 11     CORPORATION; THE CITY OF ADELANTO, )
        A MUNICIPAL ENTITY; GEO LIEUTENANT )
 12     DURAN, SUED IN HER INDIVIDUAL       )
        CAPACITY; GEO LIEUTENANT DIAZ, SUED )
 13     IN HER INDIVIDUAL CAPACITY; GEO     )
        SERGEANT CAMPOS, SUED IN HIS        )
 14     INDIVIDUAL CAPACITY; SARA JONES,    )
        SUED IN HER INDIVIDUAL CAPACITY;    )
 15     THE UNITED STATES OF AMERICA; AND   )
        DOES 1-10, INDIVIDUALS,             )
 16                                         )
                       DEFENDANTS.          )
 17     ___________________________________ )
 18
 19
 20                     DEPOSITION OF OFFICER FRANKIE JUAREZ
 21                            MONDAY, AUGUST 26, 2019
 22
 23
 24        JOB NO. 3499174
 25        REPORTED BY KATIE HRON, C.S.R. NO. 13483

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 161 of 321 Page ID #:3416


   1    getting the job?

   2         A.    About a month or so.

   3         Q.    Did they ask you --

   4               I know sometimes the facility asks employees to

   5    do -- take certain steps before they can start work.

   6               Was there anything they asked you to do before

   7    you could start work?

   8         A.    Just clear my background.            Background

   9    investigation.

  10         Q.    Was there anything that they asked you to do as

  11    part of that investigation?

  12         A.    No.

  13         Q.    When you first started at the facility, what

  14    position or title did they give you?

  15         A.    Detention officer.

  16         Q.    And did you do training at that time?

  17         A.    It was two -- I wanna say two weeks in service

  18    and then OJT, on-the-job training.

  19         Q.    How long was the OJT?

  20         A.    Two weeks.

  21         Q.    So it was two weeks in the classroom, and then

  22    two weeks on the job?

  23         A.    Yeah.

  24         Q.    Were you given training in pepper spray?

  25         A.    Not at that time.

                                                                     Page 14

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 162 of 321 Page ID #:3417


   1         A.     No.

   2         Q.     So going back to the training about

   3    decontamination that you received when you were in the

   4    RHU, what do you remember about that training?            What did

   5    they tell you about decontamination?

   6         A.     Use cold water.

   7         Q.     Anything else?

   8         A.     No, that's it.

   9         Q.     Did you ever have that training --

  10         A.     No.

  11         Q.     -- again?

  12         A.     No.

  13         Q.     Did you ever have any other kind of training --

  14         A.     No.

  15         Q.     -- on pepper spray while you worked there?

  16         A.     No.

  17         Q.     And just to remind you, make sure you wait

  18    until I answer --

  19                I know --

  20         A.     Oh.

  21         Q.     -- you know what I'm gonna ask, but it's

  22    easier --

  23         A.     Sorry.

  24         Q.     -- for the court reporter if you wait.

  25         A.     Oh, sorry.

                                                                   Page 18

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 163 of 321 Page ID #:3418


   1           A.   I don't.

   2           Q.   Do you remember if the transport took you more

   3    or less than an hour?

   4           A.   About three hours, probably.

   5           Q.   So if you got in at 6:00 a.m., the transport --

   6           A.   Oh, no, no.     I'm sorry.        No.

   7                We had just started our day.

   8           Q.   So it was before you'd gone out on any

   9    transport?

  10           A.   Yeah.

  11           Q.   Okay.     So when you started your day that

  12    morning, do you remember what the first thing was you

  13    did?

  14           A.   No.     The supervisors just told us to respond to

  15    east for that situation.

  16           Q.   Do you --

  17                And you don't remember who the supervisor was

  18    that told you to respond?

  19           A.   No, I don't.

  20           Q.   Do you remember any --

  21                Well, you said you know who Sergeant Campos is,

  22    correct?

  23           A.   Yes, I do.

  24           Q.   Do you remember if he was in west that day?

  25                MS. AGUADO:     Objection.        Calls for speculation.

                                                                    Page 30

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 164 of 321 Page ID #:3419


   1    escorting that detainee?

   2         A.    No.

   3         Q.    No, there wasn't any trouble, or --

   4         A.    I don't -- I don't believe.               I --

   5         Q.    Okay.    If you look at Page 2 of Exhibit 2, it

   6    says, "There's no injury to report."

   7               So does that indicate that you weren't injured

   8    at all during this incident?

   9         A.    No.

  10         Q.    And no, it -- or yes it does indicate that, or

  11    no you weren't injured?

  12         A.    No, I was not injured.

  13         Q.    Okay.    Great.

  14               I see it says you were seen for injuries or non

  15    injuries because of the OC spray; is that correct?

  16               Where it says, "Type of incident."               It says,

  17    "OC spray."

  18               Does that indicate that the reason you went to

  19    medical was because OC spray was used?

  20               MS. AGUADO:       Objection.      Calls for speculation.

  21    Lacks foundation that he's the person who filled out

  22    this report.

  23               If you know.

  24               THE WITNESS:       I don't remember at this time.

  25    BY MS. SWEETSER:

                                                                       Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 165 of 321 Page ID #:3420


   1         Q.    Do you remember if any of the vapors from the

   2    shower got into your eyes at all?

   3         A.    No, I don't.

   4         Q.    So the only thing you remember is that you

   5    could smell the vapors --

   6         A.    Yeah.

   7         Q.    -- coming out.

   8         A.    Yes.

   9         Q.    Do you know how far it was between the rec yard

  10    and the showers?

  11         A.    I don't know.      I don't remember at this time.

  12         Q.    Did you take the detainees to a holding cell

  13    first, or did you take them directly to the showers?

  14         A.    To the showers.

  15         Q.    Did you shower them in their clothes, or did

  16    you ask them to disrobe?

  17         A.    No, in their clothes.

  18         Q.    Were the detainees handcuffed when you were

  19    escorting them?

  20         A.    Yes.

  21         Q.    And was that behind their back?

  22         A.    I don't remember.

  23         Q.    Do you remember if you were holding the

  24    detainees by their upper arm, or by their elbow, or

  25    how -- how would you escort a detainee?

                                                                   Page 43

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 166 of 321 Page ID #:3421


   1         A.    I don't know.

   2         Q.    Okay.     So is it around six feet?

   3         A.    About six, yeah.

   4         Q.    Is it --

   5               How is it operated?

   6         A.    I don't know.      I don't remember at this time.

   7         Q.    Do you remember if there was like a handle that

   8    you pull to one side or the other or a knob of some

   9    kind?

  10         A.    I don't remember, but I know we turned it -- or

  11    we put it on cold.

  12         Q.    So you don't remember if there's one handle or

  13    two, for example?

  14         A.    I know there's two showers.

  15         Q.    Uh-huh.

  16         A.    So -- and I don't know if they're handles or

  17    knobs.

  18         Q.    Do you know if they have --

  19               You know, some older faucets have two handles

  20    on either side --

  21         A.    Uh-huh.

  22         Q.    -- for hot or cold?

  23               Do you know if these showers were like that?

  24         A.    I don't remember at this time.

  25         Q.    And you say you know that the water was cold.

                                                                   Page 45

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 167 of 321 Page ID #:3422


   1               How do you know that?

   2         A.    In my situation, when I got sprayed, I would

   3    use cold water.

   4         Q.    And when you say, when you got sprayed, did you

   5    get sprayed as part of the training?

   6         A.    Yes.

   7         Q.    So that's how you know --

   8               That was how you knew to use cold water?

   9         A.    Use cold water, yes.

  10         Q.    Did you --

  11               Do you remember if you put your hand under the

  12    faucet to feel the temperature?

  13         A.    I don't know at this time.

  14         Q.    Do you remember if the detainee you were

  15    escorting resisted going into the shower at all?

  16         A.    No, I don't remember.

  17         Q.    Do you remember how you asked the detainee to

  18    get in the shower?       Like, what command you would have

  19    given?

  20         A.    No, I don't.

  21         Q.    Do you remember if the detainee was having

  22    trouble seeing?

  23               MS. AGUADO:     Calls for speculation.

  24               THE WITNESS:     I don't remember.

  25    BY MS. SWEETSER:

                                                                   Page 46

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 168 of 321 Page ID #:3423


   1         Q.     All right.

   2                MS. SWEETSER:      Let's take just a five-minute

   3    break, if you don't mind.

   4

   5                               (Break taken.)

   6

   7    BY MS. SWEETSER:

   8         Q.     So we were talking earlier about the training

   9    you received on pepper spray, and then you -- you said

  10    you were sprayed and then decontaminated; is that right?

  11         A.     Uh-huh, yes.

  12         Q.     Where did that training take place?

  13         A.     It was at east.       The -- like where the training

  14    room is at east.

  15         Q.     Is that -- is that near the central --

  16                You said there's like a central command kind of

  17    area for east; is that right?

  18         A.     Yeah, so if you're going to east -- so you're

  19    admin's here, and then you walk a little bit more to the

  20    back, and that's your training room back there.             That's

  21    where we did our training.

  22         Q.     When you were sprayed, were you sprayed in the

  23    face?     Were you sprayed elsewhere?

  24         A.     In the face, yeah.

  25         Q.     Uh-huh.   Did you get it into your eyes?

                                                                   Page 79

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 169 of 321 Page ID #:3424


   1         A.     Yes.

   2         Q.     And then you had a partner that took you to the

   3    shower; is that right?

   4         A.     He took me to -- they had a water thing right

   5    there for us so we could rinse our eyes out.

   6         Q.     An eyewash station?

   7         A.     No, it wasn't.     It was -- I don't know what

   8    they had.     Like a water hose hooked up to, like, some

   9    kind of sprinklers or something.

  10         Q.     And it was in the same room, that training

  11    room?

  12         A.     It was outside of the training room.

  13         Q.     Just in the hallway?

  14         A.     Outside on the pavement.

  15         Q.     And so they had a water hose with sprinklers.

  16                Was that how you showered completely, or was it

  17    just for your eyes?

  18         A.     Well, that's how I -- that's how I

  19    decontaminated.

  20         Q.     Okay.

  21         A.     And then later on I showered at home.

  22         Q.     Can you describe for me, like, a water hose

  23    with sprinklers?      I'm just trying to get a visual

  24    picture.

  25                So was it hooked up so it sprayed upward at

                                                                   Page 80

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 170 of 321 Page ID #:3425




           EXHIBIT 20
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 171 of 321 Page ID #:3426


   1                      UNITED STATES DISTRICT COURT
   2                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
   3
   4    OMAR ARNOLDO RIVERA         )
        MARTINEZ; ISAAC ANTONIO     )
   5    LOPEZ CASTILLO; JOSUE       )
        VLADIMIR CORTEZ DIAZ; JOSUE )
   6    MATEO LEMUS CAMPOS; MARVIN  )
        JOSUE GRANDE RODRIGUEZ;     )
   7    ALEXANDER ANTONIO BURGOS    )
        MEJIA; LUIS PEÑA GARCIA;    )
   8    JULIO CESAR BARAHONA        )
        CORNEJO, as individuals,    )
   9                                )
                        Plaintiffs, )
 10                                 )
            VS.                     ) Case No.
 11                                 ) 5:18-cv-011250-R-GJS
        THE GEO GROUP, INC., a      )
 12     Florida corporation; THE    )
        CITY OF ADELANTO, a         )
 13     municipal entity; GEO       )
        LIEUTENANT DURAN, sued in   )
 14     her individual capacity;    )
        GEO LIEUTENANT DIAZ, sued in)
 15     her individual capacity;    )
        GEO SERGEANT CAMPOS, sued in)
 16     his individual capacity;    )
        SARAH JONES, sued in her    )
 17     individual capacity; THE    )
        UNITED STATES OF AMERICA;   )
 18     and DOES 1-10, individuals, )
                                    )
 19                     Defendants. )
        ____________________________)
 20
 21               DEPOSITION OF OFFICER GILBERT MARTINEZ
 22                       FRIDAY, JUNE 14, 2019
 23     JOB NO. 3400591
 24     REPORTED BY CHRISTINE RYBICKI, C.S.R. 13481
 25     PAGES 1 - 160

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 172 of 321 Page ID #:3427


   1        A    Yes, ma'am.

   2        Q    And did you have the briefing right at 6:00 a.m.

   3    when you started?

   4        A    Yes.

   5        Q    So you'd get a different assignment every time

   6    when you went to the briefing; is that right?

   7        A    Yes.

   8        Q    On June 12th, 2017, do you remember what position

   9    you were working?

  10        A    I don't remember.       It was two years ago.

  11        Q    Do you remember going to a briefing on the

  12    morning of June 12th?

  13        A    Well, we had briefing every morning.

  14        Q    Do you specifically remember the briefing that

  15    morning?

  16        A    I don't recall.

  17        Q    Was there ever a time where a briefing -- well,

  18    actually, strike that.

  19             Do you remember if the June 12th briefing was

  20    interrupted by a radio call?

  21        A    I don't recall.

  22        Q    Do you remember if you were assigned to any

  23    position on June 12th at the briefing?

  24        A    What was that?

  25        Q    Do you remember if you were assigned to any

                                                                   Page 34

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 173 of 321 Page ID #:3428


   1    specific position on June 12th at the briefing?

   2        A    That was the day of the incident, correct?

   3        Q    Yes, the day of the incident.

   4        A    I was utility.

   5        Q    Utility?

   6        A    Yes.

   7        Q    And what does the utility officer do?

   8        A    They're in charge of lunches, supplies and pretty

   9    much anything that's needed around the facility.

  10        Q    Is one of their jobs videocamera operator?

  11        A    Yes.

  12        Q    Was that something you'd been trained to do?

  13        A    It's been taught.

  14        Q    When did you get training on how to operate the

  15    videocamera at the facility?

  16        A    Briefing.

  17        Q    And was that back in 2013 when you started

  18    working?

  19        A    I can't remember.

  20        Q    Sometime before 2017; is that right?

  21        A    Yes.

  22        Q    Where are the videocamera, the handheld

  23    videocameras located at the facility?

  24        A    Central control.

  25        Q    And what were you trained was the time that the

                                                                   Page 35

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 174 of 321 Page ID #:3429


   1    BY MS. SWEETSER:

   2        Q    Did you see the footage during the search?

   3        A    Yes.

   4        Q    Where did you watch it?

   5        A    Training.

   6        Q    Was it -- were you given some additional training

   7    after the warning?

   8        A    Not additional training, it was just showed.

   9        Q    Where did they show it to you?

  10        A    The training room.

  11        Q    Do you have any knowledge at all about how --

  12    where this footage is stored in the facility?

  13        A    I don't know.

  14        Q    Okay.   Do you remember on June 12th, 2017, who

  15    your supervisor was that morning?

  16        A    Lieutenant Diaz.

  17        Q    Was she the one giving the briefing that morning?

  18        A    Yes.

  19        Q    Was she the one who told you you were assigned to

  20    be a utility officer?

  21        A    Yes.

  22        Q    Do you remember any of the other officers who

  23    were at that briefing that morning?

  24        A    I don't recall.

  25        Q    Do you remember if Officer Reyes was there?

                                                                   Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 175 of 321 Page ID #:3430


   1    we're done with count.         And they still refused to move.

   2          Q   So just trying to reconstruct this conversation,

   3    as much as you remember any way.

   4              So you said first you asked them what was going

   5    on and they said they were protesting and it was about

   6    bonds; is that right?

   7          A   Yes.

   8          Q   And then what was the next thing you said to

   9    them?

  10          A   I don't remember the exact words, but I remember

  11    trying to convince them to go back to their bunks.

  12          Q   And you wanted them to go back to their bunks for

  13    the count?

  14          A   For the count.

  15          Q   And did you say anything to them about the count

  16    at that time?

  17          A   About the count?

  18          Q   Mm-hmm.

  19          A   Yes --

  20              MS. AGUADO:    Objection; it's also -- sorry, it's

  21    a vague question.

  22              Go ahead.

  23              THE WITNESS:     I remember telling them that it is

  24    count time and that they need to go back to their bunks.

  25    ///

                                                                   Page 62

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 176 of 321 Page ID #:3431


   1    BY MS. SWEETSER:

   2        Q    And did you say that in Spanish?

   3        A    Yes.

   4        Q    What's the word for count in Spanish?

   5        A    Cuenta.

   6             THE REPORTER:     Can you spell that, please?

   7             THE WITNESS:     Me?

   8             THE REPORTER:     Yeah.

   9             THE WITNESS:     C-U-E-N-T-A.

  10             THE REPORTER:     Thank you.

  11    BY MS. SWEETSER:

  12        Q    Did you say anything else to them about the

  13    count?

  14        A    What do you mean by that?

  15        Q    Just what else did you say to them at this time?

  16        A    I don't remember.       I just remember trying to

  17    convince them to go back to their bunks so we can start

  18    the count 'cause if we don't start it, they're gonna

  19    delay our count and that will put us in emergency count.

  20        Q    What's emergency count?

  21        A    We go into emergency count after a certain amount

  22    of time.

  23        Q    What does that mean?

  24        A    And that means we have to return every single

  25    detainee, wherever they're at back to their dorm so we

                                                                   Page 63

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 177 of 321 Page ID #:3432


   1        A    You said to speak to a higher-up?

   2        Q    Yeah.

   3        A    They just wanted to speak to ICE.

   4        Q    Do you remember if they asked you to speak to a

   5    higher-up?

   6        A    I just remember them saying ICE.

   7        Q    And you said Lieutenant Diaz asked you to

   8    translate for her; is that right?

   9        A    Yes.

  10        Q    At some point were you translating for her?

  11        A    Well, she told me to speak with them.

  12        Q    During this conversation where was Lieutenant

  13    Diaz?

  14             MS. AGUADO:     Objection; it's vague as to which

  15    conversation you're referring to.

  16             MS. SWEETSER:     Well, just this one at 6:36 that

  17    we're looking at on the screen.

  18    BY MS. SWEETSER:

  19        Q    Where was Lieutenant Diaz at this time?

  20        A    The person in the white shirt right here

  21    (indicating).

  22        Q    Okay.     So she wasn't participating in this

  23    conversation, correct?

  24        A    No.     She had me speak to them.

  25        Q    Do you remember if any of the other officers that

                                                                   Page 66

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 178 of 321 Page ID #:3433


   1        A    I just remember trying to convince them to go

   2    back to their bunks.

   3        Q    Do you remember if you gave them any other

   4    options?

   5             MS. AGUADO:     Objection; lacks foundation that

   6    there are other options.

   7             Go ahead.

   8             THE WITNESS:     Yeah, there's not really too many

   9    options when it's count time.

  10    BY MS. SWEETSER:

  11        Q    Did you and Lieutenant Diaz ever discuss taking

  12    the detainees to Medical?

  13        A    To Medical?

  14             MS. AGUADO:     Objection; assumes facts, lacks

  15    foundation that they should be taken to Medical.

  16             MS. TISHKOFF:     Join.

  17             THE WITNESS:     Why would they be taken to Medical?

  18    It's count time.

  19    BY MS. SWEETSER:

  20        Q    Did you ever discuss taking these detainees to

  21    any other location?

  22        A    It's count.     They really need to be in their

  23    bunks.     It's critical that we get through this count.

  24        Q    And why did you consider it critical?

  25        A    Because --

                                                                   Page 68

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 179 of 321 Page ID #:3434


   1             MS. AGUADO:     Objection; it's been asked and

   2    answered.      He's already explained this, but go ahead.

   3             THE WITNESS:     Because we would go into emergency

   4    count.

   5    BY MS. SWEETSER:

   6        Q    At 7:20 to 7:30?

   7        A    Count preps at 6:20, commences at 6:30.

   8        Q    And at 7:20 to 7:30 you go to emergency count?

   9        A    Around that timeframe, yes.

  10        Q    How long does it take to count in the detainees

  11    in 2 Charlie approximately?

  12        A    Approximately?     Between two officers, around 10

  13    minutes.

  14        Q    Have you personally ever experienced a situation

  15    besides this one where detainees have refused to go back

  16    to their bunks for count?

  17        A    No.

  18        Q    During this time period, did you go to the upper

  19    area?

  20        A    What time period?

  21        Q    During the time between 6:33 and 6:37, did you go

  22    to the upper area?

  23        A    I don't remember.

  24        Q    At some point before any use of force started did

  25    you go up to the upper area?

                                                                   Page 69

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 180 of 321 Page ID #:3435


   1        A    I don't recall because I was speaking to the

   2    detainees on the table I was at.

   3        Q    And I see Lieutenant Diaz has approached closer

   4    to where you are; is that right?

   5        A    She's by me.

   6        Q    Do you remember if she was talking to the

   7    detainees at that time?

   8        A    They didn't speak English, so there's no way she

   9    could talk to them.

  10        Q    Did you translate anything for her at this time,

  11    if you remember?

  12        A    I don't remember.

  13        Q    Okay.

  14        A    So based on the video, it's me and Reyes talking

  15    to them right now.

  16        Q    Okay.   Just for the record, that's at 6:37:33.

  17    We're playing the video a little more.

  18             And just at 6:38:07, are you walking away from

  19    the table now?

  20        A    Based on the video.

  21        Q    Do you remember anything else -- besides what

  22    we've already talked about, do you remember anything

  23    else you said to the detainees during that conversation?

  24        A    Just trying to convince them to go back to their

  25    bunks, not the actual conversation.

                                                                   Page 71

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 181 of 321 Page ID #:3436


   1        Q    Did anyone tell you to go to the first table?

   2        A    Don't remember.

   3        Q    Okay.   Do you remember if anyone else was

   4    touching any of the detainees at this time?

   5        A    Don't remember.

   6        Q    I'll play a little bit more.

   7             I'll stop it at 6:38:19.           Can you tell from the

   8    video if you're touching any of the detainees?

   9        A    Yes.

  10        Q    And are you touching -- can you describe for me

  11    which one you're touching?

  12        A    Well, the video pretty much speaks for itself.

  13    Right here (indicating), I don't know what you want to

  14    call it or how you want to put it into words.

  15        Q    Well, for the transcript, you're describing

  16    someone -- the detainee that was seated at the lower

  17    left hand of the table that you just approached; is that

  18    correct?

  19        A    Yes.

  20        Q    Okay.   And can you describe for me, what were you

  21    doing at this time?

  22        A    Can you play the video?

  23        Q    Let me back it up a little bit as well so you can

  24    see it from the beginning.          Okay.      I'm gonna start

  25    playing it again at 6:38:14.

                                                                    Page 74

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 182 of 321 Page ID #:3437


   1             I'll stop it at 6:38:28.           Can you describe for me

   2    what you were doing at that time?

   3        A    Well, based on the video, it looks like we were

   4    trying to remove one of the detainees to take him

   5    outside.     He was resisting, so I was helping my fellow

   6    officers.

   7        Q    So describe for me, how did you first put your

   8    hands on him?

   9        A    Play the video again, please.

  10        Q    All right.    I'm starting at 6:38:14.

  11             I'm stopping it at 6:38:26.            So can you describe

  12    for me how you first put your hands on him?

  13        A    Based on the video, it looks like I grabbed the

  14    legs.

  15        Q    Do you remember grabbing his legs?

  16        A    I don't remember the whole situation.            It was two

  17    years ago.

  18        Q    When you say you don't remember the whole

  19    situation, what do you mean?

  20        A    Like if there wasn't a video here today, I

  21    wouldn't be able to recall exactly what I did.

  22        Q    Do you remember why you grabbed his legs?

  23        A    Because he was resisting.

  24        Q    And what do you mean when you say he was

  25    resisting?

                                                                    Page 75

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 183 of 321 Page ID #:3438


   1        A    He doesn't want to move from the table.

   2        Q    Do you remember giving this detainee a command

   3    yourself?

   4        A    I don't remember.

   5        Q    Do you remember hearing anyone else give that

   6    detainee a command?

   7        A    I don't remember.

   8        Q    Do you remember how you knew that that detainee

   9    did not want to move from the table?

  10        A    Well, based on the video, I was talking to one

  11    set of detainees here at the bottom table.             Reyes was

  12    talking to them at the top.           So I'm pretty sure he let

  13    them know that they needed to move.

  14        Q    And you're assuming that based on the fact that

  15    he was talking to them?

  16        A    Yes.

  17        Q    But you didn't hear anything that Reyes actually

  18    said to that detainee; is that right?

  19        A    No.

  20        Q    Did anyone command you to grab the legs of the

  21    detainee?

  22        A    I believe it was Lieutenant Diaz.           She instructed

  23    us to remove him from the table.

  24        Q    At the time that you were removing him from the

  25    table had any pepper spray been deployed?

                                                                   Page 76

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 184 of 321 Page ID #:3439


   1        A     Not that I remember.

   2        Q     When she told you to remove him from the table,

   3    did she use specific words?           Did she use those words?

   4        A     I don't recall.

   5        Q     In your use of force training, had you been

   6    trained about pressure points?

   7        A     Yes.

   8        Q     And when was it appropriate to use pressure

   9    points?

  10        A     When presence and verbals pretty much don't work.

  11        Q     And when you say "verbals," you mean verbal

  12    commands?

  13        A     Verbal commands.

  14        Q     So when you're using your command presence and

  15    you're using verbal commands and those don't work,

  16    that's when you would use pressure points?

  17        A     Yes.

  18        Q     Were you using pressure points on this detainee?

  19        A     No.

  20        Q     Where are the pressure points located?

  21        A     There's several.

  22        Q     Can you describe them for me?

  23        A     I don't know all of them.          I don't remember all

  24    of them, but I know one's behind the ear.              Another one

  25    is right here by the nose (indicating).              Those are the

                                                                    Page 77

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 185 of 321 Page ID #:3440


   1    only two I remember.

   2        Q    Do you know if at the time you were grabbing this

   3    detainee's legs if any of the other officers holding him

   4    were using pressure points?

   5        A    I'm only speaking for myself.

   6        Q    But you didn't --

   7        A    I didn't see anybody else.

   8        Q    Do you know which other officers were holding him

   9    at that time?

  10        A    I can't tell.

  11        Q    Do you know how they were holding him?

  12        A    No.   I was focused on myself.

  13        Q    Did Lieutenant Diaz specifically command you to

  14    grab the detainee's legs?

  15        A    She gave me a command to remove him.

  16        Q    Was there a reason you thought that it would not

  17    be possible to remove him without grabbing his legs?

  18        A    I believe he was clenching onto the table, that's

  19    why I went for his legs.

  20        Q    And after you grabbed his legs what's the next

  21    thing that you did?

  22        A    Escort him outside.

  23        Q    Did you touch him on any other part of his body?

  24        A    I can't remember.

  25        Q    How did you escort him?

                                                                   Page 78

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 186 of 321 Page ID #:3441


   1             If you remember.

   2             THE WITNESS:     'Cause this was a time that I had a

   3    chance to.

   4    BY MS. SWEETSER:

   5        Q    So before you escorted the first detainee out you

   6    just didn't have a chance to put on gloves?

   7        A    I didn't have a chance to put on gloves.

   8        Q    Is that because you didn't expect the force to be

   9    used at that moment?

  10        A    No, I didn't expect to use force.

  11        Q    When you walked around to the first table, were

  12    you expecting to talk to those detainees?

  13        A    Yes.

  14        Q    And did you get a chance to talk to them?

  15        A    I don't remember.

  16        Q    Do you remember who first made the decision to

  17    use force at the first table?

  18        A    Well, the only one who can make that decision is

  19    the supervisor.

  20        Q    So that was Lieutenant Diaz telling you to remove

  21    them?

  22        A    Yes.

  23        Q    And you weren't expecting that, so you didn't get

  24    a chance to put on gloves?

  25        A    No, it was in the moment.

                                                                   Page 90

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 187 of 321 Page ID #:3442


   1    deterrent.

   2             Basically like if she shows it to them, maybe

   3    they'll want to rack up and go back to count -- well, go

   4    back to their bunks so we can commence count.              But I

   5    remember her waving it several, several times and it

   6    didn't phase them at all.

   7        Q    Do you remember if you ever said anything to the

   8    detainees about pepper spray?

   9        A    I don't recall.

  10        Q    You don't have any memory of saying anything

  11    about the pepper spray?

  12        A    I mean, if it's in your face.

  13        Q    Do you know whether the detainees had ever seen

  14    pepper spray used before?

  15        A    I didn't ask them.

  16        Q    Had you ever been present in 2 Charlie prior when

  17    pepper spray was used?

  18        A    Prior to 2 Charlie?

  19        Q    Prior to this day, had you seen it used in this

  20    dorm before?

  21        A    No.

  22        Q    I'll back up the video just a little bit.            I'm

  23    gonna play it again from 6:42:18.              And just let me know

  24    to stop.

  25             Well, I'll stop it here at 6:42:22.            Do you see

                                                                    Page 96

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 188 of 321 Page ID #:3443


   1    witnessed her deploying her pepper spray that day?

   2        A     Yes.

   3        Q     And how many times did you see her deploy her

   4    spray?

   5        A     I only saw her once and it was only for a second.

   6        Q     You didn't see her deploy it multiple times in

   7    this video we just watched?

   8        A     No, 'cause I remember her trying to avoid using

   9    the pepper spray in general.           She really didn't want to

  10    use it.

  11        Q     How did you know that?

  12        A     Judging by how long it took her to use it.

  13    'Cause she was just waving it trying to deter them, I

  14    guess, and avoid using it.          'Cause usually when you wave

  15    pepper spray, usually the person doesn't want to get

  16    pepper sprayed and we just leave it then and there

  17    instead of going through the trouble.

  18        Q     And you don't remember telling the detainees

  19    anything about the pepper spray?

  20        A     I mean, I'm pretty sure they knew about it.           They

  21    put their heads down like if they knew what it was.

  22        Q     I'm playing the video again, it's at 6:42:38.

  23              I'm looking at 6:43:15 now.           Do you see yourself

  24    in this video here?

  25        A     Yes.

                                                                    Page 98

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 189 of 321 Page ID #:3444


   1        Q    I'll play it again.

   2        A    On the one we have it looks like there's three.

   3        Q    So this is at 6:46:17.          It looks like there's

   4    three officers touching this detainee; is that right?

   5        A    Mm-hmm.

   6        Q    And are you the officer most toward the bottom of

   7    the screen?

   8        A    Yes, the one with the black sweater -- jacket.

   9        Q    Now that we watched a little further, can you

  10    tell who any of the other two officers are?

  11        A    No.

  12        Q    Do you know if Reyes is one of them?

  13        A    Let me see.     Play it.

  14             It looks like it could be Reyes.            I can't really

  15    tell, though.

  16        Q    Okay.     And at 6:46:23 are you escorting this

  17    detainee outside?

  18        A    Yes.

  19        Q    Okay.     Do you remember anyone saying anything to

  20    you at this point at 6:46:23?

  21        A    I remember him like pulling from us really bad.

  22    And I remember Officer -- not Officer, Sergeant Campos

  23    coming in.       And he saw that we didn't have control of

  24    it, so he gave us the directive to guide him towards the

  25    wall.

                                                                   Page 107

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 190 of 321 Page ID #:3445


   1        Q    How did he give you that directive?

   2        A    Verbal.

   3        Q    And did he use those words, "guide him toward the

   4    wall"?

   5        A    Yes.

   6        Q    Did he say anything else like "gain control"?

   7        A    Well, he helped us get control.

   8        Q    How did he help you?

   9        A    Play the video.

  10        Q    Sure.

  11        A    It looks like he had his hands on his back so he

  12    wouldn't move.

  13        Q    All right.    So I'm pausing it again at 6:46:36.

  14    So Campos placed his hands on the detainee's back?

  15        A    Well, I don't remember the exact spot, but he

  16    placed his hands on him.

  17        Q    And you guided him toward the wall; is that

  18    right?

  19        A    Yes, to gain control.

  20        Q    Do you remember how he made contact with the

  21    wall?

  22        A    I think the midsection of his body.

  23        Q    Do you remember his head hitting the wall?

  24        A    No.

  25        Q    Do you remember where his hands were at that time

                                                                  Page 108

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 191 of 321 Page ID #:3446


   1    when you guided him to the wall?

   2        A    I can't tell.

   3        Q    Did you have ahold of his arm?

   4        A    We can see if you play the video.

   5        Q    Let me back it up a bit.

   6        A    Yeah, I can't really tell where my hand's at.

   7        Q    Okay.     I'm gonna play it again from 6:46:22.

   8        A    It appears to be his arm.

   9        Q    Stopping at 6:46:25.         It looks like you're

  10    holding onto his arm you said?

  11        A    Mm-hmm.

  12        Q    And did you push him against the wall?

  13        A    Guided.

  14        Q    So you wouldn't say you pushed him against the

  15    wall?

  16        A    No.

  17        Q    Do you remember this detainee, this fourth

  18    detainee that you escorted out striking you at any time?

  19        A    No.

  20        Q    He didn't do that, right?

  21        A    No.     I wasn't strucken [sic] that day at all.

  22        Q    Do you remember that detainee, that fourth

  23    detainee throwing his hands back?

  24        A    I don't remember.

  25        Q    You don't have any memory of that?

                                                                  Page 109

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 192 of 321 Page ID #:3447


   1        A    No.

   2        Q    I'm playing it again.

   3             At this point where are you at 6:46:43?

   4        A    With the same detainee.

   5        Q    Okay.

   6        A    Trying to escort him out.

   7        Q    Okay.     And it looks like you left the room and

   8    escorted him out at 6:46:50; is that right?

   9        A    Mm-hmm.     It appears so.

  10        Q    Do you remember anything that happened with that

  11    detainee in the hallway?

  12        A    We just escorted him out, same thing as the other

  13    ones.

  14        Q    Do you remember, did you see him in the rec yard

  15    with the other detainees?

  16        A    We placed him out there with the rest of the

  17    detainees.

  18        Q    And did you handcuff him?

  19        A    Everybody was handcuffed.

  20        Q    Do you know if he was handcuffed at the wall or

  21    outside?

  22        A    I don't remember.

  23        Q    Do you remember anything that stood out about

  24    handcuffing that particular detainee?

  25        A    Not that I recall.       Everybody pretty much

                                                                  Page 110

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 193 of 321 Page ID #:3448


   1    resisted except for that one person.
   2        Q    Was that person who was not resisting handcuffed
   3    inside or outside?
   4        A    I don't remember, but everybody was placed in
   5    handcuffs.
   6        Q    All right.      Let me show you just one more camera
   7    view of this.
   8        A    Okay.
   9        Q    So I'm playing it just from 6:46:46.              I'll fast
 10     forward.
 11              MS. TISHKOFF:        Which view is this?
 12              MS. SWEETSER:        This is view C1.
 13              MS. TISHKOFF:        Thank you.
 14     BY MS. SWEETSER:
 15         Q    So around 6:46:46 --
 16         A    Mm-hmm.
 17         Q    -- do you see yourself in this frame?
 18         A    I can't tell.
 19         Q    Okay.     I'm gonna rewind it just a little bit.
 20         A    Based on the video, yeah, it looks like me.
 21         Q    Okay.     And I'm playing it again from 6:46:36.
 22              And I'm stopping it at 6:46:46.             Where are you
 23     located in this video, if you can tell?
 24         A    I can't tell.        It's really small.
 25         Q    I'm trying to make it a little bigger perhaps.

                                                                 Page 111

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 194 of 321 Page ID #:3449


   1        Q    It looks like the detainee is on the floor; is

   2    that correct?

   3        A    It appears so.

   4        Q    How did he get onto the floor?

   5        A    Resisting.

   6        Q    Can you describe for me how he got onto the

   7    floor?

   8             MS. AGUADO:     He just did.        Asked and answered.

   9             THE WITNESS:     I just did.

  10    BY MS. SWEETSER:

  11        Q    When you say "resisting," what do you mean?

  12        A    As if he was pulling away from us the whole time.

  13        Q    So is your testimony that he pulled away and fell

  14    onto the floor?

  15             MS. AGUADO:     Objection; that misstates his

  16    testimony.

  17             Go ahead.

  18             THE WITNESS:     Repeat the question.

  19    BY MS. SWEETSER:

  20        Q    How did he get onto the floor?

  21        A    I don't know.     He was resisting.         Somehow he

  22    ended up on the floor.

  23        Q    You're not sure how that was?

  24        A    No.

  25        Q    Playing it again from 6:47:53.

                                                                   Page 114

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 195 of 321 Page ID #:3450


   1        A    Mm-hmm.

   2        Q    And your first -- I'm sorry, you have to say

   3    "yes."    Sorry.

   4        A    Yes.

   5        Q    I know, it's been a long day.

   6             And your first assignment in that position was to

   7    check the doors; is that right?

   8        A    It wasn't my first assignment, but it's something

   9    I usually do.

  10        Q    After you checked the doors what would your next

  11    position as the utility officer be?

  12        A    Well, on the way to check the doors I go count.

  13        Q    So are you the utility officer that verifies

  14    count in the dorms?

  15        A    Yes.

  16        Q    Were you going to verify the count in 2 Charlie

  17    that day?

  18        A    I was gonna go count the whole 2 side in general.

  19        Q    And how long did it usually take you to check the

  20    doors?

  21        A    Well, it's along the way there.             So maybe like a

  22    minute or two.

  23        Q    And which dorm would you start with when you

  24    counted the 2 side?

  25        A    Alfa.

                                                                    Page 137

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 196 of 321 Page ID #:3451


   1        Q    And then is there a beta or B?

   2        A    Bravo.

   3        Q    And so would you go in alphabetical order down

   4    the dorms?

   5        A    Mm-hmm.    Yes, ma'am.

   6        Q    How long would it take you to verify count in

   7    each dorm?

   8        A    About 10 minutes each.          10 minutes each unit.

   9        Q    So it was your plan that day that you'd start in

  10    alfa around 6:35?

  11        A    Well, I don't remember what time exactly I was

  12    walking over there, so whenever I got there.              It usually

  13    goes a lot faster if there's another officer there.              But

  14    if it was me by myself, it will take me about 10 minutes

  15    each unit.

  16        Q    And if you're with another officer, how long

  17    would it take to do count?

  18        A    Way faster.     Maybe 15 minutes.

  19        Q    Sorry, 15 minutes?

  20        A    15, just about.

  21        Q    And how long did it take when you were by

  22    yourself?

  23        A    About 10 minutes each unit.            It just depends on

  24    the other officer, so it's like give or take.              So if the

  25    other officer's really slow at counting, it could take a

                                                                   Page 138

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 197 of 321 Page ID #:3452


   1    STATE OF CALIFORNIA            )

   2    COUNTY OF LOS ANGELES          )      ss.

   3

   4             I, CHRISTINE RYBICKI, C.S.R. No. 13481, in and

   5    for the State of California, do hereby certify:

   6             That prior to being examined, the witness named

   7    In the foregoing deposition was by me duly sworn to

   8    Testify to the truth, the whole truth, and nothing but

   9    the truth;

  10             That said deposition was taken down by me in

        shorthand at the time and place therein named and

  11    thereafter reduced to typewriting under my direction,

  12    and the same is a true, correct, and complete transcript

  13    of said proceedings;

  14             That if the foregoing pertains to the original

  15    transcript of a deposition in a Federal Case, before

  16    completion of the proceedings, review of the transcript

  17    { } was { } was not required.

  18             I further certify that I am not interested in the

  19    event of the action.

  20             Witness my hand this 3rd day of July, 2019.

  21

  22

  23                      <%13538,Signature%>

  24                      Certified Shorthand Reporter

  25                      for the State of California

                                                                  Page 160

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 198 of 321 Page ID #:3453




           EXHIBIT 21
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 199 of 321 Page ID #:3454


    1                     UN]TED STATES DISTRICT COURT
                      FOR THE CENTRAL DTSTRICT OF CALIFORNIA
    2    OMAR ARNOLDO R]VERA
         MARTINEZ; ISAAC ANTONIO
    3    LOPEZ CASTILLO; JOSUE
         VLADIMIR CORTEZ DIAZ; JOSUE                         CER/NFED
    4    MATEO LEMUS CAMPOS; MARVIN
         JOSUB GRANDE RODRIGUEZ;
                                                             M
    q
         ALEXANDER ANTONIO BURGOS
         MEJIA; LU]S PENA GARCIA;
    6    JULIO CESAR BARAHONA
         CORNEJO, as individuals,
    l                          Plaintiffs,
               VS.                                    Case No.
    a                                                 5:18-cv-0II250-R-GJS
         THE GEO GROUP, rNC.,         a
    9    Florida corporati-on;        THE
  10     CITY OF ADELANTO, A
         municipal entity; GEo
  11     LIEUTENANT DURAN, sued in
  I2     her individual capacity;
  13     GEO LIEUTENANT DIAZ, sued in
         her individual capacity;
  L4     GEO SERGEANT CAMPOS
                              ' sued in
  15     his individual capacity;
  1.6    SARAH JONES, sued in her
         individuaf capacity; THE
  I1     UNITED STATES OF AMERICA;
  18     and   DOES   1-10, individuals,
   I9                        Defendants.
  20
                      DEPOS]TION OF SARAH ANN JONES, LVN
  2L                      THURSDAY, JUNE 2'7 , 20r9
  22     JOB NO. 3402458
  23     REPORTED BY CHRISTINE RYB]CKI, C.S.R    13481
  24     Pages 1- 220
  25     Pages 160-2L8 Confidential and Bound S epa rat.e I y

                                                                   Page   1


                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 200 of 321 Page ID #:3455


   1         Q    You say "that lieutenant."            Can you elaborate?

   2         A    So with Lieutenant Diaz if she was for that

   3     specific -- or that specific would be a great example.

   4     We were near each other because she was in medical and

   5     she was called to address whatever they called her for,

   6     and so she asked me to go.

   7              Because when codes are called or there are

   8     arising issues, then medical is called to stand by.                 So

   9     in retrospect with Lieutenant Diaz, my experience with

  10     her was typically if I was free, then she would ask me

  11     to accompany in case anything were to occur, or I assume

  12     that's why she asked me to come.

  13         Q    And when you say "in case anything would occur,"

  14     you mean in case any force was used?

  15         A    No, just if there was any medical concern of any

  16     kind.

  17         Q    And you said "that lieutenant."            Was this not

  18     other lieutenants' general practice?

  19         A    It's not a required practice.

  20         Q    She was just more likely to ask medical personnel

  21     to accompany her?

  22         A    Yes.

  23         Q    Were you ever present when Lieutenant Diaz pepper

  24     sprayed anyone outside this incident?

  25         A    No.

                                                                    Page 85

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 201 of 321 Page ID #:3456


    1,        O    Were you ever present                besides this incident
    2     were you ever present when Lieutenant Dtaz ever
    3     threatened anyone with being pepper sprayed?
    4         A    Vihat do you mean by "threatened"?
    q
              a    Maybe took out her pepper spray' waved it             at
    6     them
    7              Anything like that?
    B         A    Yes.

    9         O    How many    occasions would you               say?

   10         A    I could not give you a            number

   11         O    It was fairly       frequentlY?
   T2              MS. TISHKOFF: That misstates testimony and Iacks
   13     foundation.
   I4              You have no estimate, is that
   15              THE WITNESS:        No, I have no estimate.
   I6              MS. TISHKOFF: Okay.
   1,1    BY MS.   SWEETSER:

   1B         O    Do you think it happened more than five times?
   T9              MS. TISHKOFF: Lacks foundation, calls for
   20     speculation.
   21_             MS. STROTTMAN: Join
   22              THE WITNESS:        I don't have a rePlY
   23              MS. TISHKOFF: You don't know?
   24              THE VI]TNESS   :    No, f don' t       .


   z3              MS. TISHKOFF: You have to answer, so.

                                                                        Page 86

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 202 of 321 Page ID #:3457


   1              THE WITNESS:     Oh, I'm sorry.            I don't -- I really

   2     don't know.

   3     BY MS. SWEETSER:

   4         Q    But you do remember it happening --

   5         A    Yes.

   6         Q    -- on other occasions?

   7              As you accompanied Lieutenant Diaz to 2 Charlie

   8     that morning, did you see anything unusual happening

   9     before you arrived at the dorm?

  10         A    No.    I just walked through the corridors with

  11     her.

  12         Q    And you don't remember if anyone else was there?

  13         A    I don't remember.

  14              MS. TISHKOFF:     In the corridors or?

  15              MS. SWEETSER:     Yes, in the corridors.

  16              MS. TISHKOFF:     Okay.      Thank you.

  17     BY MS. SWEETSER:

  18         Q    And at some point you arrived at 2 Charlie; is

  19     that right?

  20         A    Mm-hmm.

  21         Q    What did you see when you got there?

  22         A    I saw officers, I don't know who, and I saw

  23     detainees sitting at the table.

  24         Q    Where were you -- did you enter the room all the

  25     way or did you stay at the door?

                                                                       Page 87

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 203 of 321 Page ID #:3458


     1    there she talked with Dtaz.
     2        0        Do you know if Officer Callwell had spoken to the
     3    detalnees already             when         you had this exchange?
     4        A        I have no idea.
     5        ASo              she didn't       say    like "I was just talking to
     6    them and they said these things                      "   ?


     1        A        No. Prior to             me    getting there, I don't even           know

     x    how it       all came about.                That's very confusing.          I don't
     9    know.

   10           o      Okay. So she             as ked       let's        see.
   1,1,                So D:-az asked the officer                      what was going on at
   L2     the       same       time that you were talking to CallweIl;                 is that
   13     riqht r
   1,4          A      Yeah.

   15           O      And then what's the next thing you remember
   16     happening after that              ?


   I1           A      Callwell- explained to Diaz in some form of what
   1B     the letter                whatever they had wrote was pertaining to,
   t9     and DLaz             said that. they have to fol-Iow -- you               know,   that
   20     they have to follow pollcy, they have to rack up. And
   2!     then she spoke Spanish to them and 'they continued to
   22      refuse to rack up.               !

   23           O      When      'you say she spoke Spanish to them, that's
   24     Cal lwel- I      ?


   25           A      Yeah.

                                                                                      Page    91

                                            Veritext Legal Solutions
                                                     866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 204 of 321 Page ID #:3459


    1         O       You don't know what Callwell said to them?
    2         A        I don't speak Spanishr so I have no cl-ue.
    3         O        Did you see any other officers                    besides Callwell
    4     speaking Spanish tp the detainees at that time?
    5         A       No.

    6         O       What's the next thing that happened after that?
    1         A        Diaz just kept yelling 5nd shaking her can.
    B         o       Vfas       Callwel-l stilt       translating        for her at that
    9     time    ?


   10         A        I don't think so, but f don't                     know.

   11         O        You       don't remember seeing Callwell translate at
   I2     that point         ?


   13         A       A11        you   know   is Callwell kept trying to qe!               them

   1-4    to rack up, like to comply, but how or what was said, I
   15     dont    t   know.

   L6         O       What's the next thing you rernember seeing happen
   I7     after she was shaking the pepper spray                           can?

   1B         A        I walked away from the                     well' I had asked her
   1.9    to escort them or count them there or bring them to
   )n     medical.           She,   said no, they had to comply. That's what
   21     Dtaz told me personally.
   22                  Then from there I stepped away 'cause she kept
   ZJ     shaking the can. So I moved my. Iocation                           and   I let   them

   24     deal with it             'cause it was not pertaining to medical at
   25     that point.

                                                                                      Page   98

                                              Veritext Legal Solutions
                                                   866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 205 of 321 Page ID #:3460


        1          O          So you asked D:-az to count them just at the
        2    tables       ?


        3          A       Yeah, 'cause I was just trying to figure out a
        4    way        to not have them sprayed 'cause with her having the
        5    can        out, it would imply that she would anticipate                      to   use

        6    ir,        so.
        7          o          Did ir    seem   to you that they could just                 they
        B    were        sitting sti1l,         they could      j   ust count them at the
        9    tables       ?


   10              A          Yes.
   11              (,         And you said also you thought maybe she could
   I2        bring them to medical?
   13              A          Yeah.

   L4              O          Had anyone told you that these detainees were on
   15        hunqer strike
   L6              A          No.

   1-1             O                at this point?
   1B                     the protocol have been if they were on
                              Woul-d

   1"9       hunger strike to bring them to medi ca I ?
   20              A          Yes.
   21-             O          And count 'can be completed if                some   detainees are
   ))        in medical, correct?
   1.   -t         A          Yeah
   .A
   LA                         MS. TISHKOFF:       May lack foundation.
   25                         THE W]TNESS:            but I don't          know securi-ty's

                                                                                        Page 99

                                                Veritext Legal Solutions
                                                     866 299-5127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 206 of 321 Page ID #:3461


        1     bunks started yelling?
        2         A    I don't know a sPecific time.                 They were rowdy
        3     during the whole encounter that I recal-l
        4         OSo        when   you first    arrived, you remember hearing
        5     the detainees in the bunks yellinq down to you?
        6        A I don't know if they were yelling down, but they
        1     were      as you can see in the video, theyt re overlooking
        B     like the walls.         So they were, visually          observing   and

        9     some were making        noises, but I don't know that they were
       10      specificatly     saying anything.
       11         O    Do you remember any of the detainees saying
       L2      "stop" or "don't do that, " the ones in t.he bunks?
       13         A     I have no clue.
       1,4        O    You don't really         remember what they'were saying?
       15         A    No.

       L6         O    And do you remember at this point when you saw
       L1      this detainee being pulled away from the table what                      you

       1_B     thought about the use of force? Did you have any
       I9      thoughts at that time?
       20              MS. TISHKOFF: Well, it's                overbroad, vague, it
       2I      Iacks foundation and it call-s fbr speculation, it's                     also
       22      irrelevant     and      but you can go ahead and answer if you
               have
       24              MS. STROTTMAN: Join that.                 Same   objections
       25              MS. TISHKOFF:              recall- what your thoughts         were

                                                                               Page L04

                                          Veritext Legal Solutions
I




                                                866 299-5127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 207 of 321 Page ID #:3462


        1     bunks started yelling?
        2         A    I don't know a sPecific time.                 They were rowdy
        3     during the whole encounter that I recal-l
        4         OSo        when   you first    arrived, you remember hearing
        5     the detainees in the bunks yellinq down to you?
        6        A I don't know if they were yelling down, but they
        1     were      as you can see in the video, theyt re overlooking
        B     like the walls.         So they were, visually          observing   and

        9     some were making        noises, but I don't know that they were
       10      specificatly     saying anything.
       11         O    Do you remember any of the detainees saying
       L2      "stop" or "don't do that, " the ones in t.he bunks?
       13         A     I have no clue.
       1,4        O    You don't really         remember what they'were saying?
       15         A    No.

       L6         O    And do you remember at this point when you saw
       L1      this detainee being pulled away from the table what                      you

       1_B     thought about the use of force? Did you have any
       I9      thoughts at that time?
       20              MS. TISHKOFF: Well, it's                overbroad, vague, it
       2I      Iacks foundation and it call-s fbr speculation, it's                     also
       22      irrelevant     and      but you can go ahead and answer if you
               have
       24              MS. STROTTMAN: Join that.                 Same   objections
       25              MS. TISHKOFF:              recall- what your thoughts         were

                                                                               Page L04

                                          Veritext Legal Solutions
I




                                                866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 208 of 321 Page ID #:3463


    1           O     And would the guards inform you when the
    2     detainee's been cfeared?
    3           A     Yes, or medical.       Not necessarily specifically
    A
    Lt    me.

    5           O Did you see where the guards                   were   taking the
    6     detainee     ?


    1           A     No.
    o
                \l    From where you were standing could you see how
    9     the guards had handled the detainee                ?


   10           A     No.

   11           0     Were you abl-e to see whether or not they were
   I2      striking        the detainee?
   13           A     Striking?
   1-4          O     Striking,    yeah.
   1_5                Are you implying like hitting?                Is that what     you

   I6     mean by "striking"?
   r'7          O     Yeah

   1B                 Could you see whether or not they were hitting
   I9      the detainee?
   20           A     I could see them standing with them, but I didn't
   2I      see anybody being hit.
   22           O     I'm thi-nking at the time that you were at the
   /<      podium you're some distance from the tables?
   24           A     Right.
   25           O     Did you have a cfear line of sight to see what

                                                                              Page 110

                                      Veritext Legal Solutions
                                           866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 209 of 321 Page ID #:3464


    1     was       happening at the tabl-es?
    2           A      I have a clear line of sight to see them there,
    3     but there was a lot of commotion.                      So   to    see speci    fic
    4     actions, it would not have been cl-ear to                         my   view.
    5                  Do you remember anything speci fically                     happening
    6     as they were pulling the first                  detainee         up?

    1           A      No

                O      Do you remember assessing whether he was
    9     resisting          officers    or?
   10           A      That'.s not my role to assess that.
   11           O      Do you remember any specific                  actions that were
   I2     taken at the time they were pulling the first                            detainee
   13     up?

   I4           A      No.

   15           O      Do you remember the detainee doing anything in
   I6      response to the officers               ?

   I7           A      All I watched was from the first                    time when the
   1B      lieutenant told them to remove the detainees or escort
   1,9     Lhem      out, and then they all went.                I stayed there.           How

   2A      they specifically            did it,       I do not   know.

   2I           O      Is there anything you remember about that removal
   22     besides just the general fact that it happened?
   23           ANo, '.cause f was paying attention more to the
   24     background with the other detainees.
   25           O      And when you say "the backgrourld, " you mean the

                                                                                    Page   11,L

                                          Veritext Legal Solutions
                                               866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 210 of 321 Page ID #:3465


    1          O      Did you have a walkie-talkie                that day on       you?

    2          A    A radio?
    3          O      Yeah.

    4          A      Yes.

    5          O      Do you remember at some point                  I know y.ou said
    6     there was the first          radio call- for Lieutenant Diaz to
    7     come

    B          A      Mm-hmm.

    9          O    At some point was there another call on your
   10      radio that you heard?
   11          A      There was a lot of radio traffic               and I do not
   I2      recall what was said.
   13          O      You didn't    make any calls yours.elf           ?


   1,4         A      I did not.
   15          O      And as you        let me rewind that.                That was a
   I6      little     too fast.      Hold on.
   1,7                So starting     at 6:39:L4, did you see any detaj-nees
   1B     be placed against the wall near where you had been
   I9      standing previously?
   20          A      I didn't     see anything specifically               occur from
   2I      where I was standing because as I stated, I                       was

   22      observing the surroundings.
   23                 f was not directly        watchin$ the encounter between
   24      officers     and detainees.        I was ensuring my safety with
   25      the surrounding detainees in the bunk areas.

                                                                                   Page 113

                                       Veritext Legal Solutions
                                            866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 211 of 321 Page ID #:3466


    1           O    So you don't remember any detalnees making
    2     contact with that wall?
    3           A    Well, I didn't watch it,            so I don't      know.

    4           O    I 'm looking at 5: 39: 3 6.
    5                At this point were you still                 near the podium or
    6     did you move anywhere?
    '7          A    Thatfs me (indicatitg).
    e           O    Okay. So you're starting               to move back farther?
    9           A    Yeah. We1l, ror ffve stayed right there by the
   10     podium that whble time:
   11           o    Oh, okay.     So you've been at the podium. And                now

   72     this is      you

   13           n
                d    No, that's    an of f.icer.
   I4           ()   Oh, okay.
   15           A    This is still     by the Podium.
                                        me

   L6                Oh, by t.he podium. Okay. Great
   L1           A    Mm-hmm. So that's          me moving         to the right
   1B           n    Okay. So that's         at 6:40:38.           You're moving
   T9     sorry.       Can you point to yourself again?
   20           A    Uh-huh. That's me at the first                  table to the
   2I     right of the        podium
   22           v    Okay.     Do you remember why you decided to move at
   ZJ     that time ?
   24           n     Yeah.    The detainees in the bunk areas continued
   25      to   be   loud.    I know they were yelling,              but they were not

                                                                             Page II4

                                       Veritext Legal Solutions
                                             866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 212 of 321 Page ID #:3467


    1     is that right?
    2            A      No. I only know them by last-name basis.                        I
    3     don't know anybody on a first-name basis.
    4            O      So you don't know what his first                    name was?

    5            A      No.

    6            O      Do you remember where he was when you called out
    7     to     him?

    B            A      fn his bunk. I called him by his bunk number.
    9            O      Do you remember what his bunk number was at the
   10     time?
   11            A      65.
   1,2           tl     Was    he someone who translated for you on                 a

   13      regular       bas   is   ?


   1,4           A      Not. for me, but for detainees if                   they asked him
   15      to.
   16            O      Durinq the whole time you were in 2 Charlie,                         was

   1,7     he in hi3 bunk?
   1B            A      That I          know    of 'cause he's on the toP behind the
   I9      wallr so that                was    not, j-n my view
   20            O      You didn't             see him on the floor translating             for
   2I      anyone that morning?
   22            A      Oh, no.
   23            O      So at that point you moved back over here to call
   24      out to him to ask him to tell                        everyone to calm   down?

   25            A      Yeah.

                                                                                   Page 716

                                                 Veritext Legal Solutions
                                                      866 299-s127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 213 of 321 Page ID #:3468


        1         O   And did he instruct            everyone to calm down after
        2     you said that?
        3         A   Yes.
        4         O   And did the people calm down?
        5         A   Yes,     on   the right sider ofl the right tier pretty
        6     much everybody complied.              On the left      tier a lot did,
        1     but some stilt        remained standing.
        B         O   Okay. I just fast forwarded it a little                     bit to
        9     6:41-:50.
       10             At this point are you standing past the podium by
       11     the tables that are past the podium from what's
       1,2    happening?
       13         A    Yeah, I'ITt standing in between them.
       L4         O   And were you       still      observing generally what         was

              happening in the bunks or were you --
I

       15

       I6         A    Yeah.

       I1         O    Were you looking at all             of the tables that's
       1B     toward the camera where the detainees were sitting?
       1-9        A    No.

       20         O    Okay. And at this polnt I know you discussed                    a

       2I     conversation you heard with              DLaz     and Call-we1l.
       22         A    Mm-hmm.

       23        O At this point which 1s I think about 6242, had
       24     you heard anything else being said to the detainees or
       25     the detainees saylng anything else who were at the
                                                                                 Page 111

                                         Veritext Legal Solutions
                                                 866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 214 of 321 Page ID #:3469


    1          O      Okay. And at this point I see there's officers
    2     in the video.            This is 6:43252 on the C3 view.          Of f   i-cers
    3     are removing another detainee.
    4                 Was   that something you could see from where you
    5     were standing?
    6          A      I was actually leanlng, like sitting              up against
    1     on that first           pedestal on that second table, and no.
    o
    O     Well, I'm sure I could have, but again, I wasn't
    9     paying         I wasn't focused on what they were doing.
   10                 I was focused on just watching around because all
   \1,    of the officers           were involved in addressi-ng that issue,
   12     so I was just observing for anybody from the bunk areas.
   13          oI       see.
   1"4                So do       you remember any specific actions that took
   15     place at thi        s   point when they started moving the
   t6     detainees from the second table?
   11          ANo            I didn't    know of any actions that occurred
   1B     until      the first       time when f saw the video.
   I9          O      Okay. At this point I think I see you                  this is
   20      6244207. I think I see you moving again.
   2I          A      Mm-hmm.

   22          O      Were you moving toward the bunk area?
   ZJ          A      Yeah, to the bottom tier.               Somebody was speaking

   24     to   me.

   25          O      Do you remember what they were saying?

                                                                           Page     L1,9

                                         Veritext Legal Solutions
                                              866 299-5127
    Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 215 of 321 Page ID #:3470


        1     person who's walking
        2         A       Yeah.

        3                    toward the podium?
        4         A       Well, to the tables.
        5         O       The tables?
        6         A       Yes.

        1         u       The tables that are by the podium?
                  A       Yes.
        9         O       And do you remember if         you could see what         was

       10     happening with the removal of the detainees at this
       1_1    time    ?


       IZ         A       I just remember kind of walking back and forth in
       13     that general area, but I don't know specifically                      what I
       1,4    was seeing at that time
       15         a       Do you remember if       you were paying attention              to
       1,6    the tables agai-n at this point?
       I1         A       The whole time I paid             primarily my attention,
       1B     my focus was solely on the detainees in the bunk area.
       I9     Never         never was my attention towards the situation.
       20         O       So you don't have any specific             recollection     of
       2I     what was happening with the removal of the detainees?
       22         A       No. There was just             all I know is there was a
       23      commotion.         They were going         you know, the officers
       24     were coming in and out.
       Z3                 And    as you can see in the vi-deo, there         was


                                                                               Page       1"21,

)
                                          Veritext Legal Solutions
                                               866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 216 of 321 Page ID #:3471


    1     officers        coming around          me,    but 11ke specifically          what
    2     they were doing, I do not know.
    3         tl     Okay. And stopping it at 6;46221. And I don't
    4     know     if you can see in the video, the detainee's just
    5     been     placed against the wal-l.
    6                Is that what you can                see?

    1         A      I can see that            on   the video, y€s.
    U         u      Could you see that that day?
    9         A      I didn't        watch them do that.                Had I been looking
   10     that directlon,            I woul-d have been able to see it,                 but I
   11     did not observe that that day.
   72         O      Okay. And you're still-                 located back here by the
   13     back stairs       ?


   1,4        A      Yes.
   15         u      Okay.      So

   T6         A Oh, sorry.               f'm just trying to in my mind, f                    was

   I1     trying to see               flor    that is
   1B                Mq     TISHKOFF:           Don't        wait for a question
   1"9               THE    WITNESS: I'm just trying to see                    who       f   rm

   20      just trying to pay attention,                    sorry, mentally of whors
   2T     where.
          BY MS.     SWEETSER:

   /<         O      No worries.
   24                Are you still                  this is 6:46:39.
   25                Are you still            back here?

                                                                                     Page I22

                                             Veritext Legal Solutions
                                                  866 299-sr27
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 217 of 321 Page ID #:3472


     1    with her.
     Z        O      Okay. So at some point did you hear a call                    go

     3    out for the      RN?

     4        A      No, but whatever radio traffic                she had, which I
     5    donrt remember, so for me to state woul-d not be fair
     6     'cause I don't        remember how        it was all verbalized, but
     1    I -- in order for west and others to come in, the
     B    lieutenant orchestrated that. And so how that was said,
     9     f don't    know.

   10         a      And you told      me    ear1ier her name, but Irve
   1"1"    forgotten.
   1,2        A      Who, the    RN?

   13         O      The RN, what      was     her   name?

   I4         A      HoImgren.
   15         0      Can you spell that?
   1,6        A      H-O-L-M-G-R-E-Nr ds in NancY.
   I1         O      Okay. Did you see some of the detainees being
   1B      carried out of the          room?

   I9         AI        don't       yes.       At some point when f       was

   20      observing on the left-hand side I do recall                   someone

   2I     being         I don't know if they were being carried out,
   22     but I    do remember      them being            like being brought out,
   ZJ     but in what manner specifically,                    I didn't pay real close
   24      attention.
   25         O      Do you remember if           any of the detainees were

                                                                            Page 728

                                        Veritext Legal Solutrons
                                               866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 218 of 321 Page ID #:3473


    1     carried out as opposed to walked out?
    Z           A     I don't remember.
    3           O     Did you and the RN talk at all about what               was

    4     happening?
    6           A     I forgot honestly that she even was in the               dorm,

    6     so.       I don't even remember her coming out there.
    1           O     I switched it back to C3 and we're aL 6:48.
    o
    U                As yourre Iooking at the video now' do you                see

    9     someone     being carried out?
   10           A     I see a f ot of blue shi-rts.
   11           O     But you're not sure if the person's being carried
   I2     or walking?
   13           A     I couldn't even tell          if they're deal-ing with        an

   I4     indivldual      'cause I don't see a person.
   15           a     Let me back it up a little bit.
   T6           A     Sorry.     Can you turn it        a little   bit this   way?

   1,1    Sorry, it's         cloudy.
   1_B          O     I'11 hit play aqain at 6:47:54.
   I9                 Can you see okay?
   20           A     Yeah. And you're asklng me to answer according
   21"    to what T see on the vldeo?
   ))           O     Yeah.

   23                 On the video can you tell             if someone's being
   24     carried or if they're walking out?
   25                 MS. T]SHKOFF:        The video speaks for itself,          but

                                                                          Page L29

                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 219 of 321 Page ID #:3474


    1     you can go ahead      and answer.

    2              THE W]TNESS:      oh, yes    .   According to the video, I
    3     could see it appears       as though somebody        was carried out.
    4     BY MS.   SWEETSER:

    5         0    Do you remember if       you saw that that      day?

    6         A    No.

    1         O     I can see you and the RN are stil-l          back by the
    B     back stairs?
    9         A    Yeah. I'm facing her, so I'm not even facing
   10     that direction.
   11         A    Were you guys discussing at this time, you and
   1,2     the RN        we1l, you said you don't remember if you were
   13     discuss ing
   L4         A     f don't remember her coming in.            Seelng the
   15      video, I can recall that, but I don't                f wouldn't   be

   1"6     able to tell     you specifically        what we were discussing
   11     because I -- unti-l- I saw her on the video I didn't               even

   1B      remember her being in there
   I9         O    After this detaj-nee was carried out do you
   ZU      remember what happened next?
   2I         A     That last      that one on the video that was last
   22      removed?

              O     Mm-hmm.

   24         A     I -- no.    I just remember going from them --           me

   25      smelling the spray as I'm like watching aII the

                                                                      Page 130

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 220 of 321 Page ID #:3475


    I     and you would complete them?
    2            A   No, it would mean a practitioner              or a provider of
    3     whichever for it.
    4            O   When   it says "the established referral            process, "
    5      1s that referring      to what we discuss t.he earlier           about
    6      you adding people to the provider list?
    7            A   Is that on the same number,              B?

    B            O   Same   number, yeah.
    9            A   Yes.
   10            O   When   you were in 2 Charlie during the use of
   11      force that we saw      l-n    the vj-deo, did you think detainees
   L2      had been hurt duri-ng that use of force?
   13                MS. T]SHKOFF:        Lacks foundation, calls for
   1,4     speculation, overbroad and vague.
   15                If you formulated the opinion at that time,               You

   1,6     can go ahead and answer.
   1,1               THE WITNESS:        I didn't have an opinion at that
   1B      time.
   1,9     BY MS.    SWEETSER:

   20            a   Did you see any detainees falling              to the floor?
   21"           A   No.

   22            O   Did you form any opinions about whether the
   z5      detainees were in pain when they were being escorted
   24      out   ?


   25            A   No, that would be me sPeculating.

                                                                          Page   1,31

                                        Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 221 of 321 Page ID #:3476


    1"        O        Did you hear them making any sounds as they                     were

    2     escorted out?
    3         A        There was so much noise in that dorm as a whol-e.
    4     I couldn't differentiate              anybody's or who noise           was
    q
          comrng from.
    6         u        Do you know if      Nurse Holmgren speaks Spanish?
    1         A    Not that I know of.
    B         n        Do you know if      Nurse Ventress speaks Spanish?
    9         A        I don't   know.

   10         O        Do you remember when you first               performed    a

   11     medical check on a detainee on day?
   T2         n        On a detainee?
   1_3        O        Yeah.

   I4                  After the use of force occurred, do you know                       when

   15     you did the medical check on any detainee after that?
   I6                  MS.   TISHKOFF:     Are you talking about vital               signs
   t7     or any kind of assessment?
   10
   JO     BY MS.       SWEETSER:

   1,9        O        Any kind of medical check, whether vital                  signs,
   20      just   an    assessment, whatever you were
   21,        A        Once I started escorting the detainees from the
   22     general population that were in t.he bunk areas out                          and

   23      they got            and again', once security cleared them                as

   24      organized, then I started vital                 signs on those detainees
   25      in the rec yard.

                                                                                Page 138

                                         Veritext Legal Solutions
                                              866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 222 of 321 Page ID #:3477


     1,         O     Were the detainees being held at intake at that
     2    time?
     3          A     That's where they were, yeah, when they call-ed
     4    me.       They     were in a holding cell.
     5          n      j-t was your understanding that security
                      And

     6    needed to clear the detainees for you to see them; is
     1    that right ?
     B          A     Yes.

     9          O     Did she tell you on the phone they've           been

   10     cleared, for you to come            now?

   1,1,         A     Yeah.      She said that. securitY was completed with
   L2     whatever and asked if medical can come and do their
   13     part.       I said sure.
   14           O     And when she said she wanted the detainees to be
   15     cleared by medical, do you know what she meant by that?
   16           A     It's     called the   RHU    clearance.
   1"1          O     Is that restricted          housing uni-t?
   1B           A     Yes

   L9           O     And what type of clearance has to be done for the
   20      restricted         housing unit?
   2T           A     You have to perform vital           signs and do a general
   22      health assessment and fill              out the body incident sheet.
   23           O     Is it different       from the assessment you would       do

   24      after a use of force?
   25           A     No.

                                                                        Page   1,44


                                       Veritext Legal Solutions
                                             866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 223 of 321 Page ID #:3478


    1     anybody involved in the incident.               That's afl I'm      aware

    2     of.
    3           O    Would that incl-ude the officers           as well?
    4           A    Yes.

    5           0    Besides referring    the one detainee who lost
    6     who had lost a tooth you said
    1           A    Mm-hmm.

    a
                O       did you refer anyone else to an            RN   or other
    9     provider?
   10           A    I call-ed west because of the contact with the                OC


   11     spray.      So I spoke wlth, I believe, Dr. Madrano
   12      (phonetic) in regards to what's the protocol required
   13     after that.
   I4           O    What did Dr. Madrano tell          You?

   15           A    He instructed me to have all the detainees
   I6     transferred to west for a final- assessment                and

   t1      clearance.
   1B        O At the time you saw the detainees involved in the
   1,9    use of force do you know if they'd showered or not?
   20        A When I had seen them, flor they had not.
   2L           O    Did you instruct    the officers          to take them for     a

   22      shower?
   z3           A    f asked them if theY could shower. They told                  me

   24      that they were not abl-e to shower until transported to
   25      west.

                                                                           Page 151

                                   Veritext Legal Solutions
                                         866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 224 of 321 Page ID #:3479


    1         A        Yes.
    2         u        How did you refer him to the RN?
    3                  Verbally.
    4                  So she was present at that time?
    5         A        Yeah, she was in medical.
    6         tt       Okay. So let me back uP a bit.
    1         A        Okay.
    8         O        So you said that it was Officer Callwell that
    9      called to have you clear the detaj-nees; is that right                          ?


   10                  Yes.
   11         u        And       t.hey were in a holding cell near intake;             l-s

   L2      that right        ?

   13         A        They were       in intake.
   L4         n        They       were in intake in          a   holding cell;   is that
   15      right   ?

   L6         nn       Yes.
   I1         I        Did you go to that holding cell?
   18         f1       Yes.
   I9          n            got to the holding cell, did you find
                       When you
   20      that t.he pepper spray was still present in the air?
   2I         A    I don't recall.
   22         o    Do you remember saying anything to the officers
   z5      about clearing out the air in the cel-l?
   24         n    No. I only asked her about the showering.
   25         O    Was Officer Callwell present when you arrived?

                                                                            Page 153
                                         Veritext Legal Solutions
                                              866 299-s127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 225 of 321 Page ID #:3480


    1      report, if they lnquired        any   inj ury.      And Callwell
    2      trans fated that for me.        And anybody         that had anything,
    3      I documented it.
    4         O     Do you remember the detainees complaining about
    5      the pepper spray?
    6         A     I remember one saying that he had it on his                arms

    1      and that's when I asked about the shower.
    U         O     Do you remember if       any of the detainees were
    9      tearing at the time?
   10         A     No.

   11         a     No, you don't remember or oor they weren't?
   1,2        A     Nobody was. Nobody was in any acute distress.
   13         O     Do you remember about what. time in the morni-ng
   14      this   was?

   15         A     No.

   1,6        O     Do you remember about how long it had been since
   1"1     your shift     ended?

   1B         A     A long time.     I know I put the tj-mes on the
   1,9     paper, oD their body sheet.
   20         O     Did you do any other kind of tests like
   21"     urinalysis     or any kind of diagnostic test on            them?

   22         A     No.

   23         O     So you asked Officer Callwell about the shower?
   24         A     Mm-hmm.

   25         O     Dj-d she       and you said she was             was it Officer

                                                                         Page 156

                                    Veritext Legal Solutions
                                         866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 226 of 321 Page ID #:3481


    1,    Callwell who said that they need to go to west first or
    2     was it Dr. Madrano who said theY need to go to west?
    3           A      No. Call-well ,        f   or the showering portion,    said
    4     that would occur at west.
    5           O      Was   that before or after you talked to
    6     Dr.       Madrano?

    1           A      I don't remember.
    B           O      Did you        after you took their vitals         what's the
    9     next thing you remember happening?
   10           A      I went back to medical, rePorted it to my RN with
   11     the findings that I had and I asked the oncoming                      RN

   I2     Peterson to please see the one detainee while I called
   13     west for further instructions.
   T4           n      Do you know if         Peterson went to see the detainee
   15      in the holding        ce   l1?
   I6           A      She did        I don't know when, though.
   1-1                 Did you have any provider, nurse practitioner                  on

   1B      staff at that time ?
   1,9          A      No.

   20                  Do you remember a nurse practitioner             coming in
   21,     Iater?
   22           A      No.

   ZJ           O      Okay. For the next porti-on of the deposition I'd
   24      like to mark it confidential                   'cause we're gonna   go

   25      through the medical records.

                                                                              Page   1"57

                                            Veritext Legal Solutions
                                                  866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 227 of 321 Page ID #:3482
                                    CONFIDENTIAL

   1           A   No.

   2           Q   I'll show you Exhibit 9.

   3               (Whereupon, Plaintiffs' Exhibit 9 was

   4               marked for identification by the Court

   5               Reporter and is attached hereto.)

   6               MS. TISHKOFF:     Thank you.

   7     BY MS. SWEETSER:

   8           Q   Is this a document that has your handwriting on

   9     it?

  10           A   Yes.

  11           Q   Did you fill this out during or after an exam of

  12     Anthony Reyes?

  13           A   Yes.

  14           Q   And I see you noted that he was having difficulty

  15     breathing?

  16           A   Yes.

  17           Q   What do you remember about Officer Reyes that

  18     day?

  19           A   I remember them coming through medical, and other

  20     officers were assisting him 'cause he couldn't see.              And

  21     he had very labored breathing and he just seemed in

  22     distress and was like crying and screaming about his

  23     eyes burning.

  24           Q   Do you know what happened to Officer Reyes, who

  25     put him in this state?

                                                                  Page 171

                                   Veritext Legal Solutions
                                        866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 228 of 321 Page ID #:3483
                                    CONFIDENTIAL

   1         A    Well, per his statement when I did my assessment

   2     was that he came in direct contact with the COC that was

   3     sprayed.

   4         Q    And when you say "direct contact," you mean it

   5     was sprayed directly on him?

   6         A    Direct contact would mean that he actually came

   7     in contact.     Whether it was directly directed at him or

   8     not, I could not say.

   9         Q    Do you know if he got the spray on him during the

  10     use of force?

  11         A    That's what was stated to me.

  12         Q    Do you know if he got it from touching the

  13     detainees?

  14         A    I have no idea.

  15         Q    Did you refer him to someone else?

  16         A    Once we find anything abnormal they have to

  17     actually go out through GEO's evaluators.            So from there

  18     he was assisted to go to an off-site clinic.

  19         Q    Did he have any abnormal findings with his vital

  20     signs or was it the difficulty breathing that you found

  21     needed referral?

  22         A    The difficulty breathing and the direct contact

  23     with the spray being on him.            From my understanding, it

  24     was a policy for him to be evaluated further.

  25         Q    Did you -- at the time of this assessment did you

                                                                  Page 172

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 229 of 321 Page ID #:3484
                                    CONFIDENTIAL

   1     provide him with anything like, I don't know, a towel or

   2     some way to wash himself?

   3         A    Cold water.

   4         Q    Did you advise him that he needed to wash in cold

   5     water?

   6         A    Yeah.   I, with the other officers, escorted him

   7     into the medical triage room with the eye washing

   8     station, just ran cold water through his -- over his

   9     eyes.

  10         Q    Where's the eye washing station located?

  11         A    They are connected to all of our sinks in

  12     medical.

  13         Q    Are they in the satellite rooms as well?

  14         A    Yes.

  15         Q    Is there a medical room in intake?

  16         A    Yes.

  17         Q    Does that have an eye washing station?

  18         A    I believe so.

  19         Q    And is the eye washing station just -- can you

  20     describe for me how it works?

  21         A    It's just a part of the actual faucet.          It's --

  22     you have your standard faucet, and from the portion

  23     where the -- of the spigot where the water comes out you

  24     actually have a switch or like a bevel that you can pull

  25     or push which has like, I don't know, two trunks or

                                                                  Page 173

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 230 of 321 Page ID #:3485
                                    CONFIDENTIAL

   1         A    No.

   2         Q    What did Officer Callwell say when you asked her

   3     about the change of clothes?

   4         A    She told me all of that happens at west because

   5     the intake at east is for female detainees only.

   6         Q    Do you know if there were showers for male

   7     detainees in east facility?

   8         A    Say that one more time.

   9         Q    Do you know if there were showers for male

  10     detainees in east facility?

  11         A    For male?

  12         Q    Mm-hmm.

  13         A    I just now that there are showers in the intake

  14     area.    I don't know who they're designated for or not.

  15     That's not my department.

  16         Q    When you took Officer Reyes to the eye wash

  17     station, about how long does the water need to run to

  18     clear someone's eyes after they've been pepper sprayed?

  19         A    There's actually no specific time stated.           You're

  20     supposed to run it till irritation ceases or goes away.

  21         Q    Do you remember how long you ran it for Officer

  22     Reyes?

  23         A    I do not.

  24         Q    Did you do anything to relieve his difficulty

  25     breathing?

                                                                  Page 175

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 231 of 321 Page ID #:3486
                                    CONFIDENTIAL

   1         A    There really was nothing that you -- that I could

   2     do because he was just what I would consider in distress

   3     based off of the situation.           So it was more just

   4     verbally coaching for him to relax and deep breathing

   5     exercises.

   6         Q    I'll show you Exhibit 10.

   7              (Whereupon, Plaintiffs' Exhibit 10 was

   8              marked for identification by the Court

   9              Reporter and is attached hereto.)

  10     BY MS. SWEETSER:

  11         Q    Does your handwriting appear on this Exhibit 10?

  12         A    Yes.

  13         Q    So I see for Mr. Burgos you did an exam, vital

  14     signs; is that right?

  15         A    Yes.

  16         Q    And you said there's no injury to report; is that

  17     right?

  18         A    Correct.

  19         Q    Did you do any inspection of his arms that you

  20     remember?

  21         A    I just asked questions.

  22         Q    When he said his arms -- does this line reflect

  23     that he said his arms were irritated?

  24         A    Yeah.   So he put his arms out, said his arms were

  25     irritated (indicating).

                                                                  Page 176

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 232 of 321 Page ID #:3487
                                    CONFIDENTIAL

   1         Q    And did you visually inspect them?

   2         A    Yeah, I looked at them.           They had redness.

   3         Q    And you indicated on the bottom that the injury

   4     is non-reportable; is that right?

   5         A    Correct.

   6         Q    What does that mean?

   7         A    It means that there was no acute injury or

   8     requirement to be seen on an urgent basis.

   9         Q    Did you notify any doctor at this time?

  10         A    No.

  11         Q    And I see you marked off -- next to "fighting,"

  12     you marked off "NA."       Does that mean that he wasn't

  13     fighting?

  14         A    Correct.

  15         Q    And it was the OC spray that was the reason for

  16     your assessment?

  17         A    Yes.

  18         Q    Do you know when you put the 900 on the bottom --

  19     9:00 a.m. I imagine, right?

  20         A    Yes.

  21         Q    Was that the time that you were filling out these

  22     forms or was it the time that you got there to see them,

  23     do you remember?

  24         A    I do not remember.        I believe it was an

  25     approximated time of when I saw them in intake.

                                                                  Page 177

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 233 of 321 Page ID #:3488
                                    CONFIDENTIAL

   1     discomfort.      And then I continued with the rest of the

   2     body systems and I went back and reported to Peterson.

   3         Q     Do you remember any -- him talking about any

   4     issue with his nose?

   5         A     No.

   6         Q     Do you remember observing anything abnormal about

   7     his nose?

   8         A     No.

   9         Q     Did he only have the one crown missing?

  10         A     That's all he showed me.          I don't -- I don't know

  11     teeth.

  12         Q     And when you say "no distress noted," what did

  13     you mean by that?

  14         A     Meaning that he was breathing normal.          He was not

  15     abnormal in his stature medically.

  16         Q     And you said that Nurse Peterson saw him as well,

  17     right?

  18         A     Yes.

  19         Q     And I see she signed -- she signed the bottom of

  20     this form; is that right?

  21         A     Correct.

  22         Q     So did you fill it out, then she signed it?

  23         A     I filled out my assessment and I turned it over

  24     to her.

  25         Q     When it says "time, 9:55," would that indicate

                                                                  Page 205

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 234 of 321 Page ID #:3489
                                    CONFIDENTIAL

   1     the time that she saw him?

   2         A    That's the time she wrote.            That's not my

   3     handwriting.

   4         Q    So which portion of this document is your

   5     handwriting, if you can --

   6         A    The name, the date of birth, the detainee number,

   7     date of incident, the time, location, that NA stated for

   8     type of incident for fighting, "other, OC spray," under

   9     "explanation" that is all my handwriting.

  10              And from "point of injuries, head, face, chest,

  11     back, arms, legs," all that information filled out is

  12     from me.     And I circled "reportable."

  13         Q    Okay.    So her only handwriting on the form is on

  14     the bottom line where she signed it?

  15         A    And where she X'd out the "no" for "notification

  16     to physician" and "Dr. Madrano" is her handwriting.

  17         Q    Okay.    So you didn't determine that it was

  18     necessary to notify the doctor, she determined that?

  19         A    Correct.    At that point I had to release it to a

  20     RN to further the assessment.

  21         Q    Do you remember if you talked to Dr. Madrano

  22     about this detainee?

  23         A    I did.

  24         Q    Was that before or after Dr. Peterson saw him --

  25     I mean, Nurse Peterson saw him?

                                                                   Page 206

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 235 of 321 Page ID #:3490




           EXHIBIT 22
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 236 of 321 Page ID #:3491


   1                        UNITED STATES DISTRICT COURT
   2                       CENTRAL DISTRICT OF CALIFORNIA
   3
   4    _____________________________
                                                     )
   5    OMAR ARNOLDO RIVERA MARTINEZ,)
        et al.,                                      )
   6                                                 )
                       Plaintiffs,                   )
   7                                                 )
               vs.                                   )No.
   8                                                 )5:18-cv-01125-R-GJS
        THE GEO GROUP, INC., et al., )
   9                                                 )
                       Defendants.                   )
 10     _____________________________)
 11
 12
 13                    DEPOSITION OF RICHARD MEDRANO, M.D.
 14                               Ontario, California
 15                            Wednesday, July 10, 2019
 16
 17
 18
 19
 20
 21
 22     Reported by:
        RENEE A. PACHECO, RPR, CLR
 23     CSR No. 11564
 24     Job No. 3433031
 25     PAGES 1 - 123

                                                                    Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 237 of 321 Page ID #:3492


   1               THE DEPONENT:      Geo 92, yes.           That's

   2    documentation that he refused an X-ray.

   3    BY MS. SWEETSER:

   4          Q    So besides Geo 50 that you just mentioned of

   5    the 5th and then Geo 92, do you see any other records

   6    regarding X-rays?

   7               MS. TISHKOFF:      X-rays of the nose you're

   8    talking about?      He already said he saw the chest X-ray.

   9               THE DEPONENT:      So I'm looking at CCS49 and I

  10    see that he has a nasal fracture.              The only way we would

  11    know that is if there was X-ray done.

  12               MS. COLEMAN:     What page?

  13               THE DEPONENT:      49.

  14               MS. TISHKOFF:      49.     CCS49.

  15               THE DEPONENT:      The reason for the appointment

  16    is with me and it's a nasal fracture follow-up.               So he

  17    did have an X-ray because we wouldn't have known that he

  18    had a fracture of the nose unless we had an X-ray, so...

  19    BY MS. SWEETSER:

  20          Q    Based on these records, did the X-ray take

  21    place on July 5th, 2017?

  22          A    I don't know.

  23               MS. TISHKOFF:      Lacks foundation.

  24               THE DEPONENT:      I don't know when the X-ray took

  25    place.

                                                                      Page 93

                                  Veritext Legal Solutions
                                       866 299-5127
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 238 of 321 Page ID #:3493




           EXHIBIT 23
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 239 of 321 Page ID #:3494




                               UNITED STATES DISTRICT COURT

                              CENTRAL DISTRICT OF CALIFORNIA




              OMAR ARNOLDO RIVERA MARTINEZ;       )
              ISAAC ANTONIO LOPEZ CASTILLO;       )
              JOSUE VLADIMIR CORTEZ DIAZ;         )
              JOSUE MATEO LEMUS CAMPOS; MARVIN    )
              JOSUE GRANDE RODRIGUEZ; ALEXANDER   )
              ANTONIO BURGOS MEJIA; LUIS BARAHONA )
              CORNEJO, as individuals,            )
                                                  )
                              Plaintiffs,         )
                                                  )
                     vs.                          ) CASE NO. 5:18-cv-
                                                  )       01125-R-GJS
                                                  )
              THE GEO GROUP, Inc., et al.,        )
                                                  )
                             Defendants.          )
              ____________________________________)




                   WEBCAM DEPOSITION OF ISAAC ANTONIO LOPEZ CASTILLO

                                           Taken on

                                   Tuesday, July 23, 2019




              Amber Pilson, CSR 13992
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 240 of 321 Page ID #:3495




        1          Q.     How do you know that?

        2          A.     Because we were segregated at the time.         We did

        3     not have access to a telephone.

        4          Q.     You didn't have any access to a telephone

        5     during that time?

        6          A.     Yes, but only for -- for exclusive persons.

        7          Q.     People that were on your approved list to call?

        8          A.     Exactly.

        9          Q.     So did you call Telemundo and Univision after

       10     you were out of segregated housing?

       11          A.     Exactly.

       12          Q.     How many times did you talk to Univision?

       13          A.     One time.

       14          Q.     Did you talk to them about the same things that

       15     you talked to Telemundo about?

       16          A.     I was more detailed about it.

       17          Q.     What else did you tell Univision that you

       18     didn't tell Telemundo?

       19          A.     More details about what had happened.

       20          Q.     Do you remember any of the details that you

       21     reported to Univision?

       22          A.     Yes.

       23          Q.     Please, describe them.

       24          A.     Like all the numbers that they were blocking,

       25     and that this was going to be the last time that I would


                                                                               22

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 241 of 321 Page ID #:3496




        1     be able to speak to them because they were also going to

        2     block their phone number.

        3          Q.      Who was going to block the phone number?

        4          A.      The company that's in charge of blocking them.

        5          Q.      The company that's in charge of the phones?

        6          A.      I suppose so.

        7          Q.      And how did you know the number was going to be

        8     blocked?

        9          A.      Because any call that we would make to report

       10     what was going on, they would block it.

       11          Q.      Did you try to make a lot of calls to

       12     reporters?

       13          A.      No.

       14          Q.      Did you talk to any other news agencies other

       15     than Telemundo and Univision?

       16          A.      Not by telephone.

       17          Q.      Did you talk to them in any other way?

       18          A.      Yes.

       19          Q.      How?

       20          A.      They requested to interview us personally at

       21     the detention facility.

       22          Q.      When you say "they," who do you mean?

       23          A.      The media.

       24          Q.      Any particular media?

       25          A.      Univision; Channel 6; there's another


                                                                               23

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 242 of 321 Page ID #:3497




        1                  MS. COLEMAN:    Did you guys get some exhibits

        2     over there?

        3                  THE COURT REPORTER:     Yes, Counselor.    I've

        4     marked them already.

        5                  THE INTERPRETER:    I apologize.     I thought it

        6     was a question for the witness.

        7                  MS. COLEMAN:    That's okay.

        8                  MS. TISHKOFF:    Would you send them to me,

        9     Susan, if you could?       Thanks.

       10                  MS. COLEMAN:    Oh, yeah.   If I can find them in

       11     my e-mail here.

       12                  (A discussion was held off the record.)

       13                  MS. TISHKOFF:    Well, if you can't find them,

       14     Susan, that's okay.       Don't worry about it.

       15                  MS. COLEMAN:    No, I found them.    I'm just

       16     trying to -- just trying to forward them.         Hold on.

       17                  I think I'm going to have to move them from my

       18     trash first.

       19                  Okay.    So I previously marked Exhibit 1, a

       20     document that's numbered 01985, and it's the receipt for

       21     handbooks.

       22                  (Exhibit 1 was marked for identification

       23                  and is attached hereto.)

       24     BY MS. COLEMAN:

       25          Q.      Is that your signature?


                                                                               27

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 243 of 321 Page ID #:3498




        1          A.     Yes.

        2          Q.     Does that indicate you received a GEO handbook

        3     and an ICE handbook?

        4                 MS. ALARCON:    I'm just going to object that the

        5     document speaks for itself and the client doesn't

        6     speak -- doesn't read English.

        7     BY MS. COLEMAN:

        8          Q.     Is that your signature?

        9          A.     Yes.

       10          Q.     Was there an answer?

       11                 THE INTERPRETER:     Yes.   The answer was "Yes."

       12     BY MS. COLEMAN:

       13          Q.     Did they have handbooks in Spanish too?

       14          A.     I don't recall.

       15          Q.     Did you ask for a handbook in Spanish?

       16          A.     Yes.

       17          Q.     And what was the answer?

       18          A.     They never gave me one.

       19          Q.     Did you read anyone else's handbook in Spanish?

       20          A.     No.

       21          Q.     Did you see anyone with a Spanish manual?

       22          A.     No.

       23          Q.     And showing you what's been marked as

       24     Exhibit 2, it's No. 01981, that document concerns

       25     three-way calls being prohibited.


                                                                               28

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 244 of 321 Page ID #:3499




        1          A.     Okay.    Well, speak to the agents from ICE and

        2     speak to someone in charge of GEO because we wanted to go

        3     over the complaints that we had.

        4          Q.     And that was you and the other eight people in

        5     your group?

        6          A.     Yes.

        7          Q.     Did you plan to write a story or do a news

        8     report on these issues?

        9          A.     No.

       10          Q.     Whose idea was the strike?

       11          A.     Everyone's.

       12          Q.     Did you all meet together to talk about it?

       13          A.     Yes.

       14          Q.     When?

       15          A.     I think that was planned one week before the

       16     hunger strike.

       17          Q.     Where did you meet?

       18          A.     At the dining room.

       19          Q.     And was that all nine of you that met?

       20          A.     Yes.

       21          Q.     How did you know the other eight?

       22          A.     Okay.    During the course of being transferred

       23     from Otay Mesa to Adelanto, that's where we met, but we

       24     had already seen each other before.

       25          Q.     You were all transferred from Otay Mesa to


                                                                               63

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 245 of 321 Page ID #:3500




        1          A.     Yes.

        2          Q.     Did you tell any of the officers why you

        3     weren't going back to your bunk?

        4          A.     Yes.

        5          Q.     How many officers did you tell?

        6          A.     The one that was at the podium.

        7          Q.     Who was at the podium?

        8          A.     I don't know.

        9          Q.     Was it someone that spoke Spanish?

       10          A.     No.

       11          Q.     Did you -- were the two officers that spoke

       12     Spanish there that day?

       13          A.     No.

       14          Q.     Did any of the detainees speak English?

       15          A.     Not talk -- not speak it, really, no.

       16                 You mean from the group or?

       17          Q.     Yes, from your group.

       18          A.     Not fluently, no.

       19          Q.     Did anyone from your group of nine speak enough

       20     English to talk to the officer at the podium?

       21          A.     We tried, yes.

       22          Q.     Who tried?

       23          A.     Marvin Grande.

       24          Q.     Did you go to the podium too?

       25          A.     Yes.


                                                                               72

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 246 of 321 Page ID #:3501




        1          Q.     Why did you go to the podium?

        2          A.     I went to drop off the letter that indicated

        3     that we were starting the peaceful hunger strike and that

        4     we wanted to talk with the ICE agents and with GEO.

        5          Q.     And with GEO?

        6          A.     Yes.

        7          Q.     Was the letter in English or Spanish?

        8          A.     In Spanish.

        9          Q.     But the officer at the podium didn't speak

       10     English -- didn't speak Spanish?

       11          A.     He spoke English not Spanish.

       12          Q.     So he probably couldn't read the letter you

       13     gave him; right?

       14                 MS. ALARCON:    Objection.    Calls for

       15     speculation.

       16                 You can answer.

       17     BY MS. COLEMAN:

       18          Q.     You can answer.

       19          A.     Yes.

       20          Q.     Do you know what's marked as Exhibit 5 there?

       21          A.     Yes.

       22                 (Exhibit 5 was marked for identification

       23                 and is attached hereto.)

       24     BY MS. COLEMAN:

       25          Q.     It's labeled P000199 and P000200?


                                                                               73

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 247 of 321 Page ID #:3502




        1            A.   Yes.

        2            Q.   Is that the letter you gave to the officer?

        3            A.   No.

        4            Q.   Do you recognize this --

        5            A.   This is the last one that we gave them because

        6     there was two -- two given to them.

        7            Q.   When -- when was this one given to staff?

        8            A.   This was the second one given to them.

        9            Q.   On the same day?

       10            A.   Yes.

       11            Q.   What was the first one given to them?

       12            A.   At the beginning of the strike.

       13            Q.   When did the strike start?

       14            A.   On the 12th.

       15            Q.   And the letter we marked as Exhibit 5, when was

       16     that given to them?

       17            A.   This was given to them a few minutes after the

       18     first one was given to them.

       19            Q.   A few minutes after?

       20            A.   Yes.

       21            Q.   What was on the first letter?

       22            A.   On the first letter, we were informing them

       23     that we were starting a hunger strike, peaceful, and we

       24     were requesting to speak with ICE, with GEO, and that's

       25     all.


                                                                               74

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 248 of 321 Page ID #:3503




        1          Q.     Did you -- did the letter that was given to the

        2     officer at the podium say anything about why you weren't

        3     going back to your bunk?

        4          A.     Yes.

        5          Q.     And what did it say about why you were

        6     remaining at the table?

        7          A.     Because we wanted to speak to the agents which

        8     I mentioned previously.

        9          Q.     So the letter said you would stay at the table

       10     until ICE and GEO officials came to speak to you?

       11          A.     Yes.

       12          Q.     And was that information in Spanish?

       13          A.     Yes.

       14          Q.     And it was given to the officer who spoke

       15     English?

       16          A.     Yes, but there was someone that helped us

       17     translate it.

       18          Q.     Who helped you translate?

       19          A.     I don't know the name, but it was another

       20     inmate.

       21          Q.     Can you describe that person?

       22          A.     I don't remember them anymore.

       23          Q.     Where were they from?

       24          A.     I don't know.

       25          Q.     And could you understand what the detainee told


                                                                               75

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 249 of 321 Page ID #:3504




        1     the officer?

        2          A.     No, because I don't speak English.

        3          Q.     So you heard the information given to the

        4     detainee for translation in Spanish; right?

        5          A.     Yes.

        6          Q.     But you didn't hear or understand enough

        7     English to know whether he actually translated it?

        8          A.     I did hear it, but I couldn't understand it.

        9          Q.     So you don't know if he translated everything

       10     or if he translated it correctly?

       11          A.     Exactly.

       12          Q.     And the letter that we marked as Exhibit 5, who

       13     wrote that?

       14                 THE WITNESS:    This one?

       15                 MS. ALARCON:    Yes.

       16                 THE WITNESS:    Luis.

       17     BY MS. COLEMAN:

       18          Q.     When was it written?

       19          A.     I don't remember.

       20          Q.     Was it written during the meeting a week

       21     earlier?

       22          A.     I don't recall.

       23          Q.     Did -- did you and the others discuss trying to

       24     get a note written in English?

       25          A.     No.


                                                                               76

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 250 of 321 Page ID #:3505




        1          Q.     And you understood that was an order; right?

        2          A.     Yes.

        3          Q.     And you chose to ignore that order; correct?

        4          A.     Yes.

        5          Q.     What happened next?

        6          A.     I got out from the table, and I took the first

        7     letter to the officer.      Then I called Marvin Grande so he

        8     could try to explain a little bit of what was happening.

        9     I went back to the table, and then Marvin asked me for

       10     the second letter, which is Exhibit 5.

       11                 I got up again.     I took Exhibit 5, and I went

       12     back to my chair.     Then the other inmate got there to

       13     help us translate, and I went back to hear what they were

       14     talking about.

       15          Q.     You went back to the podium to hear them?

       16          A.     Yes.

       17          Q.     What happened after that?

       18          A.     Well, all of us, Marvin and I -- Marvin Grande

       19     and I went back to the table, and the other inmate went

       20     back to his bed.

       21          Q.     Then what happened?

       22          A.     A few minutes went by, and some officers got

       23     there along with someone that was wearing white, and he

       24     got there, and, in a threatening matter, he was yelling

       25     at us, and he had the pepper spray in his hand.


                                                                               79

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 251 of 321 Page ID #:3506




        1          Q.     Was it a male or a female that was yelling at

        2     you with pepper spray?

        3          A.     It was a woman.

        4          Q.     Was she a supervisor?

        5          A.     Yes.

        6          Q.     What was she yelling?

        7          A.     I don't know.    It was English.

        8          Q.     You didn't understand any of the words?

        9          A.     No.

       10          Q.     Did she say anything about count?

       11          A.     No.

       12          Q.     Did she point towards the beds?

       13          A.     Yes.

       14          Q.     And what did you understand from her pointing

       15     towards the beds?

       16          A.     To go back to the beds.

       17          Q.     You understood she was ordering you back to the

       18     beds?

       19          A.     Yes.

       20          Q.     And did you understand from her holding the

       21     bottle of pepper spray while she was pointing towards the

       22     beds that you might be pepper sprayed if you did not

       23     respond to the bed?

       24                 MS. ALARCON:    Objection.    Calls for

       25     speculation; assumes facts.


                                                                               80

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 252 of 321 Page ID #:3507




        1     BY MS. COLEMAN:

        2          Q.     You can answer.

        3          A.     Yes.

        4          Q.     How many officers responded?

        5          A.     I don't understand.

        6          Q.     You described one lady in a white shirt at the

        7     table.

        8          A.     Mm-hmm.

        9          Q.     Were there any other staff there?

       10          A.     Yes.

       11          Q.     How many?

       12          A.     I don't know.

       13          Q.     Can you estimate?

       14          A.     No.

       15          Q.     Did any of those other people yell commands?

       16          A.     No.    Only her.

       17          Q.     She was the only one yelling things?

       18          A.     Yes.

       19          Q.     What were the other people doing?

       20          A.     They were just waiting for her order.

       21          Q.     They were just standing there?

       22          A.     Yes.

       23          Q.     What were the detainees that were not sitting

       24     at the tables doing at that time?

       25          A.     I honestly don't know because I couldn't see


                                                                               81

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 253 of 321 Page ID #:3508




        1     them.

        2          Q.     Could you hear them yelling?

        3          A.     Not before the abuse, no.

        4          Q.     You couldn't hear detainees yelling anything

        5     before you were pepper sprayed?

        6          A.     No.

        7          Q.     Could you see the other detainees standing up

        8     before you were pepper sprayed?

        9          A.     No --

       10                 MS. ALARCON:    Objection.    Lacks foundation;

       11     assumes facts.

       12                 You can answer.

       13     BY MS. COLEMAN:

       14          Q.     You can answer.

       15          A.     No, because my back was towards -- was towards

       16     them.

       17          Q.     So what was the next thing that happened?

       18                 You described the supervisor holding the pepper

       19     spray can up.     What happened next?

       20          A.     One of the agents got near, and he talked to us

       21     in Spanish, and he told us that they did not want to do

       22     that, and if we understood that.

       23          Q.     They did not want to do what?

       24          A.     What we were doing, the strike and for us --

       25     and us being there.


                                                                               82

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 254 of 321 Page ID #:3509




        1          Q.      The agent said they did not want you to strike?

        2          A.      No.   No, that we did not want to do that.

        3          Q.      What did the agent say?

        4          A.      He was referring to us, "You don't want to do

        5     this."

        6                  Do you understand?

        7          Q.      So he said, "You don't want to do this hunger

        8     strike"?

        9                  MS. ALARCON:   Objection.    Misstates his

       10     testimony.

       11     BY MS. COLEMAN:

       12          Q.      Well, did you understand him to be referring to

       13     the hunger strike or staying at the table and not

       14     returning to your bed for count?

       15          A.      What I said is that he was trying to tell us --

       16     how can I explain it?

       17                  I understood it like this, as a warning:        If

       18     you do this, you know it's going to be bad for you.           That

       19     is what he told us, "You know you guys don't want to do

       20     this."

       21          Q.      And did you understand him to be referring to

       22     you staying at the table and not returning to your bed or

       23     the hunger strike?

       24                  MS. ALARCON:   I don't think that was a complete

       25     translation.


                                                                                83

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 255 of 321 Page ID #:3510




        1                 THE INTERPRETER:     Can you rephrase the

        2     question?

        3     BY MS. COLEMAN:

        4          Q.     Do you know whether the agent was referring to

        5     you staying at the table or not eating?

        6          A.     I don't know.

        7          Q.     But you knew, if you went back to your bed, you

        8     wouldn't be pepper sprayed; right?

        9          A.     Mm-hmm.   Yes.

       10          Q.     Is that a "Yes"?

       11          A.     "Yes."

       12          Q.     And you chose to stay at the table even knowing

       13     that; right?

       14          A.     Yes.

       15          Q.     Did you have any further discussion with the

       16     Spanish-speaking agent?

       17          A.     No.

       18          Q.     When he said, "If you do this, it will be bad

       19     for you," did you -- did you or any of the others

       20     respond?

       21          A.     I answered.

       22          Q.     You answered?

       23          A.     Yes.

       24          Q.     What did you answer?

       25          A.     That I knew it.


                                                                               84

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 256 of 321 Page ID #:3511




        1          Q.     You said yo sé?

        2          A.     Yes.

        3          Q.     And was there any further discussion?

        4          A.     Yes and no.

        5          Q.     Can you explain?

        6          A.     I tried to explain to the officer what was

        7     happening, but he refused to listen.

        8          Q.     What did you explain to him?

        9          A.     I told him I wanted to explain why we were

       10     doing this, and he only said, "No.        No.   I don't want to

       11     know anything."     He turned, and he left.

       12          Q.     Then what happened next?

       13          A.     That's when the agent that was wearing white

       14     starting yelling louder to us, and they started scuffling

       15     with the other ones on the table that were there.

       16          Q.     The agent in white, what did she -- what was

       17     she yelling?

       18          A.     I don't know.

       19          Q.     Did anyone translate what she said?

       20          A.     No.

       21          Q.     Was she pointing?

       22          A.     No.    She would only hit with her pepper spray

       23     can like this.

       24          Q.     She hit the table with the pepper spray can?

       25          A.     On many occasions.


                                                                               85

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 257 of 321 Page ID #:3512




        1          Q.     How many times?

        2          A.     I don't know.

        3          Q.     You said "many."     Was that more than two or

        4     three times?

        5          A.     Yes.

        6          Q.     What happened next?

        7          A.     Okay.    Okay.   And when they couldn't take us

        8     apart because we were held together with our feets

        9     crossed.    There's some type of a tube that runs

       10     underneath, so we were all linked together like a chain.

       11     Since they were not able to take us apart, then she

       12     started pepper spraying us.

       13          Q.     When did you and the other people in the group

       14     link your feet and arms together?

       15          A.     When they started, like -- I'm sorry -- when

       16     they started scuffling with us.

       17          Q.     What do you mean by "scuffling"?

       18          A.     They were trying to pull us.

       19          Q.     Before anyone tried to pull you apart, did you

       20     join arms with the others?

       21          A.     No.    It wasn't until they tried to pull us.

       22          Q.     So when the officers started to try to pull you

       23     apart, that's when you all joined arms and legs?

       24          A.     Yes.

       25                 MS. ALARCON:     Objection.   Misstates his


                                                                               86

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 258 of 321 Page ID #:3513




        1     testimony.

        2     BY MS. COLEMAN:

        3          Q.      Did you have your legs joined with the other

        4     detainees, or were your legs wrapped around something on

        5     the table?

        6          A.      I only crossed my legs because there's a tube

        7     that goes from the table.

        8          Q.      There's a what?

        9                  THE INTERPRETER:    "A tube."

       10     BY MS. COLEMAN:

       11          Q.      Did you cross -- did you try to fasten your

       12     legs to the tube under the table?

       13          A.      Yes.

       14          Q.      And by linking arms and putting your legs

       15     around the tube, you were trying to make it more

       16     difficult for staff to remove you?

       17          A.      Yes.

       18          Q.      Why did you want to make it more difficult for

       19     staff to pull you off the table?

       20          A.      We simply wanted to get the attention from the

       21     officers that we had requested.

       22          Q.      And why did you think making it difficult for

       23     them to remove you would get you more attention?

       24          A.      I don't know.

       25                  MS. ALARCON:    Counsel, it's almost 1:30.


                                                                               87

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 259 of 321 Page ID #:3514




        1                  Is this a good time to take a lunch break?

        2                  MS. COLEMAN:   Sure.   If you'd like one.

        3                  MS. ALARCON:   We would like one.

        4                  MS. COLEMAN:   How much time -- go off the

        5     record.

        6                  (Lunch recess at 1:20 P.M.)

        7                  (Back on the record at 2:08 P.M.)

        8     BY MS. COLEMAN:

        9          Q.      Before we left, you said that the supervisor in

       10     a white shirt began pepper spraying you.

       11          A.      Yes.

       12          Q.      And that was after some officers had tried to

       13     pull you and the others from the table?

       14          A.      Yes.

       15          Q.      How many officers were trying to pull you off

       16     the table?

       17          A.      Two.

       18          Q.      And two officers tried to pull just you,

       19     personally, off the table?

       20          A.      There was a third one that was on the other

       21     side of the table facing me, and she would put her nails

       22     on the back of the ears.

       23          Q.      Back of your ears?

       24          A.      Yes.

       25          Q.      She was standing on the other side of the


                                                                               88

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 260 of 321 Page ID #:3515




        1     table?

        2          A.      Yes.

        3          Q.      How did the two officers try to pull you off

        4     the table?

        5          A.      One of them punched my ribs with a closed first

        6     around three times.

        7          Q.      Punched your ribs?

        8          A.      Yes.

        9          Q.      What did the other officer do?

       10          A.      He was pulling me.

       11                  (Whereupon the court reporter asks for

       12                  clarification.)

       13                  THE WITNESS:    Yes.

       14     BY MS. COLEMAN:

       15          Q.      How was he pulling you?

       16          A.      He was pulling me from my -- from the shirt and

       17     from my arm, above all.

       18          Q.      From your arm and your shirt?

       19          A.      Yes.

       20          Q.      Which arm?

       21          A.      I don't recall which side it was.

       22          Q.      So one officer was pulling one of your arms,

       23     and another officer was hitting you in the ribs?

       24          A.      Yes.

       25          Q.      Okay.    What happened next?


                                                                               89

                                   NORMAN SCHALL & ASSOCIATES
                                         (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 261 of 321 Page ID #:3516




        1          A.     Well, at the end, the lady continued pepper

        2     spraying all our body.      I yelled, "My eyes," and then she

        3     pepper sprayed me in my mouth.       Then they were able to

        4     separate us.      They took me to one of the railings that

        5     was close to the second floor.       Then they took me to one

        6     of the areas that was close by the phones, and they

        7     took -- they smashed my face up against one of the

        8     windows that was by the phones.

        9          Q.     Did anyone pepper spray you other than the

       10     woman wearing the white shirt?

       11          A.     No.    Only her.

       12          Q.     How many times did she pepper spray you?

       13          A.     I don't remember.

       14          Q.     Where did she pepper spray you?

       15          A.     What part of my body?

       16          Q.     Yes.

       17          A.     On the head; on the face; on the mouth; and all

       18     on my uniform, including on my private parts.

       19          Q.     Is there anyone she didn't spray you?

       20          A.     The feet.

       21          Q.     How many seconds did she pepper spray you?

       22                 MS. ALARCON:    Objection.    Calls for

       23     speculation.

       24                 Only if you know.

       25                 THE WITNESS:    I don't remember.


                                                                               90

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 262 of 321 Page ID #:3517




        1     BY MS. COLEMAN:

        2          Q.     So you don't remember how many times or how

        3     long?

        4          A.     No.

        5          Q.     Were you the only person that the woman pepper

        6     sprayed?

        7                 MS. ALARCON:    Objection.    Calls for

        8     speculation.

        9     BY MS. COLEMAN:

       10          Q.     That you saw?

       11          A.     I could -- I just closed my eyes because I

       12     couldn't take the burning from the pepper spray.

       13          Q.     Did you see anyone else pepper sprayed before

       14     you were pepper sprayed?

       15          A.     Yes.   The ones on the table, it was four of

       16     them, and then we were next.       That's when I closed my

       17     eyes.

       18          Q.     So you're saying the four people at the other

       19     table were sprayed before you?

       20          A.     Yes.

       21          Q.     Did you see anyone at your table pepper sprayed

       22     before you?

       23          A.     Yes.

       24          Q.     Who?

       25          A.     The other ones, the ones that were on the other


                                                                               91

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 263 of 321 Page ID #:3518




        1          A.      She used pressure.

        2          Q.      So you described that, after the pepper spray,

        3     you were able to be pulled off the table; right?

        4                  MS. ALARCON:   Objection.    Misstates his

        5     testimony.

        6                  THE WITNESS:   Yes.

        7     BY MS. COLEMAN:

        8          Q.      And what happened immediately when you were

        9     pulled off the table?

       10          A.      They took me towards to where the rails are at.

       11          Q.      Were you walking?

       12          A.      No.    They were dragging me.

       13          Q.      How were they dragging you?

       14          A.      Like carrying me and pulling me.

       15          Q.      How many officers were carrying or pulling you?

       16          A.      Two.

       17          Q.      Was it one officer on each arm?

       18          A.      Yes.

       19          Q.      Were you handcuffed?

       20          A.      They handcuffed me once they took me towards

       21     the glass by the phone.      That's where they handcuffed me.

       22          Q.      When they took you to the rail, what -- did

       23     anything happen there?

       24          A.      I don't remember.

       25          Q.      Then, after you got to the rail, you said they


                                                                               95

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 264 of 321 Page ID #:3519




        1     took you towards the phone area?

        2            A.   Yes.

        3            Q.   Is that in the same building?

        4            A.   Yes.

        5            Q.   And what happened at the telephone area?

        6            A.   They threw me against the glass there, and they

        7     hit my face against it.      They held me there with pressure

        8     while another officer handcuffed me.        Then they took me

        9     outside.

       10            Q.   Where did they take you outside?

       11            A.   Towards the yard.

       12            Q.   Was it still two officers escorting you?

       13            A.   At that moment I don't even know how many there

       14     was.    I just know that they kept throwing me up against

       15     the wall.

       16            Q.   Outside or inside?

       17            A.   On the hallway going towards outside.        It's

       18     like a hallway, like an L shape.

       19            Q.   So you said you were thrown up against the wall

       20     by the phones, and you hit your face?

       21            A.   Yes.

       22            Q.   And after you were brought out of the building,

       23     on the way to go outside, how many times were you hit

       24     against the wall?

       25            A.   It wasn't like directly against the face.         It's


                                                                               96

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 265 of 321 Page ID #:3520




        1          Q.     Were you thrown on the concrete more than one

        2     time outside?

        3          A.     No.

        4          Q.     Only one time?

        5          A.     Yeah.

        6          Q.     And where did you hit when you landed on the

        7     concrete?

        8          A.     On the knee.

        9          Q.     Did that cause an injury to your knee?

       10          A.     Yes.

       11          Q.     How was your knee injured?

       12          A.     It scraped it, and there was some pain.

       13          Q.     Have you described everything that the officers

       14     did to you during the incident on June 12th, 2017?

       15          A.     No.

       16          Q.     Okay.    What else happened?

       17          A.     Then they took us towards another area to a

       18     cell where I was sort of able to open my eyes, and the

       19     crystal at the door said "three max."

       20          Q.     I'm sorry.    What?

       21                 THE INTERPRETER:      Which part did you miss,

       22     Counsel?

       23                 MS. COLEMAN:    Your last statement.      Maybe the

       24     court reporter can read it back.

       25                 (The record was read by the Court


                                                                             101

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 266 of 321 Page ID #:3521




        1                 Reporter as follows:

        2                 "A   ...and the crystal at the door said

        3                 three max.")

        4     BY MS. COLEMAN:

        5          Q.     The "crystal" at the door?

        6          A.     Yes.

        7                 THE INTERPRETER:     Counsel, may I clarify?

        8                 "To the glass."

        9                 MS. COLEMAN:    You said what?     "To the glass"?

       10                 THE INTERPRETER:     He was referring to the glass

       11     at the door.

       12     BY MS. COLEMAN:

       13          Q.     Can you explain what you're talking about?

       14     What said "three max"?

       15          A.     It's the maximum amount of people that can be

       16     in the room.

       17          Q.     According to some sign that you saw outside the

       18     door?

       19          A.     Yes.

       20          Q.     And how many people were put in the cell?

       21          A.     Nine.

       22          Q.     How many people were at those two tables that

       23     refused to go back to their beds?

       24          A.     Nine.

       25          Q.     And happened in that cell?      Anything?


                                                                             102

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 267 of 321 Page ID #:3522




        1            A.   We were there for a while until an officer

        2     arrived because the other people in the group and myself

        3     also were asking to loosen the handcuffs because they

        4     were very tight.     Then the nurses arrived, and they

        5     didn't want to see us because the pepper spray was still

        6     very strong.

        7            Q.   How long did you wait for the officer to

        8     arrive?

        9            A.   I don't know.    I don't remember.

       10            Q.   Can you estimate?

       11            A.   No.

       12            Q.   Half an hour? an hour? two hours?

       13            A.   I don't remember.

       14            Q.   Was there a sink inside the cell?

       15            A.   Yes.   I think in the bathroom.

       16            Q.   There was a bathroom in the cell?

       17            A.   Yes.

       18            Q.   Did you use the water in the sink to wash your

       19     face?

       20            A.   No because our hands were handcuffed on our

       21     back.

       22            Q.   When the officer arrived, did he or she loosen

       23     the handcuffs?

       24            A.   Yes, a little bit.     They loosened them a little

       25     bit.


                                                                             103

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 268 of 321 Page ID #:3523




        1          Q.      Did they take off the handcuffs?

        2          A.      No.

        3          Q.      Did the officer do anything else?

        4          A.      Not for a while.

        5          Q.      You said the nurses didn't want to see you

        6     because the pepper spray was strong?

        7          A.      Yes.

        8          Q.      Were they speaking in Spanish?

        9          A.      No.

       10          Q.      How do you know they didn't want to see you

       11     because of the pepper spray?

       12          A.      Because when they tried to open the cell, they

       13     felt the pepper spray very strong, and they went

       14     backwards.    They called an agent, and then they left.

       15          Q.      And that's what you observed even though you

       16     didn't understand what they said?

       17          A.      Exactly.

       18          Q.      What happened next?

       19          A.      They took us to another cell, a bigger one

       20     where more people could go in.

       21          Q.      Did they take your handcuffs off there?

       22          A.      No.

       23          Q.      What happened in the bigger cell?

       24          A.      The nurses arrived there, and they took our

       25     blood pressure there, and they left again.


                                                                             104

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 269 of 321 Page ID #:3524




        1          Q.     What happened next?

        2          A.     And, there, they took us one by one to the

        3     showers, and they threw me in hot water, and with the hot

        4     water, the pain intensified more.        I told them I couldn't

        5     take it.    I was even throwing up from the pepper gas.

        6     Then they took me out, and they gave me another uniform,

        7     an orange colored one, and that's where they removed the

        8     handcuffs so that I could change, and then they

        9     handcuffed me again, and they put me again in the cell.

       10          Q.     The same cell?

       11          A.     The same cell.

       12          Q.     When you were put in the shower, you were in

       13     your handcuffs and your uniform?

       14                 THE INTERPRETER:     What was that last part?

       15     BY MS. COLEMAN:

       16          Q.     "And your uniform"?

       17          A.     Yes.

       18          Q.     Was the water hot or warm?

       19          A.     Hot.

       20          Q.     Was the uniform they gave you to change into

       21     clean?

       22          A.     Yes.

       23          Q.     Did they also give you new underwear?

       24          A.     Yes.

       25          Q.     Did you have a towel to dry off with?


                                                                             105

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 270 of 321 Page ID #:3525




        1          A.     Yes.

        2          Q.     Then how long were you in that same cell with

        3     the eight other people?

        4          A.     I don't recall.

        5          Q.     At some point, were you brought to another

        6     cell?

        7          A.     Only until they took us over to segregate us.

        8          Q.     Once you were put in segregated housing, did

        9     you have a cell with -- by yourself or with one other

       10     person?

       11          A.     I was with another person.

       12          Q.     Who was that?

       13          A.     Mateo.

       14          Q.     And we've marked your medical report as an

       15     exhibit too, Exhibit 6.

       16                 (Exhibit 6 was marked for identification

       17                 and is attached hereto.)

       18     BY MS. COLEMAN:

       19          Q.     This form indicates your blood pressure was 129

       20     over 81?

       21          A.     Mm-hmm.

       22          Q.     Did they take your blood pressure?

       23          A.     Yes.

       24          Q.     Did they take your temperature?

       25          A.     No.    They only took the blood pressure, and


                                                                             106

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 271 of 321 Page ID #:3526




        1     incident?

        2          A.     I don't recall.

        3          Q.     And do you know how many different officers

        4     used force against you on June 12, 2017?

        5          A.     No.

        6          Q.     Did anyone explain to you that you were going

        7     to be put in administrative segregation pending an

        8     investigation?

        9          A.     The segregation officer told us that we were

       10     going to be there for ten days, but they didn't say how

       11     long the investigation was going to last.

       12          Q.     You were told you would be there for ten days?

       13          A.     Yes.

       14          Q.     Were you told why you were being put in

       15     segregated housing?

       16          A.     No.

       17          Q.     Did you receive any discipline as a result of

       18     the incident?

       19          A.     Yes.

       20          Q.     What was that?

       21          A.     Aside from the beating, they took us to

       22     segregation.

       23          Q.     So the ten days of segregated housing?

       24          A.     Yes.

       25          Q.     Were you assigned a staff person to help you at


                                                                             111

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 272 of 321 Page ID #:3527




        1     a hearing?

        2          A.      Which hearing?

        3          Q.      Did you have a hearing where they considered if

        4     you were involved in inciting a group incident?

        5          A.      I don't remember.

        6          Q.      Did anyone tell you it was against the rules at

        7     Adelanto to engage in or incite a group demonstration?

        8          A.      No.

        9          Q.      And you said no one told you that the incident

       10     was being investigated?

       11          A.      Nobody told me -- I mean, nobody told me if it

       12     was being investigated or not.

       13          Q.      Did you provide any statement?

       14          A.      I don't recall.

       15          Q.      What was the name of your attorney while you

       16     were at Adelanto?

       17          A.      Joseph/Joe, I think.    Something like that.

       18          Q.      Joseph?

       19          A.      "Joseph."

       20          Q.      What was his last name?

       21          A.      I don't remember.    I think I remember it being

       22     "Joe."

       23          Q.      How often did you speak to your attorney while

       24     you were at Adelanto?

       25          A.      I don't remember.


                                                                             112

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 273 of 321 Page ID #:3528




        1          Q.     That was an immigration attorney; right?

        2          A.     Yes.

        3          Q.     Did you ever have any problem getting in touch

        4     with Joseph?

        5          A.     I don't remember.

        6          Q.     Did you have any problems calling anyone?

        7          A.     Yes.

        8          Q.     Who was that?

        9          A.     Many people, but among them, it was Ian, Alex

       10     MAN-A-SEE [PHONETIC].      I don't recall any other names.

       11     Also with my mom, my brother, and my sister.

       12          Q.     And what was the relationship that you had with

       13     Ian and Alex?

       14          A.     It was more than friendship because they would

       15     also support us a lot from the outside.         They would

       16     support us.

       17          Q.     What was the problem you had in contacting

       18     people?

       19          A.     They would block my numbers.

       20          Q.     How long were some numbers blocked?

       21          A.     Since the time that they blocked them, they

       22     never unblocked them.

       23          Q.     When did they block -- when were the numbers

       24     blocked?

       25          A.     I don't recall the dates.


                                                                             113

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 274 of 321 Page ID #:3529




        1          Q.     Are there any other injuries that you think

        2     happened from the incident that we haven't talked about?

        3          A.     I don't remember.

        4          Q.     And have we discussed all the treatment you

        5     sought for your injuries from the incident?

        6          A.     I don't remember.

        7          Q.     Do you still have any of the injuries you got

        8     from the incident on June 12th, 2017?

        9          A.     Not physical.

       10          Q.     Do you have any emotional injuries?

       11          A.     Yes.

       12          Q.     What are your emotional injuries?

       13          A.     Many of them are, at least, for me, when I see

       14     police officers in uniform, I tend to get very nervous,

       15     sweat a lot, and my mind goes into thinking of the time

       16     that I was detained there.

       17          Q.     Your mind thinks of what?

       18                 THE INTERPRETER:     "Of the time that I was

       19     detained there."

       20     BY MS. COLEMAN:

       21          Q.     What else?

       22          A.     The other thing is I have nightmares regarding

       23     the details.

       24          Q.     What are your nightmares about?

       25          A.     Like, when I was detained, when they gave us a


                                                                             117

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 275 of 321 Page ID #:3530




        1     beating, and I wake up very startled and drenched in

        2     sweat.

        3          Q.     Anything else?

        4          A.     No.

        5          Q.     How often do you have nightmares?

        6          A.     Maybe two to three times every 15 days.

        7          Q.     Every how often?

        8                 THE INTERPRETER:     "15 days," one-five.

        9     BY MS. COLEMAN:

       10          Q.     And are you able to get back to sleep

       11     afterwards?

       12          A.     Many of the times, no.      I'll lose my sleep.

       13          Q.     Have you gone to any doctor or therapist about

       14     your emotional injuries?

       15          A.     No.

       16          Q.     In El Salvador, you said you were threatened by

       17     police officers; right?

       18          A.     Yes.

       19          Q.     What kind of threats did they make to you?

       20                 MS. ALARCON:    That's been asked and answered.

       21     BY MS. COLEMAN:

       22          Q.     What was the answer?

       23          A.     It was threats towards my family and my

       24     physical aspect, death threats, on behalf of the police

       25     and the gangs and also with physical abuse punches.


                                                                             118

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 276 of 321 Page ID #:3531




        1          A.     No.

        2          Q.     Is that correct?

        3          A.     Yes.

        4          Q.     And you left Adelanto at the end of August

        5     2017?

        6          A.     Yes.

        7          Q.     Are you working in Tijuana?

        8          A.     Yes.

        9          Q.     Where are you working?

       10          A.     At a hotel.

       11          Q.     What do you do at the hotel?

       12          A.     I'm the receptionist.

       13          Q.     At the Marriott?

       14          A.     No.

       15          Q.     You're in the Marriott right now; right?

       16          A.     Yes.

       17          Q.     Are you planning to go back to the U.S.?

       18          A.     Not illegally, no.

       19          Q.     Are you still waiting for asylum in the United

       20     States?

       21          A.     No.

       22          Q.     Would you like to immigrate to the United

       23     States?

       24                 MS. ALARCON:    Objection.    Asked and answered.

       25     //


                                                                             120

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 277 of 321 Page ID #:3532




        1     BY MS. COLEMAN:

        2          Q.     You can answer.

        3          A.     Not illegally, no.

        4          Q.     If you could do it legally, you would like to

        5     go to the United States?

        6          A.     On a trip, yes.

        7          Q.     Not to -- you don't want to move there?

        8          A.     No.

        9          Q.     Why not?

       10          A.     Because not even in my country was I treated as

       11     bad as they treated me in the United States.          I never

       12     committed any crimes.      I always stayed out of trouble,

       13     and there, when I got there, they treated me worse than

       14     trash when all I was trying to do was start a life.

       15          Q.     Only trying to do what?

       16                 THE INTERPRETER:     "To start my life."

       17     BY MS. COLEMAN:

       18          Q.     And are you saying what happened to you at

       19     Adelanto was worse than the police in El Salvador and the

       20     MS13 gangs?

       21          A.     Yes.   Of course.

       22          Q.     Why was it worse?

       23          A.     Because, there, it was physical, direct

       24     aggression, and my rights were violated.         When, in

       25     El Salvador, it was threats, and, yes, there was some


                                                                              121

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 278 of 321 Page ID #:3533




        1          A.     Yes.

        2          Q.     Was that to the media that you mentioned

        3     earlier?

        4          A.     Yes.

        5          Q.     After your release from Adelanto, did you do

        6     any other interviews with media?

        7          A.     No.

        8          Q.     Have you made any news reports about Adelanto

        9     other than being interviewed?

       10                 THE INTERPRETER:     Counsel, you know what, I'm

       11     sorry.    Can you repeat the question?

       12     BY MS. COLEMAN:

       13          Q.     You mentioned, earlier, being -- I think you

       14     used the word live news or live reporting; right?

       15          A.     Yes.

       16          Q.     Have you done any live news or live reporting

       17     about Adelanto?

       18          A.     No.

       19          Q.     Live journalism?

       20          A.     No.

       21          Q.     Do you have any hobbies?

       22          A.     Yes.

       23          Q.     What are they?

       24          A.     Music.

       25          Q.     Do you play music or listen to music?


                                                                             123

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 279 of 321 Page ID #:3534




        1           A.    I'm a DJ.    I like it.

        2           Q.    And you do that for yourself or for work in

        3     Tijuana?

        4           A.    It's a hobby.

        5           Q.    Is there any other activities that you like to

        6     do?

        7           A.    No.

        8           Q.    Are there any hobbies or activities you could

        9     do before the incident that you can't do anymore?

       10           A.    Yes.

       11           Q.    What?

       12           A.    Being able to walk or drive peacefully without

       13     having fear of the police.       Even though I know I'm not

       14     doing anything wrong, but just by looking at them, I'm

       15     already very nervous, and, obviously, when a police

       16     officer sees someone very nervous, it's going to get

       17     their attention.

       18           Q.    The officers at Adelanto, they're not police

       19     officers, are they?

       20           A.    Of course, but we're talking about people that

       21     represent the law.

       22           Q.    And the -- when the police officers threatened

       23     you in El Salvador and hit you, that didn't make you

       24     nervous about other officers?

       25           A.    No.    In fact, I had an experience in Mexico in


                                                                             124

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 280 of 321 Page ID #:3535




        1                 Isn't it true that at no time after the nurse

        2     checked your vital signs that you sought any further

        3     treatment for the effects of the pepper spray?

        4          A.     Okay.    The vital signs, I don't recall.       I

        5     remember that she took my blood pressure.

        6          Q.     Okay.    Let me rephrase then.

        7                 At no time -- isn't it true that at no time

        8     after you spoke with the nurse on the day of the incident

        9     that you sought any further treatment for the effects of

       10     the pepper spray?

       11                 MS. ALARCON:    Objection.    Vague and ambiguous.

       12                 THE WITNESS:    Up until what I recall, I asked

       13     them over and over to give us an ointment for the burning

       14     that I felt from the pepper spray.        I can't give you

       15     exact dates and whether it was after or during

       16     segregation because I don't remember.

       17     BY MS. TISHKOFF:

       18          Q.     Who did you ask?

       19          A.     To the agents and to the nurse when they took

       20     us and we were still drenched in pepper spray when she

       21     took our blood pressure.

       22          Q.     Okay.    So my question was, after that time,

       23     after the time that you spoke with the nurse and you were

       24     drenched in pepper spray, you never sought any other

       25     treatment for the effects of the pepper spray; isn't that


                                                                              138

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 281 of 321 Page ID #:3536




        1     questions?

        2                  MS. ALARCON:   Yes.   Okay.   Just a few.

        3

        4                                  EXAMINATION

        5

        6     BY MS. ALARCON:

        7          Q.      Isaac, when you gave the letter to the officer

        8     informing him of the hunger strike inside the tables,

        9     were you intending to cause a disruption?

       10          A.      No.

       11                  MS. COLEMAN:   Objection; vague; lack of

       12     foundation; calls for speculation.

       13     BY MS. ALARCON:

       14          Q.      Did you just want to talk to someone in charge?

       15          A.      Yes.

       16          Q.      When the group of officers, including the

       17     supervisor, arrived at the table you were at, did anyone

       18     explain that they would bring someone to talk to you

       19     about your complaints?

       20          A.      No.

       21          Q.      Do you remember that you testified earlier that

       22     an officer told the group, "You don't want to do this"?

       23          A.      What was the question?

       24          Q.      Do you remember testifying earlier today that

       25     an officer told the nine of you, "You don't want to do


                                                                             142

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 282 of 321 Page ID #:3537




        1     this"?

        2            A.   Yes.

        3            Q.   And do you remember that you testified earlier

        4     today that you tried to explain what you were doing in

        5     that moment?

        6            A.   Yes.

        7            Q.   And what was that?

        8                 MS. TISHKOFF:    I'm sorry.    Can I have that

        9     whole question and answer back, please.

       10                 (The record was read by the Court

       11                 Reporter as follows:

       12                 "Q     And do you remember that you

       13                 testified earlier today that you tried to

       14                 explain what you were doing in that

       15                 moment?

       16                 "A   Yes.")

       17                 MS. TISHKOFF:    Okay.   Thank you.

       18     BY MS. ALARCON:

       19            Q.   And what was that?

       20            A.   I wanted to explain to them that we were

       21     starting a hunger strike and that we wanted to speak to

       22     an ICE agent and with the person in charge of the GEO

       23     group and that it was a peaceful strike.

       24            Q.   And did that officer say anything further to

       25     you?


                                                                             143

                                  NORMAN SCHALL & ASSOCIATES
                                        (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 283 of 321 Page ID #:3538




        1            A.   No.    He only said that he didn't want to hear

        2     anything.    He turned, and he left.

        3            Q.   At that moment, did the supervisor have her

        4     pepper spray can out?

        5            A.   Since she got there, she had it in her hand.

        6            Q.   And all of the officers were still surrounding

        7     you?

        8            A.   All of us.

        9            Q.   They surrounded all of you?

       10            A.   Yes.

       11            Q.   Did you feel like you could get up and return

       12     to your bed in that moment?

       13            A.   No.

       14            Q.   And why is that?

       15            A.   I felt that if I made any movement I was going

       16     to provoke everyone to jump on me like if I had provoked

       17     violence, and the last thing we wanted to do was provoke

       18     violence because it was something peaceful.

       19                 MS. ALARCON:    I have no more questions.

       20                 MS. COLEMAN:    Can we do the same stipulation or

       21     do we need to spell it out?

       22                 THE WITNESS:    Same stipulation is fine.

       23                 MS. COLEMAN:    Do we have the same court

       24     reporter as we had before?

       25                 MS. ALARCON:    Yes.


                                                                             144

                                 NORMAN SCHALL & ASSOCIATES
                                       (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 284 of 321 Page ID #:3539




           EXHIBIT 25
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 285 of 321 Page ID #:3540



                                                                                            ORIGINAL
                                   UN]TED STATES DISTRICT                            COURT

                                   CENTRAL DISTRICT OF CAL]FORNIA


         OMAR ARNOLDO RIVERA MART]NEZ'
         ]SAAC ANTONIO LOPEZ CASTTLLO;
         JOSUE VLADIM]R CORTEZ DIAZ;
         JOSUE MATEO LEMUS CAMPOS;
         MARVII\T JOSUE GRANDE
         RODRIGUEZ ; ALEXANDER ANTONIO
         BURGOS     MEJIA; LUIS                PENA
         GARCIA; JUL]O CESAR                    BARAHONA
         CORNEJO,         as individual-s
                                             Plaintiffs,
                                                                                 CASE NO.
                                                                                 5:18-cv-01125-R-GJS
         THE GEO GROUP, INC. ,                     A
         Florida    corporation,'the
         CITY OF ADELANTO, a municiPal
         entit.y; GEO LIEUTENANT DURAN /
         sued in her individual
         capacity; GEO LIEUTENANT
         DIAZ, sued in her individual
         capacity; GEO SERGEANT
         CAMPOS, sued in his
         individual- capacity; SARAH
         JONES, sued in her individual
         capacity; THE UNITED STATES
         OF AMERICA, and DOES 1-10,
         individuals,
                                             De   fendant          s



              DEPOSTT TON           OF JULIO C ESAR                    BARAHONA        CORNE JO



                                                  TAKEN           ON



                                   MONDAY, JUNE 10,                       2ors    Nonmnru     Scnnu- & AssoclATEs
                                                                                         CEnri[ied Shonrhnlld    Re   ponrrns
        R.BpoRrpo sv:                                                                    1055 Wilshire Blvd., Suite 1503
                                                                                            Los Angeles, CA 90017
                                                                                                (800) 734-8838
                                                                                              (213) 481-3636 Fax

          KIMBERLY E. LEP]NS, CSR NO. 9592,                                     RPR       e-mail: SchallDepo@aol.com
                                                                                         www.SchallCourtReportels, com


                        Orange County   . Inland Empire .   San   Diego County o Ventura County   '   Temecula
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 286 of 321 Page ID #:3541


     1   charge of the place, and that we wanted to explain

     2   everything that was going on in the detention center.

     3           Q.   What was the biggest thing that you wanted to

     4   talk about?

     5           A.   Well, the main thing was -- I believe it was

     6   the bail, and also because there was some of those

     7   officers there that were not treating us well.

     8           Q.   And how were the officers not treating you

     9   well?

    10           A.   That sometimes some of them, we would ask them

    11   for something, and then they would tell us that they did

    12   not speak Spanish.        And maybe later on, we would see

    13   someone else coming to them speaking Spanish.                Then they

    14   would answer them in Spanish, and yes, they would make

    15   us feel bad because of the fact that, yes, we did not

    16   speak any English.

    17           Q.   Any other mistreatment from the officers?

    18           A.   Just the issue with the pepper spray on the day

    19   of the incident.

    20           Q.   Do you have any problems with church services

    21   at Adelanto?

    22           A.   No.

    23                MS. STROTTMAN:      I'll mark this as Exhibit 3.

    24   //

    25   //


                                                                             36
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 287 of 321 Page ID #:3542


     1   BY MS. STROTTMAN:

     2         Q.    Do you allege that on June 12th, 2017, you went

     3   on a hunger strike?

     4         A.    Yes, we did.      We went into a hunger strike.

     5         Q.    Was June 12 the first day of that strike?

     6         A.    Yes.

     7         Q.    Whose idea was the hunger strike?

     8         A.    We all participated.

     9         Q.    But do you remember whose idea it was?

    10         A.    No.

    11         Q.    What was your goal for the hunger strike?

    12         A.    That they would listen to us or hear us out;

    13   that they would have a solution in regards to the

    14   problems that we were facing.            But at no time our

    15   intention was to do it by force.             We just wanted to

    16   speak and we wanted to be heard; that's all.

    17         Q.    Was this your first hunger strike?

    18         A.    Yes.

    19         Q.    Do you know if anyone else in the group had

    20   participated in one before?

    21         A.    No, I don't know.

    22         Q.    So when you went to breakfast that morning, did

    23   you take a tray of food?

    24         A.    No, I don't remember having taken one.

    25         Q.    Did you tell anyone that you were going on a


                                                                             41
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 288 of 321 Page ID #:3543


     1   your strike?

     2         A.    No, no, because it was a personal decision.

     3   The ones that wanted to participate could -- could

     4   participate and the ones that didn't, they didn't have

     5   to.

     6         Q.    But did you ever try to inform more people that

     7   you were going on a hunger strike?

     8         A.    Some of them knew, but like I said, it was a

     9   personal decision.

    10         Q.    How long were you planning not to eat?

    11         A.    It wasn't something that we planned.             It was --

    12   we were just going day by day.            Our main objective more

    13   than anything was to be heard.            I believe it was our

    14   main objective in regards to the strike.

    15         Q.    Why did you decide to stay at the tables

    16   instead of go back to your bed?

    17         A.    We wanted -- we wanted them to give us

    18   attention so that we could explain to them the issues.

    19         Q.    Typically after breakfast, how much time do you

    20   have before you go back to your bed for count?

    21         A.    I don't know the specific time.            I wouldn't be

    22   able to tell you.

    23         Q.    But you knew after breakfast you were supposed

    24   to go back to your bed for count?

    25               MS. SWEETSER:      Objection, lacks foundation.


                                                                             45
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 289 of 321 Page ID #:3544


     1   what we would do.

     2           Q.   When you stayed at the table after breakfast,

     3   do you know what the other inmates were doing?

     4           A.   No, I was just sitting -- was just sitting at

     5   the table.         I wasn't looking at to see -- or looking to

     6   see what the other ones were doing.

     7           Q.   Typically could you stay at the breakfast table

     8   after breakfast?

     9           A.   No, I don't remember.

    10           Q.   Did you -- the day of June 12th, did you think

    11   that you could keep sitting at the table after

    12   breakfast?

    13           A.   No, I -- I don't know.

    14           Q.   Was there anyone else in your group

    15   participating in the strike who spoke English?

    16           A.   No.     Marvin Grande, he understood, but it was

    17   just a little bit.

    18           Q.   Did anybody give you a verbal order to go back

    19   to your bunk?

    20           A.   Verbal like how?

    21           Q.   Did any officer tell you to go back to your

    22   bunk?

    23           A.   A lady that got there, she -- she did not speak

    24   Spanish.      We -- we would just hear that she would keep

    25   talking in English, but I wouldn't be able to tell you


                                                                             47
                                  NORMAN SCHALL & ASSOCIATES
                                       1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 290 of 321 Page ID #:3545


     1   what she was saying.

     2           Q.   Before that woman came over, did -- did anyone

     3   else tell you that you needed to go back to your bunk?

     4           A.   As far as the officers, no, because the one

     5   that was there did not speak Spanish.

     6           Q.   But you knew by sitting there that you were

     7   trying to get the officer's attention; is that correct?

     8           A.   We wanted to talk to them.

     9           Q.   Did you understand that you could be punished

    10   for staying at the tables?

    11           A.   I don't know.

    12                MS. SWEETSER:     Would this be a good time for a

    13   break?

    14                MS. STROTTMAN:      Sure.

    15                (A discussion was held off the record;

    16                thereafter a lunch recess was taken and

    17                the proceedings resumed at 1:39 p.m.)

    18                MS. STROTTMAN:      Okay.

    19   BY MS. STROTTMAN:

    20           Q.   So I'm going to play the video of the incident,

    21   and I'm going to pause it at certain points to see if

    22   you can help identify some individuals in the video.                  So

    23   you can just give your -- if you can identify someone,

    24   just let me know, and if you can't, you can just let me

    25   know.


                                                                             48
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 291 of 321 Page ID #:3546


     1   if you did not go back to your bunks?

     2               MS. SWEETSER:      Same objection.

     3               THE WITNESS:      I don't know.          I did not know.

     4   BY MS. STROTTMAN:

     5         Q.    Okay.     Did you tell anyone else that you were

     6   nervous?

     7         A.    No.

     8         Q.    Did anyone else express any concerns about

     9   participating in the hunger strike?

    10         A.    Well, I don't know because each one felt his

    11   own thing.        I don't know what they were feeling.

    12         Q.    Why did you decide to go on a hunger strike

    13   other than just giving them this list?

    14               MS. SWEETSER:      Objection, asked and answered.

    15   BY MS. STROTTMAN:

    16         Q.    You can answer.

    17         A.    Well, I told you two times.

    18         Q.    What was -- what was your answer, then?

    19         A.    (Witness laughs.)

    20               Would you ask the question again?

    21         Q.    I said why did you go on a hunger strike rather

    22   than just give them this list?

    23         A.    Because I wanted to speak to somebody in

    24   regards to everything that was happening so there will

    25   be a solution.


                                                                             52
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 292 of 321 Page ID #:3547


     1           Q.   Couldn't you have just asked to speak with

     2   someone without going on a hunger strike?

     3           A.   No, because they would not mind us.

     4           Q.   Had you tried to specifically speak to them

     5   before about these issues?

     6                MS. SWEETSER:     Objection, vague as to "you."

     7                THE WITNESS:     Will you specify?

     8   BY MS. STROTTMAN:

     9           Q.   What do you need specification on?

    10           A.   To talk about everything that was happening or

    11   what?

    12           Q.   The things on the list.

    13           A.   Well, that in regards to the list, we put it

    14   together the night before, and the next day, we gave

    15   it -- we delivered it.

    16           Q.   So my question is:       Why didn't you just deliver

    17   the list?      Why did you also feel that you needed to go

    18   on a hunger strike?

    19           A.   Because if we didn't, then it -- if we did not

    20   do that, then they would not give us any importance.

    21           Q.   So you wanted to get their attention?

    22           A.   Not the attention, but we just wanted to speak

    23   to someone that would really listen to us, not an

    24   officer because the officers would not take any

    25   importance to what we would tell them.


                                                                             53
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 293 of 321 Page ID #:3548


     1         Q.    Could you have just asked to speak to someone

     2   other than an officer?

     3         A.    Like I said, they would not make that

     4   important.

     5         Q.    Did you feel that you needed to cause a

     6   disruption to get someone's attention?

     7               MS. SWEETSER:      Objection.

     8               THE INTERPRETER:       This is the interpreter.          May

     9   I take a minute to look for a word?

    10               MS. STROTTMAN:       Yeah.

    11               (There was a pause in the proceedings.)

    12               THE INTERPRETER:       Okay.

    13               MS. SWEETSER:      Objection, argumentative.

    14   BY MS. STROTTMAN:

    15         Q.    You can answer.

    16         A.    No, we were not causing any problems.

    17         Q.    Okay.    So I'm going to keep playing this video.

    18               Now this is -- let's see.          Let me keep looking.

    19               At 6:22:50, was -- do you remember Isaac

    20   talking back to the table?

    21               THE INTERPRETER:       This is the interpreter.

    22   Isaac walking back?

    23               MS. STROTTMAN:       Talking, speaking to them at

    24   the table.

    25               THE WITNESS:      No, I don't remember.


                                                                             54
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 294 of 321 Page ID #:3549


     1         A.    Yes.

     2         Q.    Did you understand anything that she was

     3   saying?

     4         A.    No.

     5         Q.    Did anyone try to translate what she was saying

     6   to you?

     7         A.    I don't remember because...

     8         Q.    Because why?

     9         A.    Because everything happened so quick, I don't

    10   remember if someone spoke Spanish.             It happened fast.

    11         Q.    During this time, do you recall if the inmates

    12   who were by their bunks were saying anything?

    13         A.    At that point, not yet.

    14         Q.    Did they say anything at any point after that?

    15         A.    Yes, when they threw the pepper gas.

    16         Q.    When the officer in the white shirt came out,

    17   did you think about going back to your bunk?

    18         A.    No.

    19         Q.    Why not?

    20         A.    Because I wanted to speak to somebody.

    21         Q.    You wanted to speak to ICE; is that correct?

    22               MS. SWEETSER:      Objection.      Objection, misstates

    23   testimony.

    24               THE WITNESS:      I'm sorry?

    25


                                                                             62
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 295 of 321 Page ID #:3550


     1   BY MS. STROTTMAN:

     2           Q.   You wanted to speak to ICE; is that correct?

     3                MS. SWEETSER:     Same objection.

     4                THE WITNESS:     I never -- at no time did I say

     5   that.

     6   BY MS. STROTTMAN:

     7           Q.   Who did you want to speak to?

     8           A.   With someone who could help us with everything

     9   that was happening.

    10           Q.   Did you have anyone particular in mind?

    11           A.   Someone -- a person whom we could speak to, a

    12   sergeant.      I don't know.

    13           Q.   There were other officers who came to the

    14   table; is that correct?

    15           A.   Yes, more arrived.

    16           Q.   Do you remember what they said?

    17           A.   No, no.

    18           Q.   When the officers arrived at the table, did any

    19   of the other detainees say anything to the officers?

    20           A.   No.   As far as I remember, no.

    21           Q.   Did you all say anything to each other when the

    22   officers came?

    23           A.   I don't remember.

    24           Q.   So what was going through your head when the

    25   officers came to the table?


                                                                             63
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 296 of 321 Page ID #:3551


     1         A.    Well, more than anything, I was nervous.

     2         Q.    Do you know if anyone asked for an interpreter?

     3         A.    No, I don't remember.

     4               (Video being played.)

     5               MS. STROTTMAN:       Okay.    I'm going to

     6   fast-forward this video.

     7               (Video being played.)

     8   BY MS. STROTTMAN:

     9         Q.    So when the officer in the white shirt came

    10   out, were you just waiting for someone to come speak to

    11   you about your list?

    12         A.    Yes.

    13               (Video being played.)

    14   BY MS. STROTTMAN:

    15         Q.    Do you know if anyone tried to explain to the

    16   officers that you were participating in a hunger strike?

    17         A.    I don't remember.

    18               (Video being played.)

    19   BY MS. STROTTMAN:

    20         Q.    So it is now 6:38 a.m.         Is it accurate that you

    21   started holding hands at this point?

    22         A.    Because we saw that the other mate -- the other

    23   mates started to yell.

    24               MS. TISHKOFF:      I'm sorry, started to what?

    25               THE INTERPRETER:       To yell.


                                                                             64
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 297 of 321 Page ID #:3552


     1               MS. TISHKOFF:      Thank you.

     2   BY MS. STROTTMAN:

     3         Q.    Are you talking about the inmates sitting at

     4   the other table or in other parts of the dorm?

     5         A.    Another table.

     6         Q.    What were they starting to yell?

     7         A.    Yelling from pain.

     8         Q.    Did you know what was going on?

     9         A.    No, no.

    10         Q.    So why did you -- why did you join hands with

    11   other persons instead of leaving the area?

    12         A.    Because I was able to hear the noise, like they

    13   were going like this, like -- like they were pulling,

    14   like this (indicating), and I heard stomping on the

    15   floor, and while those noises were going on, they were

    16   making the noise like if something were hurting.

    17         Q.    So what made you stay at the table rather than

    18   try to leave the area?

    19         A.    Well, we were waiting to speak.

    20         Q.    But were you afraid that if you stayed at the

    21   table, something could happen to you?

    22         A.    I was afraid that I would get deported.

    23         Q.    If you stayed at the table?

    24         A.    Yes, that I would be punished.

    25         Q.    So why didn't you try to go back to your bed at


                                                                             65
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 298 of 321 Page ID #:3553


     1          Q.   Had you ever done anything like a protest

     2   before?

     3          A.   Where?

     4          Q.   Okay.    We'll start with at Adelanto.

     5          A.   As far as I remember, no.

     6          Q.   Okay.    Before you came to Adelanto, had you

     7   ever participated in a protest before?

     8          A.   No.

     9               (Video being played.)

    10   BY MS. STROTTMAN:

    11          Q.   Did anyone tell the officers that you wanted to

    12   speak to a superior at this point?

    13          A.   I don't remember.

    14               (Video being played.)

    15   BY MS. STROTTMAN:

    16          Q.   Okay.    We are at 6:42 a.m.         And there's an

    17   officer who's standing to your right.

    18               Do you remember if he tried to say anything to

    19   you?

    20          A.   No, I don't remember.

    21          Q.   Were the officers trying to pull you apart?

    22          A.   Yes, they were pulling us from the hands.

    23               (Video being played.)

    24   BY MS. STROTTMAN:

    25          Q.   And as they were pulling for you -- you from


                                                                             68
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 299 of 321 Page ID #:3554


     1   your hands, why -- do you know why they were doing that?

     2         A.    No, I don't know.

     3         Q.    Did you think about unlocking your hands?

     4         A.    No, no.

     5         Q.    Did you feel like you were disobeying their

     6   orders at this point?

     7               MS. SWEETSER:      Objection, that assumes facts

     8   not in evidence that there were orders.

     9   BY MS. STROTTMAN:

    10         Q.    You can answer.

    11         A.    Will you be more specific as to the question?

    12         Q.    Did you feel like you were disobeying the

    13   officers?

    14         A.    No, I don't know.

    15               (Video being played.)

    16   BY MS. STROTTMAN:

    17         Q.    Okay.     So we are at 6:43 and 55 seconds.

    18               Do you recall officers trying to remove someone

    19   from the -- the table that you were sitting at?

    20         A.    I don't know because I don't know the time that

    21   that was.

    22         Q.    Okay.     Did you believe that they were trying to

    23   remove you from sitting at the table?

    24         A.    I don't know.

    25               (Video being played.)


                                                                             69
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 300 of 321 Page ID #:3555


     1               THE WITNESS:      May I take a break?

     2               MS. STROTTMAN:       Yeah.

     3               (Recess taken.)

     4               MS. STROTTMAN:       Ready?

     5               THE REPORTER:      Yes.

     6   BY MS. STROTTMAN:

     7         Q.    So you had said before when the officers first

     8   used pepper spray, the other inmates were yelling; is

     9   that correct?

    10         A.    Yes, they were telling them to stop.

    11         Q.    And after the inmates from the other table were

    12   removed, did the inmates continue to yell anything?

    13         A.    No, I don't remember how much they yelled.

    14         Q.    Okay.    It's hard to tell from the video so I'm

    15   asking you what you remember.

    16               Did you ever like lay on the table or like move

    17   up your whole body onto the table?

    18         A.    Yes.

    19         Q.    Okay.    And why did you do that?

    20         A.    Because the gas that --

    21               THE INTERPRETER:       Correction, interpreter's

    22   correction.

    23               THE WITNESS: The pepper spray was going on our

    24   heads, and it was blocking our breathing.               And we felt

    25   like a very weird agony because we were not able to


                                                                             70
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 301 of 321 Page ID #:3556


     1   BY MS. STROTTMAN:

     2           Q.     So I'm pausing at 6:46 a.m.

     3                  Does this look like when they removed you from

     4   the table?

     5                  MS. SWEETSER:      Objection, vague as to remove.

     6                  (Video being played.)

     7   BY MS. STROTTMAN:

     8           Q.     And we are at 6:46 and 51 seconds.

     9                  Is that you sitting at the table there?

    10           A.     Yes.

    11           Q.     So were you sprayed by pepper spray?

    12           A.     Yes.

    13           Q.     Do you know who sprayed you?

    14           A.     Well, I don't know.        I was like this

    15   (indicating) with my eyes shut.

    16           Q.     Okay.

    17                  Did they give you any -- did the officers say

    18   anything before the pepper spray at 6:46 a.m.?

    19           A.     I don't remember.

    20           Q.     When they were trying to remove you from the

    21   table, were you resisting them?

    22           A.     No.     I was like this (indicating) the entire

    23   time.        At no time did I raise my hands to try to hit

    24   them or anything.

    25                  MS. SWEETSER:      For the record, he's indicating


                                                                             72
                                    NORMAN SCHALL & ASSOCIATES
                                         1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 302 of 321 Page ID #:3557


     1   that he had his head down.

     2   BY MS. STROTTMAN:

     3           Q.   But when they tried to remove you from the

     4   table, you tried to stay there; is that correct?

     5           A.   I just remained calm.

     6           Q.   But you --

     7                THE INTERPRETER:       Interpreter correction.         I'm

     8   sorry.

     9                MS. STROTTMAN:       Yeah.

    10                THE INTERPRETER:       This is the interpreter's

    11   correction:         I just remained still.

    12   BY MS. STROTTMAN:

    13           Q.   Okay.     But when you -- or when they tried to

    14   remove you from the table, you did not go with the

    15   officers; is that correct?

    16           A.   I remained sitting.

    17                (Video being played.)

    18   BY MS. STROTTMAN:

    19           Q.   So we're at 6:47 a.m.

    20                Did you fall to the ground at any point in

    21   time?

    22           A.   Yes.

    23           Q.   Okay.     What happened while you were on the

    24   ground?

    25           A.   When they were pulling me, when I first was


                                                                             73
                                  NORMAN SCHALL & ASSOCIATES
                                       1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 303 of 321 Page ID #:3558


     1   sitting, they were hitting me with the edge of the

     2   table, my abdomen part, and when they threw me down,

     3   they were also hitting me with -- there was also an edge

     4   of the table, and it made me bleed in the abdomen area.

     5                And when I fell there, I hit my knee and my

     6   shoulders because I fell like this (indicating) without

     7   putting my hands.

     8                I just remember that they pulled -- put my

     9   hands back like this (indicating), and they handcuffed

    10   me.     And then later on, they were pulling me like this

    11   (indicating).

    12                They were taking me like this (indicating) with

    13   my hands in the back.         And I remember that some were

    14   taking me from the feet and some from the hands.

    15           Q.   You said that you were bleeding in the abdomen

    16   area?

    17           A.   Yes.

    18           Q.   Can -- did you notice right away that you were

    19   bleeding?

    20           A.   No, until later on.

    21           Q.   Do you know how you started bleeding?

    22           A.   No, because I was feeling different pain in

    23   different areas that I wasn't focusing in one specific

    24   area.

    25           Q.   So you said you hit your knee on the ground; is


                                                                             74
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 304 of 321 Page ID #:3559


     1   that correct?

     2          A.   Yes.

     3          Q.   Do you know which knee it was?

     4          A.   The left one, this (indicating) one, the left

     5   one.

     6          Q.   And do you know which shoulder you hit?

     7          A.   No, I'm not sure.

     8          Q.   Okay.

     9               So you indicated you had injury to your

    10   abdomen, left knee, and shoulder?

    11          A.   Yes.

    12          Q.   Any other injuries while you were from -- while

    13   you were at the table?

    14          A.   The handcuffs, my wrists.          They left them very

    15   tight and it was hurting this bone (indicating) here.

    16          Q.   Any other injuries?

    17          A.   No.

    18               MS. SWEETSER:      Can we take a quick break?

    19               MS. STROTTMAN:       Can I just have a -- one

    20   follow-up question and then break.

    21               MS. SWEETSER:      Sure.

    22   BY MS. STROTTMAN:

    23          Q.   Did you tell anyone that your handcuffs were

    24   too tight?

    25          A.   Until afterwards when they took us to our room.


                                                                             75
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 305 of 321 Page ID #:3560


     1           A.   I don't know.

     2           Q.   Where did they take you after that?

     3           A.   To a room.

     4           Q.   And what happened in that room?

     5           A.   They kept us for a little bit in that room, and

     6   I remember that because there was much pain and we were

     7   all screaming and yelling and crying because we couldn't

     8   bear the burning pain from the pepper spray and the

     9   agony that I was feeling that I wasn't able to breathe.

    10                And I remember that I was yelling for

    11   something, that they would give me something for the

    12   pain, and I remember that my mates were telling me to

    13   calm down.

    14                And also a nurse arrived, and I remember that

    15   she put something like -- she put something, and when

    16   she did it started going beep, beep, beep, beep.                 And

    17   everybody -- everybody was telling me calm down, calm

    18   down.

    19                And then she would grab me like telling me to

    20   calm down, and I couldn't because the pain that I was

    21   feeling was so intense, it -- I felt anguish.                I was

    22   trying to contain what I was feeling, but the pain that

    23   I was feeling was a lot of pain.             I've never felt that

    24   pain.

    25                And I was only saying to just help me, that I


                                                                              77
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 306 of 321 Page ID #:3561


     1   couldn't bear the pain, and they did not give me

     2   anything to calm or lower the pain.

     3               I remember that I was told to take a shower,

     4   that that was going to calm down the pain, and I

     5   remember that someone took me and they put me like in

     6   the shower.

     7               But at the -- at the moment when I was

     8   showering, because they put me in like this, my head in

     9   like this (indicating), where the -- where the

    10   showerhead was, and I was telling them to stop because

    11   only my head was in like this (indicating) and I was

    12   having a hard time breathing.

    13               And he wouldn't stop from keeping my head in

    14   like this (indicating), and I felt the water very hot.

    15               And the pain that I was feeling at the very

    16   beginning, when the -- I felt it even stronger, double

    17   as much the pain when the water was coming down.

    18               And I remember that when he took me back to the

    19   room again, I -- I was -- I remember that there was a

    20   bench, and I was bending down from the pain.                I couldn't

    21   bear it.     And everybody, they were telling me calm down,

    22   calm down, calm down; it's going to pass.               But I

    23   couldn't because it was too much pain, what I was

    24   feeling.

    25         Q.    So you were examined by the nurse in the small


                                                                             78
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 307 of 321 Page ID #:3562


     1   how long were you in the room for?

     2         A.    No, I don't know.

     3         Q.    Do you know approximately?

     4         A.    I wouldn't be able to tell you.

     5         Q.    Do you recall what happened after you took a

     6   shower?

     7         A.    I remember that I was taken back to the room

     8   again.

     9         Q.    Did you tell the officer that the shower was

    10   too hot?

    11         A.    Yes.

    12         Q.    Did they do anything?

    13         A.    No.

    14         Q.    How long were you in the shower for?

    15         A.    I wouldn't be able to tell you the time.

    16         Q.    Was there any -- were there any other detainees

    17   with you in the shower?

    18         A.    No.

    19         Q.    Did you lose consciousness at any time in the

    20   shower?

    21         A.    No.

    22         Q.    Did you see the officers take anyone else into

    23   the shower?

    24         A.    No, I -- I wasn't able to see.

    25         Q.    You said people were telling you to calm down


                                                                             80
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 308 of 321 Page ID #:3563


     1   when you were in the small room?

     2         A.    Yes.

     3         Q.    Were those other detainees?

     4         A.    The same mates, the same mates that were

     5   also -- that were also punished, the ones that -- with

     6   the strike.

     7         Q.    After you were in the shower this time, do you

     8   remember how many days until you took your next shower?

     9         A.    Oh, I don't remember how many.

    10         Q.    Did you avoid the shower after this incident?

    11         A.    Yes, because of the pain.

    12         Q.    But you don't recall how many days you avoided

    13   the shower for?

    14         A.    Specifically, I don't know how many days.

    15         Q.    Other than the nurse who examined you, were you

    16   examined by any other medical staff after this incident?

    17         A.    No, I don't remember.

    18         Q.    So after you were brought back into the small

    19   room, what happened after that?

    20         A.    A man came, I remember with the white shirt.

    21   He was asking -- I don't know what he was asking another

    22   officer, but it was in English.            That's what I remember.

    23         Q.    Did they take you anywhere else after that, or

    24   where did they take you after the small room?

    25         A.    They took me to -- there was another where they


                                                                             81
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 309 of 321 Page ID #:3564


     1   would put the -- where they would store clothes because

     2   my clothes was -- had the pepper spray all over it, and

     3   they gave me another one so that I wouldn't be wearing

     4   the one with the pepper spray.

     5          Q.   Did they give you a full new uniform?

     6          A.   I don't remember if it was full -- the full

     7   one.

     8          Q.   Were there any other detainees with you at this

     9   point?

    10          A.   Always the same ones, the ones that had gone in

    11   with the strike.

    12          Q.   And did the other detainees get new clothes?

    13          A.   I'm not sure.

    14          Q.   After you got the new clothes, where did they

    15   take you after that?

    16          A.   They took me to another room, another room

    17   nearby.

    18          Q.   What happened in that other room?

    19          A.   A man came over to ask us what happened.

    20          Q.   And was he speaking in Spanish?

    21          A.   I don't remember.

    22          Q.   Did you describe what happened?

    23          A.   Yes.

    24          Q.   What did you tell him?

    25          A.   Where it was hurting.


                                                                             82
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 310 of 321 Page ID #:3565


     1         Q.    How long were you in this room?

     2         A.    I don't -- I don't remember the days.

     3         Q.    Are you referring to the administrative

     4   segregation?

     5         A.    They would call it the hole.             I heard that they

     6   were calling it that way, and they were saying that it

     7   was the punishment area.

     8         Q.    So when you were in the area called the hole,

     9   would officers come check on you?

    10         A.    They would -- some would pass by, but they were

    11   not checking in regards to my pain.

    12         Q.    Did you ever yell out for any help when you

    13   were in there?

    14         A.    Yes.

    15         Q.    What would happen?

    16         A.    Nothing.     They would just say -- I would ask

    17   them to give me some kind of cream for the pain, but

    18   they never would take me anywhere.

    19         Q.    Did you have a disciplinary hearing?

    20         A.    I don't remember.

    21         Q.    Other than being in a separate housing unit,

    22   did you have any other restrictions on you?

    23               MS. SWEETSER:      Objection, vague.

    24               THE WITNESS:      Would you specify?

    25


                                                                             86
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 311 of 321 Page ID #:3566


     1   BY MS. STROTTMAN:

     2           Q.   Did you lose any privileges while you were in

     3   the hole?

     4           A.   I don't remember.

     5           Q.   Do you remember talking to a Officer Duran?

     6           A.   I don't remember the names.

     7           Q.   Okay.   Do you remember talking to an officer

     8   about the incident to determine whether you should be

     9   punished or not?

    10           A.   A lady passed by.       I remember she passed by,

    11   but I don't remember the name.

    12           Q.   Did you speak to her?

    13           A.   Yes.

    14           Q.   And what did you talk to her about?

    15           A.   In regards to that they had sprayed us on the

    16   body.

    17           Q.   What did she say to you?

    18           A.   That they were investigating to see if they

    19   would punish us.

    20           Q.   While you were in the hole, did you speak to

    21   any of the other detainees?

    22           A.   Only with Vladi.      It was along with him there.

    23           Q.   And what did you talk about?

    24           A.   Nothing, just things that had happened in our

    25   lives to have time pass.


                                                                             87
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 312 of 321 Page ID #:3567


     1         Q.    Do you remember talking to any officers about

     2   your bond being too high while you were in the hole?

     3         A.    Yes, I remember I told.

     4               MS. STROTTMAN:       I'm going to mark this as

     5   Exhibit --

     6               (A discussion was held off the record.)

     7               MS. STROTTMAN:       This is Exhibit 4.

     8               (Deposition Exhibit 4 was marked for

     9               identification and is attached

    10               hereto.)

    11   BY MS. STROTTMAN:

    12         Q.    Do you recall receiving this document, which is

    13   labeled 2431 and 2432?

    14         A.    No, I don't remember.

    15         Q.    On the second page, is that your signature on

    16   the second page?

    17         A.    Yes.

    18         Q.    Is it possible that you received this document

    19   which explains your rights at a disciplinary hearing?

    20         A.    Would you repeat the question?

    21         Q.    Is it possible that you received this document?

    22         A.    No, I don't know.

    23         Q.    Do you have any reason to believe that the

    24   signature on the second page is not yours?

    25         A.    No, it is mine.


                                                                             88
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 313 of 321 Page ID #:3568


     1         Q.    Okay.    And so this document has instructions in

     2   Spanish; is that correct?

     3         A.    Yes, it is my signature, but honestly, I don't

     4   remember that they -- the day when they gave me.                 This I

     5   wouldn't be able to tell you.

     6         Q.    Do you remember a hearing in front of officers

     7   where they were determining whether or not you would be

     8   punished or not?

     9         A.    It's just that I don't remember about that.

    10         Q.    Do you remember receiving punishment for being

    11   part of your protest on June 12th, 2017?

    12         A.    Will you ask the question again.

    13               MS. STROTTMAN:       Sorry, could you repeat the

    14   question.

    15               (Record read as follows:

    16                    "Do you remember receiving

    17               punishment for being part of your

    18               protest on June 12th, 2017?")

    19               THE WITNESS:      I was in a room that was isolated

    20   from many of the other people.

    21   BY MS. STROTTMAN:

    22         Q.    And you don't remember how long you were in

    23   this room?

    24         A.    No, I wouldn't able to tell you.

    25         Q.    But after you were in this isolation room, you


                                                                             89
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 314 of 321 Page ID #:3569


     1         Q.    Did the officer tell you that individually or

     2   did he tell you that in a group?

     3         A.    In a group, the group that were on the strike.

     4         Q.    Did you have an immigration attorney while you

     5   were at Adelanto?

     6         A.    Yes.

     7         Q.    What was your attorney's name?

     8         A.    Mona Lisa, but the last name is very

     9   complicated.

    10         Q.    Any other attorneys?

    11         A.    Just her.

    12         Q.    Was she appointed by the court?

    13         A.    Yes, she -- she took my case.

    14         Q.    How frequently did you speak to your attorney?

    15         A.    I wouldn't be able to tell you how often.

    16         Q.    Prior to the incident, did you ever have

    17   difficulty getting ahold of Mona Lisa?

    18         A.    With some certain phone numbers, I wasn't able

    19   to make the call.        They would get blocked.

    20         Q.    So this is before the incident?

    21         A.    No, after the incident.

    22         Q.    So what numbers do you claim were blocked after

    23   the incident?

    24         A.    Some of -- that were some friends.

    25         Q.    Do you remember which friends' names?


                                                                             94
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 315 of 321 Page ID #:3570


     1           A.   One that was called -- his name was Alex.

     2           Q.   Did Alex live in the United States?

     3           A.   Yes.

     4           Q.   And what were you calling him about?

     5           A.   Well, more than anything, something that had to

     6   do with food.        We didn't have money to eat because I

     7   didn't have family that could help me.

     8           Q.   Is that Alex Mensing?

     9           A.   Yes.

    10           Q.   Okay.    And was he your immigration attorney?

    11           A.   No.

    12           Q.   Do you recall responding to discovery in this

    13   case?

    14           A.   Would you be more specific?             Because I didn't

    15   understand the question.

    16           Q.   Did you get written questions -- do you

    17   remember responding to written questions in this case?

    18           A.   On what date?

    19           Q.   In February of this year.

    20           A.   And I answer those questions for who?

    21           Q.   The -- our office sent out questions.

    22                MS. SWEETSER:     Can we go off the record for one

    23   second.

    24                (A discussion was held off the record.)

    25                MS. STROTTMAN:      Okay.    We can go back on the


                                                                             95
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 316 of 321 Page ID #:3571


     1         A.    I don't remember.

     2         Q.    And anyone else you had issues trying to call?

     3         A.    I don't remember who else.

     4         Q.    Do you remember what dates you believe your

     5   phone calls were blocked?

     6         A.    No, no, I don't remember.

     7         Q.    Okay.

     8               Can you explain to me why you thought the phone

     9   numbers were blocked?

    10         A.    Because an operator would answer, and then

    11   after that, I couldn't hear anything else.

    12         Q.    And you never had this problem before the

    13   incident?

    14         A.    No, I don't remember having -- having it.

    15         Q.    Were you using the same set of phones that you

    16   used prior to the incident?

    17         A.    No, because I was in another room.

    18         Q.    Were you able to call anyone after the

    19   incident?

    20         A.    I'm sorry?

    21         Q.    Were you able to call anyone after the

    22   incident?

    23         A.    No, some -- some of them, no.

    24         Q.    Some of them, no, what does that mean?

    25         A.    That -- that some of them -- the one that I


                                                                             97
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 317 of 321 Page ID #:3572


     1   remember the most is Alex.           That's what I'm saying.

     2         Q.    Okay.    But were you able to reach -- were you

     3   able to reach anyone else after the incident?

     4         A.    Yes, I spoke to some -- to other people.

     5         Q.    Do you recall who you were able to speak to?

     6         A.    With my wife.

     7         Q.    How did you know Alex?

     8         A.    Through Vladi.

     9         Q.    Was Alex part of an immigration group?

    10         A.    No, he helps immigrant people.

    11         Q.    Who's -- do you know what -- if he works for an

    12   organization that helps immigrants?

    13         A.    Uh-huh, Pueblos sin Fronteras.

    14         Q.    And who's Esther?

    15         A.    She's also a friend.

    16         Q.    How did you meet Esther?

    17         A.    Through Alex.

    18         Q.    Is she who you consider a sponsor?

    19         A.    Uh, a friend, yes.

    20         Q.    Have you ever met her in person?

    21         A.    Yes.

    22         Q.    Did you know her before you came to Adelanto?

    23         A.    No.

    24         Q.    How many times did you meet Esther in person?

    25         A.    Many times.


                                                                             98
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 318 of 321 Page ID #:3573


     1         Q.    Did she visit you after the incident?

     2         A.    I don't remember.

     3         Q.    Did you meet Alex in person after this

     4   incident?

     5         A.    Yes, once I was out, I would see him.

     6         Q.    But while you were in Adelanto after the

     7   incident, did you see him?

     8         A.    I don't remember.        I did see him, but I don't

     9   remember if it was before the incident or after the

    10   incident.

    11         Q.    So other than your wife, were you able to speak

    12   with anyone?

    13         A.    I don't remember if I did with anyone else.

    14         Q.    Did you speak to your wife about this incident?

    15         A.    I don't remember.

    16         Q.    You didn't tell your wife or you don't recall

    17   if you told your wife that you were pepper-sprayed?

    18         A.    No, I don't remember.

    19         Q.    Did you tell any other family or friends that

    20   you had been pepper-sprayed?

    21         A.    Alex.

    22         Q.    Okay.    And what did you tell Alex?

    23         A.    That they had pepper-sprayed us.

    24         Q.    Did you tell him what led to the pepper spray?

    25         A.    No, I don't remember everything I told him.


                                                                             99
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 319 of 321 Page ID #:3574


     1         Q.    When you were having -- when you claim you were

     2   having issues with the phone, did you file a complaint

     3   with the facility?

     4         A.    I don't remember if I filed it.

     5         Q.    Were you ever able to speak to Alex on the

     6   phone after the incident?

     7         A.    I don't remember.

     8         Q.    How much longer were you at Adelanto after the

     9   incident?

    10         A.    No, I don't know.

    11         Q.    Did you continue to have problems with your

    12   phone the entire time until you left?

    13         A.    Yes.

    14         Q.    You have to use a code before you make calls;

    15   is that correct?

    16         A.    Yes.

    17         Q.    Did you ever ask for a new code?

    18         A.    No, I don't remember.

    19         Q.    Do you remember doing anything to fix the --

    20   fix this problem?

    21         A.    I don't remember.

    22         Q.    How frequently did you speak to your wife

    23   before the incident on the phone?

    24         A.    When I was there, she was still detained.

    25         Q.    Okay.    But you spoke to her.           Is it correct


                                                                              100
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 320 of 321 Page ID #:3575


     1           Q.   How frequently do you have knee injury -- or

     2   like issues with your knee?

     3           A.   More than anything in the morning, when it's

     4   very cold, and when I go to the store, it hurts.

     5           Q.   Are you claiming any emotional injuries in this

     6   case?

     7           A.   Yes, because what I lived there, I will never

     8   forget.      I will never forget seeing the faces of my

     9   friends, seeing them crying, and that they put pepper

    10   spray on me.      I had never lived that, not even in my

    11   country.      All of that, I don't know how I feel whenever

    12   I think back of that moment.

    13                To remember that, every time I think about it,

    14   I remember that they would cry and -- and you felt

    15   helpless because we couldn't really do anything, anyone

    16   there, and I believe it was a very difficult time in my

    17   life.

    18           Q.   You said that pepper spray is something that

    19   you didn't even see in your own country.

    20                Are you claiming that this incident was more

    21   traumatizing than what you saw in El Salvador?

    22                MS. SWEETSER:     Objection, argumentative and

    23   vague.

    24   BY MS. STROTTMAN:

    25           Q.   You can answer.


                                                                             111
                                 NORMAN SCHALL & ASSOCIATES
                                      1 (800) 734-8838
Case 5:18-cv-01125-SP Document 125-3 Filed 11/26/19 Page 321 of 321 Page ID #:3576




                                   REPORTER '   S    CERTIFTCAT E


                         T,    E. LEprNS, certlfied shorthand
                              KTMBERLy
         Reporter for the state of california,    hereby certify,
                  THAT the witness in the foregoing
                                                        deposition
         was duly sworn by me to testify to the
                                                   truth, the whole
         truth, and nothing but the truth;
                  THAT said deposition was written by
                                                         me in
         stenotype and was thereafter reduced to printed
                                                            matter
         under my direction and supervision;
                     THAT theforegoing transcript is a true record
         of the testimony given by the witness and
                                                     of all
         obj ections made at the time of the
                                               examination, to the
         best of my ability.
                     I    FURTHER CERTIFY LrldL
                                              LL-L
                                                       l. am .l_n nO Way
        interested in the outcome of said action.
                  rN WITNESS WHEREOF/ f have hereunto subscribed
        my hand this 19th day of .fune
                                       , 2OIg.




                                         KIMBERLY       .   LEPTNS
                                         Certified Shorthand Report e r
                                         Cert.i f icate No . gS92
